Exhibit 10.1
Confidential portions of this Exhibit marked as [**] have been omitted pursuant
to a request
for confidentiality and filed separately with the Securities and Exchange
Commission.
CONFIDENTIAL EXECUTION COPY
Settlement and Patent License and Non-Assert Agreement
This Settlement and Patent License and Non-Assert Agreement (this “Agreement”)
is entered into effective as of April 26, 2009 (the “Effective Date”) by and
between Qualcomm Incorporated, a Delaware corporation (“Qualcomm”), and Broadcom
Corporation, a California corporation (“Broadcom”).
Recitals
     A. The Parties have litigated and are litigating various disputes and wish
to settle and dismiss with prejudice all such litigation, including Broadcom
Corporation v. Qualcomm Incorporated (C.D. Cal., Case No. SACV05-0467-JVS-RNBx)
(the “‘467 Litigation”); Broadcom Corporation v. Qualcomm Incorporated (C.D.
Cal., Case No. SACV05-0468-JVS-RNBx); Qualcomm Incorporated v. Broadcom
Corporation (S.D. Cal., Case No. 05cv1958-B-BLM) (the “1958 Litigation”);
Broadcom Corporation v. Qualcomm Incorporated (S.D. Cal., Case
No. 08cv1607-WQH-LSP); Broadcom Corporation v. Qualcomm Incorporated (S.D. Cal.,
Case No. 08cv1829-WQH-LSP); In re Certain Baseband Processor Chips et seq.
(Int’l Trade Comm’n, Investigation No. 337-TA-543); and Broadcom Corporation v.
Qualcomm, Inc. et al. (Cal. Super. Ct., Case No. 07CC1249). In addition, as part
of the Parties’ global settlement, Broadcom is willing to withdraw all
complaints it has made to antitrust and competition law authorities worldwide.
     B. The Parties desire to grant certain rights to one another with respect
to certain of their respective patents and patent applications, and Broadcom is
willing to assign certain patents and patent applications to Qualcomm, for the
consideration and on the terms and conditions set forth in this Agreement.
Agreement
Therefore, the Parties, intending to be legally bound, hereby agree as follows:
1. Headings and Definitions
All headings used in this Agreement are inserted for convenience only and are
not intended to affect the meaning or interpretation of this Agreement or any
clause. Appendix 1 contains definitions of capitalized terms used in this
Agreement.
2. Term
This Agreement is effective as of the Effective Date and will continue in full
force and effect until every Patent has expired or been ruled, in a final and
non-appealable judgment by a court of competent jurisdiction, to be completely
(i.e., all claims of such Patent are) invalid.

 



--------------------------------------------------------------------------------



 



Confidential portions of this Exhibit marked as [**] have been omitted pursuant
to a request
for confidentiality and filed separately with the Securities and Exchange
Commission.
Notwithstanding the foregoing, certain sections of, or rights or obligations set
forth in, this Agreement may be terminated as set forth in Section 13
(Termination).
3. Payment
     3.1 Payments by Qualcomm to Broadcom. Subject to Section 3.3, Qualcomm
shall make, or cause to be made on behalf of Qualcomm by a Qualcomm Subsidiary,
non-refundable payments to Broadcom totaling eight hundred ninety-one million,
two hundred thousand U.S. dollars (US$891,200,000) as follows:

  (a)   on or before the fifth (5th) Business Day after the Effective Date,
Qualcomm shall pay Broadcom a non-refundable payment of two hundred million U.S.
dollars (US$200,000,000) (the “First Payment”); and     (b)   Qualcomm shall pay
Broadcom six hundred ninety-one million, two hundred thousand U.S. dollars
(US$691,200,000) in a series of sixteen (16) non-refundable quarterly payments
of forty-three million, two hundred thousand U.S. dollars (US$43,200,000) each,
which will be due and payable in accordance with the schedule set forth in
Attachment H (each such payment, a “Quarterly Payment”).

Each payment will be made in U.S. dollars and by means of a wire transfer to the
account designated by Broadcom in Attachment H, provided that Broadcom may
update such account information for a particular payment upon written notice
delivered to Qualcomm at least ten (10) Business Days before the due date of
such payment.
     3.2 Payments Relating to U.S. Litigation. Notwithstanding anything to the
contrary herein, Broadcom will have the right to retain all payments received by
Broadcom from Qualcomm prior to February 20, 2009 (without any offset or credit
by Qualcomm) relating to the U.S. Litigation (as defined in Section 4.1(a)),
including all payments of royalties, damages, and costs. However, the payments
described in Section 3.1 are in lieu of, and Broadcom hereby waives and releases
any and all rights to receive, any payments that would have otherwise become
payable by Qualcomm on or after February 20, 2009 (including any payment
obligations that may have accrued before February 20, 2009 but are not payable
until on or after February 20, 2009) relating to the U.S. Litigation. For
avoidance of doubt, Broadcom hereby waives and releases any and all rights to
receive any payments for the amounts in the bonds, escrows, and letters of
credit Qualcomm has posted in the ‘467 Litigation.
     3.3 Deductions
          (a) Payments by [**]. If permitted by [**] to do so, Broadcom shall
promptly notify Qualcomm in writing if, in connection with the [**] pays any
amounts to Broadcom (or any of Broadcom’s Subsidiaries) after the Effective Date
[**]. Such notice must specify the exact amounts that [**] paid to Broadcom and
its Subsidiaries [**]. Broadcom represents and warrants that, as of the
Effective Date, it has not received any payment from [**] that, had it been
received after the Effective Date, would have been the [**]. [**].

2



--------------------------------------------------------------------------------



 



Confidential portions of this Exhibit marked as [**] have been omitted pursuant
to a request
for confidentiality and filed separately with the Securities and Exchange
Commission.
     3.4 Taxes. Amounts payable by one Party to the other Party under this
Agreement are payable in full to such other Party without deduction of, or
reduction for, any taxes, duties, or imposts. If a Party is legally required to
make any such withholding or deduction from any payment due to the other Party
under this Agreement, the sum payable by such Party upon which such withholding
or deduction is based shall be increased to the extent necessary to ensure that,
after such withholding or deduction, the other Party receives a net amount equal
to the amount the other Party would have received in the absence of such
required withholding or deduction. Notwithstanding the preceding sentence,
neither Party will be required to make additional payments under this
Section 3.4 with respect to any amounts payable under this Agreement to a
receiving Party if such receiving Party is not a United States person for U.S.
federal income tax purposes, so long as the paying Party (a) cooperates with the
receiving Party and takes any reasonable steps requested by the receiving Party
to minimize or eliminate any such withholding taxes (including by committing to
a specific entity as the paying entity) and (b) provides tax receipts evidencing
the payments of any such withholding taxes. Each receiving Party further agrees
to provide an IRS Form W-9 or an IRS Form W-8BEN, as applicable, to the
appropriate paying Party. Each Party will be solely responsible for reporting
and paying all taxes of any nature imposed by any Governmental Authority in any
jurisdiction on such Party (or any of its Subsidiaries) as a result of the
payments or transactions contemplated by this Agreement.
4. Dismissal of Litigation and Withdrawal of Complaints
     4.1 U.S. Litigation
          (a) The Parties shall promptly seek the dismissal, with prejudice, of
all suits, actions, appeals, and other legal proceedings that are pending
between them in any federal, state, local, or other court, tribunal, or
administrative agency in the United States (collectively, the “U.S.
Litigation”). Without limiting the generality of the foregoing, promptly after
the execution and delivery of this Agreement (and in no event later than ten
(10) days after the Effective Date), the Parties shall execute and file with
each of the relevant courts, tribunals, or agencies any forms or pleadings
necessary to dismiss with prejudice all U.S. Litigation. Forms and pleadings
acceptable to both Parties for such dismissal are attached hereto as Attachment
D; if the relevant court, tribunal, or agency requests or requires the Parties
to modify such forms and pleadings, the Parties shall make such modifications.
Each Party shall take all actions reasonably required in connection with the
dismissal with prejudice of all U.S. Litigation promptly following the execution
and delivery of this Agreement. Each Party agrees that it will not (and it will
ensure that each of its Subsidiaries does not) cite or refer to any orders,
rulings, judgments, or opinions arising from the U.S. Litigation, or any factual
descriptions of the other Party’s conduct that such Party alleged to be wrongful
in such Litigation (“Previously Alleged Conduct”), for any reason in any future
Litigation in which the other Party (or any of its Subsidiaries) is a party,
except solely (i) for citing or referring to legal principles or holdings
directly relevant to the issues in such future Litigation and factual
information directly relevant to the applicability of such legal principles or
holdings in such future Litigation; or (ii) to the extent reasonably required to
fully and properly respond to information requests from Governmental
Authorities, valid subpoenas and as otherwise required by law. In no event shall
a Party (or any of its Subsidiaries) cite or refer to Previously Alleged Conduct
as evidence of intent, “pattern or practice”, or “unclean hands”.

3



--------------------------------------------------------------------------------



 



Confidential portions of this Exhibit marked as [**] have been omitted pursuant
to a request
for confidentiality and filed separately with the Securities and Exchange
Commission.
          (b) Promptly after the execution and delivery of this Agreement by
both Parties (and in no event later than ten (10) days after the Effective
Date), the Parties shall sign and submit a joint motion to vacate the injunction
and contempt rulings issued in the ‘467 Litigation; however, Broadcom will have
the right to retain all amounts paid to Broadcom in connection therewith prior
to February 20, 2009. Each Party shall cooperate in taking any further steps
that may be reasonably necessary to cause such motion to be granted. The Parties
shall also agree to a joint stipulation and stipulated order (in the form
attached hereto as Attachment E) reciting that this Agreement fully settles all
claims arising from the patents-in-suit in the ‘467 Litigation as well as all
disputes arising from the injunction, vacating all damage awards and sanctions
and attorneys’ fees unpaid as of February 20, 2009, and canceling all bonds,
escrow agreements, and letters of credit; however, Broadcom will have the right
to retain all amounts paid to Broadcom in connection therewith prior to
February 20, 2009.
          (c) Notwithstanding the releases in Section 5 or anything else to the
contrary herein, all protective orders issued in connection with the past and
pending (as of the Effective Date) Litigation will remain in full force and
effect. Promptly after the Effective Date, the Parties shall, and shall direct
that all consultants, experts, counsel, and other persons acting on their behalf
at any time during the pendency of such Litigation, return or destroy, no later
than sixty (60) days after the Effective Date, all items containing information
of the other Party provided during such Litigation and designated as
confidential or protected under any protective order in such Litigation
(“Protected Information”). In addition, each Party shall immediately cease using
all devices, including prototypes, handsets, SURFs, and FFAs, provided by a
Party to the other Party under any protective order in such Litigation and all
such devices shall be returned to the producing Party within thirty (30) days
after the Effective Date. For avoidance of doubt, the obligation to destroy all
Protected Information extends to all items containing Protected Information,
including all work product, pleadings, motion papers, legal memoranda,
correspondence, emails, reports, declarations, transcripts, exhibits, and all
copies thereof, with the exception of copies stored on back-up tapes or other
disaster recovery media, in each case only to the extent of the Protected
Information contained therein (and for the avoidance of doubt, redaction of the
Protected Information from such items shall be deemed to satisfy such
destruction requirement). With respect to Protected Information remaining in
back-up tapes and other disaster storage media, neither Party nor its
consultants, experts, counsel or other party acting on its behalf shall make
copies of any such Protected Information available to any person for any purpose
other than backup or disaster recovery unless compelled by law and, in that
event, only after thirty (30) days prior written notice to the other Party or
such shorter period as required by court order, subpoena, or applicable law.
Within sixty (60) days after the Effective Date, each Party shall provide a
statement in writing, and direct its consultants, experts, counsel and other
persons acting on their behalf to provide a statement in writing (provided that
a single statement will suffice for each law firm or other organization with
which such persons are associated), stating that they have complied with this
Section 4.1(c). It is agreed that neither Party shall be liable for the failure
by its consultants, experts, counsel or other party acting on its behalf to
comply with such Party’s direction to return or destroy the other Party’s
Protected Information. [**]. In the event of any conflict between the protective
orders in the past and pending (as of the Effective Date) Litigation and the
terms of this Section 4.1(c), as between the Parties (but without changing any
requirements applicable to any Third Parties), the terms of this Section 4.1(c)
will apply. If necessary to resolve any conflict between this Section 4.1(c) and

4



--------------------------------------------------------------------------------



 



Confidential portions of this Exhibit marked as [**] have been omitted pursuant
to a request
for confidentiality and filed separately with the Securities and Exchange
Commission.
protective orders in cases not referenced in Attachment D, the Parties agree to
petition the relevant courts or agencies to amend such orders accordingly.
          (d) Promptly after the execution and delivery of this Agreement by
both Parties (and in no event later than ten (10) days after the Effective
Date), Broadcom shall submit a request for leave to withdraw from all further
involvement in the 1958 Litigation in the following form: “In light of a global
settlement of litigation reached between the parties, and in the interests of
facilitating the development of healthy business relations between the parties
on an ongoing basis, Broadcom respectfully requests leave to withdraw from
further participation in these proceedings”.
     4.2 Competition Law Complaints and Proceedings
          (a) Promptly after the execution and delivery of this Agreement (and
in no event later than ten (10) days after the Effective Date), each Party shall
send a letter to each antitrust, competition law, or similar Governmental
Authority anywhere in the world with whom such Party has filed an antitrust or
competition law complaint against the other Party, including the complaints
Broadcom has filed with the European Commission and the Korea Fair Trade
Commission (“KFTC”), informing the Governmental Authority that the Parties have
resolved their disputes with respect to the complaint, requesting that such
Party’s complaint be withdrawn as permitted under applicable law, and informing
the Governmental Authority that as a result such Party is no longer a party to
any such continuing proceeding or investigation. Each Party shall promptly
provide the other Party with a complete and accurate copy of each such letter.
If Broadcom fails to send such a letter to the European Commission or the KFTC
within ten (10) days after the Effective Date, Qualcomm may disclose the
contents of this Section 4.2(a) to the European Commission or the KFTC, as the
case may be. In the event that a Governmental Authority with whom a Party has
filed an antitrust or competition law complaint requires additional procedures
to withdraw such complaint, such Party will promptly follow such additional
procedures as required by such Government Authority to withdraw the complaint.
          (b) The Parties hereby stipulate that the terms of this Agreement, and
the consideration exchanged under this Agreement, constitute a full settlement
of claims asserted by each Party including claims that each Party has made, or
could have made, with respect to any of the other Party’s practices (including
the terms and conditions of the other Party’s sales or license agreements) that
such Party has previously alleged or could have alleged were unfair,
anticompetitive, or in violation of any laws or regulations, including antitrust
or competition laws or regulations, or in violation of any obligations arising
from participation in, or violation of any rules relevant to, any
standards-setting organizations, including ARIB, ETSI, IEEE, JVT, and TIA.
          (c) Each Party shall not make (and shall ensure that none of its
Subsidiaries makes, and shall not authorize or direct any of its or its
Subsidiaries’ attorneys, agents, or representatives to make on its or its
Subsidiaries’ behalf) any formal or informal statement or representation to the
European Commission, the KFTC, or any court or other Governmental Authority
responsible for antitrust or competition law matters, that is inconsistent with
the stipulation set forth in Section 4.2(b) above. Each Party agrees that it
shall not (and shall ensure that each of its Subsidiaries does not) assert any
claim or complaint against the

5



--------------------------------------------------------------------------------



 



Confidential portions of this Exhibit marked as [**] have been omitted pursuant
to a request
for confidentiality and filed separately with the Securities and Exchange
Commission.
other Party or any of its Subsidiaries, or Support any Third Party in asserting
any claim or complaint against the other Party or any of its Subsidiaries, in
Litigation to the extent based in whole or in part on (i) allegations that are
inconsistent with the stipulations set forth in Section 4.2(b) above, or (ii)
any alleged violations by the other Party or any of its Subsidiaries of any
antitrust, competition law, or similar laws or regulations, or of any patent
licensing obligations arising from participation in, or rules of,
standards-setting organizations including ARIB, ETSI, IEEE, JVT, and TIA, to the
extent that such alleged violations arise from any conduct or practices for
(a) the licensing of its patents engaged in before the Effective Date, including
the terms and conditions of Qualcomm’s existing patent license agreements for
products, components, or equipment that implement WWAN Interfaces and/or the
MediaFLO Broadcast Standards (the “Existing Licensing Practices”) or (b) the
sale of its products or services or licensing of software products that the
other Party or any of its Subsidiaries engaged in before the Effective Date as
reflected in the other Party’s agreements entered into prior to the Effective
Date relating to the sales or licensing of its products or services (the
“Existing Sales Practices”) (the Existing Licensing Practices and the Existing
Sales Practices are collectively referred to as the “Conduct/Practices”).
Furthermore, to the extent that a Party or its Subsidiaries engage, at any time
after the Effective Date, in the same or substantially the same patent licensing
conduct or patent licensing practices as the Existing Licensing Practices such
Party or its Subsidiaries generally engaged in as of the Effective Date, such
future patent licensing conduct or patent licensing practices will also be
considered Conduct/Practices (including, with respect to Qualcomm, entering into
new agreements or amendments to existing agreements (e.g., to license additional
patents, standards, or products) that contain the same or substantially similar
terms and conditions as Qualcomm’s existing forms of WWAN and MediaFLO patent
license agreements), and the other Party agrees that it shall not (and shall
ensure that each of its Subsidiaries does not) assert any claim or complaint
alleging violations of antitrust, competition law, or similar laws or
regulations, or of any patent licensing obligations of standards-setting
organizations, against the other Party or any of its Subsidiaries, or Support
any Third Party in asserting any such claim or complaint against the other Party
or any of its Subsidiaries, in Litigation to the extent based in whole or in
part on such future patent licensing conduct or patent licensing practices.
However, the foregoing shall not be construed as restricting either Party from
pursuing claims against the other Party for future violations by the other Party
of laws, regulations, obligations, or rules of standards-setting organizations
including ARIB, ETSI, IEEE, JVT, and TIA that do not arise from such
Conduct/Practices (for example, without limitation, a claim could be made based
on the failure of a Party after the Effective Date to make required disclosures
to standards-setting organizations of Essential Patent Claims in connection with
proposals for new or revised standards) or for conduct or practices that are
different from the Conduct/Practices. In addition, to the extent that a Party or
its Subsidiaries, during a period of four (4) years after the Effective Date,
engages in the same or substantially the same conduct or practices as the
Existing Sales Practices, then the other Party agrees that it shall not (and
shall ensure that each of its Subsidiaries does not) assert any claim or
complaint alleging that such conduct or practices conducted during such four
(4) year period is a violation of antitrust, competition law, or similar laws or
regulations against the other Party or any of its Subsidiaries, or Support any
Third Party in asserting any such claim or complaint against the other Party or
any of its Subsidiaries, in Litigation. Nothing in this Section 4.2(c) shall
preclude or restrict either Party from (1) fully and properly responding to
information requests from Governmental Authorities, valid subpoenas and as
otherwise required by law; or (2) complying with existing obligations under
agreements with Third Parties to pay or contribute to costs for joint activities

6



--------------------------------------------------------------------------------



 



Confidential portions of this Exhibit marked as [**] have been omitted pursuant
to a request
for confidentiality and filed separately with the Securities and Exchange
Commission.
undertaken prior to the Effective Date expected to be paid within ninety
(90) days after the Effective Date (subject to resolving any disputes with
regard to amounts that may be charged).
          (d) Notwithstanding the foregoing or the release granted by each Party
in Section 5, if a Governmental Authority orders or otherwise requires a Party
(and such order becomes final and binding following all available avenues of
review or appeal or otherwise goes into effect), or the Government Authority and
such Party enter into a settlement, consent decree, or similar agreement (in
this paragraph, such order, requirement, settlement, consent decree, or
agreement will be referred to as an “order”), to change its sales or licensing
terms, conditions, prices, or practices in a manner that applies to all
suppliers of Components (or other class or type of Persons that includes the
other Party) based on findings that such Party (“Subject Party”) has violated
(i) antitrust, competition, or similar laws or regulations or (ii) obligations
arising from participation in, or rules relevant to, any standards-setting
organization, then the other Party will not be precluded from entitlement to any
benefits of such order by virtue of this Agreement (other than any monetary
payments from such Party to such other Party, which such other Party would not
be entitled to seek). However, this paragraph shall not be construed as
conferring on such other Party any private right of action against the Subject
Party based on any such findings, and to the extent that such other Party may
have otherwise had any such private right of action, such other Party agrees
that such private right of action is released under Section 5. However, the
preceding sentence does not preclude such other Party from pursuing any private
right of action against the Subject Party (and Section 5 does not release the
Subject Party from any claim or liability) with respect to any failure by the
Subject Party to comply with any such order of a Governmental Authority to
change its sales or licensing terms, conditions, prices, or practices, to the
extent impacting the other Party.
     4.3 Oppositions. At any time after the Effective Date, neither Party shall
participate in, and within thirty (30) days after the Effective Date each Party
shall withdraw from, any interference, re-examination, opposition, or other
proceeding, in each case that is currently pending, in which ownership,
validity, scope, priority date, and/or enforceability of a patent or patent
application of the other Party is being challenged; however, such withdrawal
will not limit the Party’s ability to challenge the validity of the patent
later, if such patent is Asserted against such Party.
5. Mutual Releases
     5.1 Releases by Qualcomm
          (a) Releases to Broadcom. Effective upon Broadcom’s receipt of the
First Payment, Qualcomm, on behalf of itself, its Subsidiaries, and each of
their past, present, and future employees, officers, directors, shareholders,
agents, administrators, insurers, and attorneys (all of the foregoing being
referred to in this paragraph as “Qualcomm Releasors”), to the fullest extent
permitted by law, hereby releases, acquits, and forever discharges Broadcom and
its current Subsidiaries (i.e., its Subsidiaries as of the Effective Date), and
each of their past, present, and future employees, officers, directors, agents,
administrators, insurers, and attorneys in their capacity as such (all of the
foregoing referred to in this paragraph as “Broadcom Releasees”) from, and
covenants not to sue upon, all claims, suits, demands, causes of action,
judgments, losses, and liabilities of any nature (including patent infringement
claims), known or unknown, that any of the Qualcomm Releasors has or may have
against any of the Broadcom

7



--------------------------------------------------------------------------------



 



Confidential portions of this Exhibit marked as [**] have been omitted pursuant
to a request
for confidentiality and filed separately with the Securities and Exchange
Commission.
Releasees as of the Effective Date. This includes a release for claims based on
acts or events of trade secret misappropriation unknown to Qualcomm as of the
Effective Date, but not trade secret misappropriation claims based on use or
disclosure after the Effective Date of trade secret information or materials (if
any) obtained before the Effective Date. For avoidance of doubt, nothing in this
Section 5.1 is intended to or shall release the Broadcom Releasees from any
obligations under this Agreement, and nothing in this Section 5.1(a) is intended
to or shall release any claims or causes of action (including claims of patent
infringement) that any of the Qualcomm Releasors may have against Third Parties
(other than past, present, and future employees, officers, directors, agents,
administrators, insurers, and attorneys of Broadcom and its Subsidiaries in
their capacity as such), including Broadcom Customers.
          (b) Releases to Broadcom Contractors, Distributors, and Customers.
Effective upon Broadcom’s receipt of the First Payment, Qualcomm, on behalf of
itself and each of the Qualcomm Releasors, to the fullest extent permitted by
law, hereby releases, acquits, and forever discharges Broadcom’s and its current
Subsidiaries’ (i.e., its Subsidiaries as of the Effective Date) Contractors
(solely for manufacturing, packaging, assembly, and testing of Broadcom
Components), Distributors, and direct and indirect customers of Broadcom
Components from and against any and all claims, known and unknown, for
infringement of Qualcomm Patents (whether direct or indirect) by the
manufacture, use, sale, offer for sale, or import of such Broadcom Components
prior to the Effective Date, but solely to the extent that such infringing or
allegedly infringing activity would have been covered by the covenants in
Section 7.1(a) or, with respect to Contractors and Distributors, would have been
subject to the covenant in Section 6.1(a), in each case if such activity had
occurred on or after the Effective Date. Except as expressly released in this
Section 5.1(b), Qualcomm reserves, on behalf of itself and the other Qualcomm
Releasors, the right to Assert claims of patent infringement against Broadcom
Customers based on products (including Broadcom Components) or services made,
used, imported, offered for sale, sold, or provided on or before the Effective
Date.
     5.2 Releases by Broadcom
          (a) Releases to Qualcomm. Effective upon Broadcom’s receipt of the
First Payment, Broadcom, on behalf of itself, its Subsidiaries, and each of
their past, present, and future employees, officers, directors, shareholders,
agents, administrators, insurers, and attorneys (all of the foregoing being
referred to in this paragraph as “Broadcom Releasors”), to the fullest extent
permitted by law, hereby releases, acquits, and forever discharges Qualcomm and
its current Subsidiaries (i.e., its Subsidiaries as of the Effective Date), and
each of their past, present, and future employees, officers, directors, agents,
administrators, insurers, and attorneys in their capacity as such (all of the
foregoing referred to in this paragraph as “Qualcomm Releasees”) from, and
covenants not to sue upon, all claims, suits, demands, causes of action,
judgments, losses, and liabilities of any nature (including patent infringement
claims), known or unknown, that any of the Broadcom Releasors has or may have
against any of the Qualcomm Releasees as of the Effective Date. This includes a
release for claims based on acts or events of trade secret misappropriation
unknown to Broadcom as of the Effective Date, but not trade secret
misappropriation claims based on use or disclosure after the Effective Date of
trade secret information or materials (if any) obtained before the Effective
Date. For avoidance of doubt, nothing in this Section 5.2 is intended to or
shall release the Qualcomm Releasees from any

8



--------------------------------------------------------------------------------



 



Confidential portions of this Exhibit marked as [**] have been omitted pursuant
to a request
for confidentiality and filed separately with the Securities and Exchange
Commission.
obligations under this Agreement, and nothing in this Section 5.2(a) is intended
to or shall release any claims or causes of action (including claims of patent
infringement) that any of the Broadcom Releasors may have against Third Parties
(other than past, present, and future employees, officers, directors, agents,
administrators, insurers, and attorneys of Qualcomm and its Subsidiaries in
their capacity as such), including Qualcomm Customers.
          (b) Releases to Qualcomm Contractors, Distributors, and Customers.
Effective upon Broadcom’s receipt of the First Payment, Broadcom, on behalf of
itself and each of the Broadcom Releasors, to the fullest extent permitted by
law, hereby releases, acquits, and forever discharges Qualcomm’s and its current
Subsidiaries’ (i.e., its Subsidiaries as of the Effective Date) Contractors
(solely for manufacturing, packaging, assembly, and testing of Qualcomm
Components), Distributors, and direct and indirect customers of Qualcomm
Components from and against any and all claims, known and unknown, for
infringement of Broadcom Patents (whether direct or indirect) by the
manufacture, use, sale, offer for sale, or import of such Qualcomm Components
prior to the Effective Date, but solely to the extent that such infringing or
allegedly infringing activity would have been covered by the covenants in
Section 7.2(a), the license in Section 7.3(a) (but solely with respect to claims
for infringement of the Broadcom Patents-in-Suit), or the license in
Section 7.3(b) (but solely with respect to claims for infringement of the Listed
Patent Claims), or with respect to Contractors and Distributors, would have been
subject to the covenant in Section 6.2(a), in each case if such activity had
occurred on or after the Effective Date. Except as expressly released in this
Section 5.2(b), Broadcom reserves, on behalf of itself and the other Broadcom
Releasors, the right to Assert claims of patent infringement against Qualcomm
Customers based on products (including Qualcomm Components) or services made,
used, imported, offered for sale, sold, or provided on or before the Effective
Date.
     5.3 Antitrust Claims. For avoidance of doubt, the releases in
Sections 5.1(a) and 5.2(a) cover any and all claims that each Party has or may
have against the other Party as of the Effective Date of violation of antitrust,
competition, or similar laws or regulations in any jurisdiction, or claims of
violation of commitments or obligations (including commitments or obligations to
license on RAND or FRAND terms) arising from or relating to participation in, or
the rules of, standards-setting organizations, including ARIB, ETSI, IEEE, JVT,
and TIA, based on any of either Party’s (or its Subsidiaries’) sales or
licensing terms or conditions, prices, product designs, or sales, marketing, or
other practices that existed prior to or as of the Effective Date.
     5.4 California Civil Code Section 1542. Each Party acknowledges that it has
consulted with legal counsel regarding the import of Section 1542 of the
California Civil Code, which provides as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
With respect to the releases set forth in this Section 5, each Party, for itself
and for its legal successors and assigns, hereby expressly, knowingly, and
intentionally waives any benefit or rights it may have under Section 1542 of the
California Civil Code, as well as under any other

9



--------------------------------------------------------------------------------



 



Confidential portions of this Exhibit marked as [**] have been omitted pursuant
to a request
for confidentiality and filed separately with the Securities and Exchange
Commission.
statute or common law principles of similar effect. Each Party acknowledges that
it has received independent legal advice from its attorneys with respect to the
waiver of the provisions of Section 1542 of the California Civil Code, and any
other statute or common law principles of similar effect, and each Party
acknowledges that its waiver is a material inducement and consideration for the
other Party’s execution of this Agreement. The Parties further agree that the
releases set forth in this Agreement may not be terminated or rescinded because
of any later discovery by either Party of different or additional facts or of
any unknown or unsuspected past claims.
6. Covenants Between Parties not to Assert Patent Infringement Claims
     6.1 Covenants by Qualcomm
          (a) Subject to Sections 7.9(a) and 7.9(b), Qualcomm hereby covenants
that it will not, and it will ensure that each of its Subsidiaries does not,
Assert any claim of infringement (whether direct or indirect) of a Qualcomm
Patent against:

  (i)   Broadcom, or any of Broadcom’s Subsidiaries, [**] any Broadcom Component
[**];     (ii)   Broadcom’s and its Subsidiaries’ Contractors solely for [**]
Broadcom Components to, Broadcom and its Subsidiaries or for [**]; or     (iii)
  Broadcom’s and its Subsidiaries’ Distributors of Broadcom Components for [**].
Broadcom’s and its Subsidiaries’ Contractors and Distributors are intended
third-party beneficiaries of this Section 6.1(a) to the extent covered by the
above covenant.

          (b) Subject to Sections 7.9(a) and 7.9(b), Qualcomm hereby covenants
that it will not, and it will ensure that each of its Subsidiaries does not,
Assert any claim of infringement (whether direct or indirect) of a Qualcomm
Patent against Broadcom, or any of Broadcom’s Subsidiaries, for [**] any
Broadcom Covenant Product [**]. For purposes of this Section 6.1, “Broadcom
Covenant Products” means products (other than Broadcom Components) of Broadcom
or its Subsidiaries (including software products and services offerings) that
(x) are based on designs acquired by Broadcom or any of its Subsidiaries from a
Third Party, where after such acquisition Broadcom and/or any of its
Subsidiaries has the right to offer such product for sale (or other disposition)
to Third Parties generally and not just to the Third Party that sold the designs
for such product to Broadcom or its Subsidiary, or (y) are designed by or for
Broadcom or any of its Subsidiaries based primarily on specifications provided
by Broadcom or any of its Subsidiaries (provided that such products may include
portions acquired or licensed from Third Parties or portions developed by
Broadcom or any of its Subsidiaries specifically for a customer pursuant to
specifications or requirements provided by such customer), including Location
Based Services of Broadcom or its Subsidiaries to the extent meeting the
foregoing requirements; provided, however, that the term “Broadcom Covenant
Products” excludes (1) any Devices, including Wireless Handheld Devices, Fixed
Wireless Terminals, and Equipment; (2) End User Cards; and (3) interferometric
MEMS displays.

10



--------------------------------------------------------------------------------



 



Confidential portions of this Exhibit marked as [**] have been omitted pursuant
to a request
for confidentiality and filed separately with the Securities and Exchange
Commission.
          (c) The foregoing covenants in Sections 6.1(a) and 6.1(b) are limited
to (i) the jurisdictions where Broadcom and its Subsidiaries and their
respective Contractors and Distributors perform acts (including acts
constituting indirect patent infringement) or in which Qualcomm or a Subsidiary
of Qualcomm otherwise could (but for such covenants), or actually does, Assert
any claim of infringement of a Qualcomm Patent against Broadcom, a Subsidiary of
Broadcom, or any of their respective Contractors or Distributors to the extent
covered by such covenants, and (ii) the Qualcomm Patents granted in such
jurisdictions or for which a claim could (but for such covenants) be brought in
such jurisdictions. Qualcomm does not covenant in this Section 6.1 that it will
not Assert (and, therefore, subject to Section 7, Qualcomm and its Subsidiaries
are free to Assert) claims of infringement of Qualcomm Patents against any Third
Party (other than Broadcom’s and its Subsidiaries’ Contractors and Distributors
as set forth above), including Broadcom Customers, for [**] Broadcom Components
or Broadcom Covenant Products in any manner, including in combination with other
products (such as, without limitation, incorporation of Broadcom Components or
Broadcom Covenant Products into other products), and the covenants in this
Section 6.1 do not and are not intended to give any consent, authorization,
immunity from suit, or other right with respect to any such activity by such
Third Parties.
          (d) Each of the covenants not to Assert granted by Qualcomm and its
Subsidiaries in Section 6.1(a) and/or 6.1(b) to Broadcom, any of Broadcom’s
Subsidiaries, or any of their respective Contractors or Distributors for Selling
Non-Exhaustive Products to Broadcom, a Subsidiary of Broadcom, or a Third Party
is also subject to the condition that no Third Party asserts any Exhaustion
Claim based on such covenant with respect to such Non-Exhaustive Products sold
by or to such Third Party. If Qualcomm becomes aware that a Third Party has made
an Exhaustion Claim, Qualcomm shall notify Broadcom; the notice must reference
this Section 6.1(d) and identify the particular Non-Exhaustive Products (if
known) to which the Exhaustion Claim applies. Upon such notification, the
applicable covenants in Sections 6.1(a) and 6.1(b) will be terminated as of the
date the Third Party first asserted the Exhaustion Claims with respect to sales
or other dispositions of the Non-Exhaustive Products by or to the Third Party.
If the Third Party withdraws all of the Exhaustion Claims it has asserted [**].
If all of the Exhaustion Claims are dismissed or are otherwise no longer pending
and have not resulted in a Final Judgment, then [**].
     6.2 Covenant by Broadcom
          (a) Subject to Sections 7.9(a) and 7.9(b), Broadcom hereby covenants
that it will not, and it will ensure that each of its Subsidiaries does not,
Assert any claim of infringement (whether direct or indirect) of a Broadcom
Patent against:

  (i)   Qualcomm, or any of Qualcomm’s Subsidiaries, for [**] any Qualcomm
Component [**];     (ii)   Qualcomm’s and its Subsidiaries’ Contractors solely
for [**] Qualcomm Components to, Qualcomm and its Subsidiaries or for [**]; or  
  (iii)   Qualcomm’s and its Subsidiaries’ Distributors of Qualcomm Components
for [**]. Qualcomm’s and its Subsidiaries’

11



--------------------------------------------------------------------------------



 



Confidential portions of this Exhibit marked as [**] have been omitted pursuant
to a request
for confidentiality and filed separately with the Securities and Exchange
Commission.

      Contractors and Distributors are intended third-party beneficiaries of
this Section 6.2(a) to the extent covered by the above covenant.

          (b) Subject to Sections 7.9(a) and 7.9(b), Broadcom hereby covenants
that it will not, and it will ensure that each of its Subsidiaries does not,
Assert any claim of infringement (whether direct or indirect) of a Broadcom
Patent against Qualcomm, or any of Qualcomm’s Subsidiaries, for [**] any
Qualcomm Covenant Product [**]. For purposes of this Section 6.2, “Qualcomm
Covenant Products” means products (other than Qualcomm Components) of Qualcomm
or any of its Subsidiaries (including software products and services offerings)
that are (x) based on designs acquired by Qualcomm or any of its Subsidiaries
from a Third Party, where after such acquisition Qualcomm and/or any of its
Subsidiaries has the right to offer such product for sale (or other disposition)
to Third Parties generally and not just to the Third Party that sold the designs
for such product to Qualcomm or its Subsidiary, or (y) designed by or for
Qualcomm or any of its Subsidiaries based primarily on specifications provided
by Qualcomm or any of its Subsidiaries (provided that such products may include
portions acquired or licensed from Third Parties or portions developed by
Qualcomm or any of its Subsidiaries specifically for a customer pursuant to
specifications or requirements provided by such customer) (including the
following software and service offerings: BREW, BREW Mobile Platform, MediaFLO,
Plaza, Xiam, Firethorn, Yagatta, and QChat, each to the extent meeting the
foregoing requirements); provided, however, that the term “Qualcomm Covenant
Products” excludes (with the exception below) (1) any Devices, including
Wireless Handheld Devices, Fixed Wireless Terminals, and Equipment; and (2) End
User Cards. Notwithstanding the preceding sentence, the term “Qualcomm Covenant
Products” does include those units of Qualcomm products that are (i) Devices or
End User Cards that are sold or otherwise provided to a Governmental Authority,
(ii) Devices that are designed and sold or otherwise provided for use as part of
a vehicle telematics, fleet management, or asset tracking system and/or
applications operated by the Qualcomm QES division (but solely for purposes of
this clause (ii), only up to a combined total of [**] units of such Devices and
End User Cards [**]), or (iii) (a) End User MediaFLO Cards, but solely to the
extent claims of infringement of Broadcom Patents would have been barred by the
patent exhaustion doctrine (based on principles of patent exhaustion under U.S.
law, except that exhaustion would be deemed to occur worldwide regardless of
where the sale was made) if Broadcom had granted Qualcomm (or the relevant
Qualcomm Subsidiary) a worldwide exhaustive license under the Broadcom Patents
to sell the Eligible Qualcomm Component that implements any portion of any
MediaFLO Broadcast Standard in such End User MediaFLO Cards, and (b) Devices
that are capable of receiving wireless broadcast transmissions substantially in
accordance with any MediaFLO Broadcast Standard and do not implement any WWAN
Interface (but only up to [**] units of such Devices [**]).
          (c) The foregoing covenants in Sections 6.2(a) and 6.2(b) are limited
to (i) the jurisdictions where Qualcomm and its Subsidiaries and their
respective Contractors and Distributors perform acts (including acts
constituting indirect patent infringement) or in which Broadcom or a Subsidiary
of Broadcom otherwise could (but for such covenants), or actually does, Assert
any claim of infringement of a Broadcom Patent against Qualcomm, a Subsidiary of
Qualcomm, or any of their respective Contractors or Distributors to the extent
covered by such covenants, and (ii) the Broadcom Patents granted in such
jurisdictions or for which a claim could (but for such covenants) be brought in
such jurisdictions. Broadcom does not covenant in this Section 6.2 that it will
not Assert (and, therefore, subject to Section 7, Broadcom and its

12



--------------------------------------------------------------------------------



 



Confidential portions of this Exhibit marked as [**] have been omitted pursuant
to a request
for confidentiality and filed separately with the Securities and Exchange
Commission.
Subsidiaries are free to Assert) claims of infringement of Broadcom Patents
against any Third Party (other than Qualcomm’s and its Subsidiaries’ Contractors
and Distributors as set forth above), including Qualcomm Customers, for [**]
Qualcomm Components or Qualcomm Covenant Products in any manner, including in
combination with other products (such as, without limitation, incorporation of
Qualcomm Components or Qualcomm Covenant Products into other products), and the
covenants in this Section 6.2 do not and are not intended to give any consent,
authorization, immunity from suit, or other right with respect to any such
activity by such Third Parties.
          (d) Each of the covenants not to Assert granted by Broadcom and its
Subsidiaries in Section 6.2(a) and/or 6.2(b) to Qualcomm, any of Qualcomm’s
Subsidiaries, or any of their respective Contractors or Distributors for Selling
Non-Exhaustive Products to Qualcomm, a Subsidiary of Qualcomm, or a Third Party
is also subject to the condition that no Third Party asserts any Exhaustion
Claim based on such covenant with respect to such Non-Exhaustive Products sold
by or to such Third Party. If Broadcom becomes aware that a Third Party has made
an Exhaustion Claim, Broadcom shall notify Qualcomm; the notice must reference
this Section 6.2(d) and identify the particular Non-Exhaustive Products (if
known) to which the Exhaustion Claim applies. Upon such notification, the
applicable covenants in Sections 6.2(a) and 6.2(b) will be terminated as of the
date the Third Party first asserted the Exhaustion Claims with respect to sales
or other dispositions of the Non-Exhaustive Products by or to the Third Party.
If the Third Party withdraws all of the Exhaustion Claims it has asserted [**].
If all of the Exhaustion Claims are dismissed or are otherwise no longer pending
and have not resulted in a Final Judgment, then [**].
     6.3 Four-Year Standstill Covenant. Subject to Sections 7.9(a) and 7.9(b),
in addition to, and without in any way limiting the non-Assert covenants or
licenses set forth in this Agreement, each Party agrees that it will not Assert
(and will ensure that none of its Subsidiaries Asserts) any claim of Patent
infringement (whether direct or indirect) in Litigation against the other Party
or any of the other Party’s Subsidiaries for a period of four (4) years after
the Effective Date (the “Four-Year Standstill Period”); provided that this
standstill covenant will not prevent either Party, in Patent infringement
Litigation initiated after the expiration of the Four-Year Standstill Period,
from seeking past damages based on alleged Patent infringement during the
Four-Year Standstill Period (to the extent that such Party has the right to make
such an Assertion after the expiration of the Four-Year Standstill Period
notwithstanding the other provisions of this Agreement). However, the above
standstill covenant will in each case be limited to: (x) the territory of the
jurisdictions where acts covered by this standstill covenant are actually
performed by a Party or a Subsidiary of a Party (including acts constituting
indirect patent infringement) or where a Party or a Subsidiary of a Party
attempts to Assert patent infringement claims against the other Party (or a
Subsidiary of the other Party) based on an act covered by this standstill
covenant; and (y) the Broadcom Patents or Qualcomm Patents (as the case may be)
granted in such jurisdictions. In addition, this standstill covenant will not
apply to, or preclude Assertions based on, (a) the making, using, importing, or
Selling by Broadcom (or a Subsidiary of Broadcom) of (1) any Devices, including
Wireless Handheld Devices, Fixed Wireless Terminals, and Equipment; (2) End User
Cards; or (3) interferometric MEMS displays, or (b) the making, using,
importing, or Selling by Qualcomm (or a Subsidiary of Qualcomm) of (1) any
Devices, including Wireless Handheld Devices, Fixed Wireless Terminals, and
Equipment; or (2) End User Cards, except that this standstill covenant will
apply to, and will

13



--------------------------------------------------------------------------------



 



Confidential portions of this Exhibit marked as [**] have been omitted pursuant
to a request
for confidentiality and filed separately with the Securities and Exchange
Commission.
preclude Assertions against Qualcomm or any of its Subsidiaries based upon, the
making, using, importing, or Selling by Qualcomm or any of its Subsidiaries of
those units of Devices or End User Cards that (i) are sold or otherwise provided
to a Governmental Authority, (ii) are designed and sold or otherwise provided
for use as part of a vehicle telematics, fleet management, or asset tracking
system and/or applications operated by the Qualcomm QES division (but solely for
purposes of this clause (ii), only up to [**] units of such Devices or End User
Cards [**]), or (iii) (a) are Devices that are capable of receiving wireless
broadcast transmissions substantially in accordance with any MediaFLO Broadcast
Standard and do not implement any WWAN Interface, and (b) are End User MediaFLO
Cards. The Devices and End User Cards of Qualcomm and its Subsidiaries that are
protected under this standstill covenant are referred to herein as “Qualcomm
Protected Devices”.
7. Additional Covenants and Related Provisions
     7.1 Broadcom Protected Products
          (a) Eligible Broadcom Components [**]. [**] Qualcomm hereby
irrevocably covenants that it will not, and it will ensure that each of its
Subsidiaries does not, Assert against any Third Party any claim of infringement
(whether direct or indirect) of a Qualcomm Patent for [**] the Broadcom
Protected Product [**].
          (b) Application of the Section 7.1(a) Covenant
               (i) With respect to each Broadcom Protected Product that is a
Broadcom Evolution Component, the covenant not to Assert in Section 7.1(a)
applies only to Covered Broadcom Functionality in such Broadcom Evolution
Component.
               (ii) For clarification and not by way of limitation, the covenant
not to Assert in Section 7.1(a) applies [**].
               (iii) With respect to each Third Party, the covenant not to
Assert in Section 7.1(a) will apply [**].
               (iv) For purposes of determining the functionality covered under
the covenant not to Assert in Section 7.1(a) above for a Broadcom Protected
Product [**].
          (c) [**].
          (d) Third Party Beneficiaries. Any Third Party granted a covenant
pursuant to this Section 7.1 is an intended third-party beneficiary of this
Section 7.1.
     7.2 Qualcomm Protected Products
          (a) Eligible Qualcomm Components [**]. [**], Broadcom hereby
irrevocably covenants that it will not, and it will ensure that each of its
Subsidiaries does not, Assert against any Third Party any claim of infringement
(whether direct or indirect) of a Broadcom Patent for [**] the Qualcomm
Protected Product [**].

14



--------------------------------------------------------------------------------



 



Confidential portions of this Exhibit marked as [**] have been omitted pursuant
to a request
for confidentiality and filed separately with the Securities and Exchange
Commission.
          (b) Application of the Section 7.2(a) Covenant
               (i) With respect to each Qualcomm Protected Product that is a
Qualcomm Evolution Component, the covenant not to Assert in Section 7.2(a)
applies only to Covered Qualcomm Functionality in such Qualcomm Evolution
Component.
               (ii) For clarification and not by way of limitation, the covenant
not to Assert in Section 7.2(a) applies [**].
               (iii) With respect to each Third Party, the covenant not to
Assert in Section 7.2(a) will apply with respect to [**].
          (c) [**].
          (d) Third Party Beneficiaries. Any Third Party granted a covenant
pursuant to this Section 7.2 is an intended third-party beneficiary of this
Section 7.2.
     7.3 Broadcom Patents-in-Suit
          (a) Broadcom (on behalf of itself and its Subsidiaries) hereby grants
to Qualcomm and each of its Subsidiaries (but only as long as it remains a
Subsidiary of Qualcomm) a personal, non-exclusive, fully-paid and royalty-free,
non-assignable and nontransferable (except as permitted under Section 14),
irrevocable and non-terminable (except as expressly provided in this Agreement),
worldwide, exhaustive license, without the right to sublicense, solely under the
Broadcom Patents-in-Suit, [**] Qualcomm Components [**].
     (b) Broadcom (on behalf of itself and its Subsidiaries) hereby grants to
Qualcomm and each of its Subsidiaries (but only as long as it remains a
Subsidiary of Qualcomm) a personal, non-exclusive, fully-paid and royalty-free,
non-assignable and nontransferable (except as permitted under Section 14),
irrevocable and non-terminable (except as expressly provided in this Agreement),
worldwide, exhaustive license, without the right to sublicense, solely under the
specific patent claims described in clauses (i), (ii), and (v) of the definition
of Broadcom Patents-in-Suit (collectively, the “Listed Patent Claims”), [**]
Qualcomm Software Products [**].
     7.4 Covered Broadcom Components
          (a) As used in this Section 7.4:
          (b) [**].
          (c) [**].
For purposes of this Section 7.4, the [**] [Approximately 3 pages have been
omitted pursuant to a request for confidentiality].
          (d) [**].

15



--------------------------------------------------------------------------------



 



Confidential portions of this Exhibit marked as [**] have been omitted pursuant
to a request
for confidentiality and filed separately with the Securities and Exchange
Commission.
     7.5 Covered Qualcomm Components
          (a) As used in this Section 7.5: [**].
          (b) [**].
          (c) [**].
For purposes of this Section 7.5, [**] [Approximately 3 pages have been omitted
pursuant to a request for confidentiality].
          (d) [**].
     7.6 Defensive Suspension by Broadcom
          (a) As used in this Section 7.6, [**]. As used in this Section 7.6,
[**].
          (b) If, after the Effective Date, a Qualcomm Customer or any of its
Affiliates Asserts any claim of patent infringement in Litigation against
Broadcom or any of its Subsidiaries before Broadcom or any of its Subsidiaries
has Asserted any claim of patent infringement in Litigation against such
Qualcomm Customer or any of its Affiliates (a “First Assertion Against
Broadcom”), then Broadcom may provide written notice to Qualcomm of Broadcom’s
intent to amend Section 7.2 as provided below with respect to such Qualcomm
Customer within ninety (90) days after the First Assertion Against Broadcom.
[**].
               (i) [**]; or
               (ii) [**].
          (c) Reinstatement of Covenant and Licenses
               (i) If and when Broadcom (or a Subsidiary of Broadcom) and the
Qualcomm Customer or any Affiliate of the Qualcomm Customer enter into a
voluntary settlement of all claims of patent infringement Asserted by the
Qualcomm Customer and any of its Affiliates against Broadcom and its
Subsidiaries, then any amendments to Section 7.2 [**] made by Broadcom under
Section 7.6(b) above will automatically terminate with respect to Qualcomm
Components purchased by such Qualcomm Customer, and Qualcomm Software Products
used by such Qualcomm Customer, after the date of such settlement and the
covenant and licenses for such Qualcomm Components purchased by the Qualcomm
Customer will be reinstated (subject to any amendments of such covenant and
licenses entered into by the Parties, other than amendments made pursuant to
this Section 7.6). After any such settlement, the determination of whether any
future Assertion by the Qualcomm Customer or its Affiliate is a First Assertion
Against Broadcom for purposes of this Section 7.6 will be determined without
regard to the Assertions that were made by the Qualcomm Customer or any of its
Affiliates, or by Broadcom or any of its Subsidiaries, prior to the date of the
settlement and that have been settled on or before the date of the settlement.
               (ii) If, after Section 7.6(b)(i) has been triggered, (i) there is
any time at which no Assertion of patent infringement claims in Litigation
remains pending between the Qualcomm Customer or any of its Affiliates and
Broadcom or any of its Subsidiaries (“Date of

16



--------------------------------------------------------------------------------



 



Confidential portions of this Exhibit marked as [**] have been omitted pursuant
to a request
for confidentiality and filed separately with the Securities and Exchange
Commission.
Cessation”), and (ii) the Qualcomm Customer and its Affiliates do not make a
subsequent First Assertion Against Broadcom (ignoring any Assertions by any of
such Entities prior to the Date of Cessation) on or before the first anniversary
of the Date of Cessation, then any amendments to Section 7.2 made by Broadcom
under Section 7.6(b) above will automatically terminate with respect to Qualcomm
Components purchased by such Qualcomm Customer after the first anniversary of
the Date of Cessation and the covenant for such Qualcomm Components purchased by
the Qualcomm Customer will be reinstated (subject to any amendments of such
covenant entered into by the Parties, other than amendments made pursuant to
this Section 7.6). After the Date of Cessation, the determination of whether any
future Assertion by the Qualcomm Customer or its Affiliate is a First Assertion
Against Broadcom for purposes of this Section 7.6 will be determined without
regard to the Assertions made by the Qualcomm Customer or any of its Affiliates
or by Broadcom or any of its Subsidiaries prior to the Date of Cessation.
               (iii) If, after Section 7.6(b)(ii) has been triggered [**].
               (iv) For avoidance of doubt, [**].
          (d) For avoidance of doubt, an Assertion by Broadcom or a Subsidiary
of Broadcom of one or more claims of patent infringement against a Qualcomm
Customer that is permitted under Section 7.6(b) will not constitute an Assertion
against a Qualcomm Customer for purposes of Section 7.5 or Section 7.8.
     7.7 Defensive Suspension by Qualcomm
          (a) As used in this Section 7.7, [**]. As used in this Section 7.7,
[**].
          (b) If, after the Effective Date, a Broadcom Customer or any of its
Affiliates Asserts any claim of patent infringement in Litigation against
Qualcomm or any of its Subsidiaries before Qualcomm or any of its Subsidiaries
has Asserted any claim of patent infringement in Litigation against such
Broadcom Customer or any of its Affiliates (a “First Assertion Against
Qualcomm”), then Qualcomm may provide written notice to Broadcom of Qualcomm’s
intent to amend Section 7.1 as provided below with respect to such Broadcom
Customer within ninety (90) days after the First Assertion Against Qualcomm.
[**]:
               (i) [**]; or
               (ii) [**].
          (c) Reinstatement of Covenant
               (i) If and when Qualcomm (or a Subsidiary of Qualcomm) and the
Broadcom Customer or any Affiliate of the Broadcom Customer enter into a
voluntary settlement of all claims of patent infringement Asserted by the
Broadcom Customer and any of its Affiliates against Qualcomm and its
Subsidiaries, then any amendments to Section 7.1 made by Qualcomm under
Section 7.7(b) above will automatically terminate with respect to Broadcom
Components purchased by such Broadcom Customer after the date of such settlement
and the covenant for such Broadcom Components purchased by the Broadcom Customer
will be reinstated (subject to any amendments of such covenant entered into by
the Parties, other than

17



--------------------------------------------------------------------------------



 



Confidential portions of this Exhibit marked as [**] have been omitted pursuant
to a request
for confidentiality and filed separately with the Securities and Exchange
Commission.
amendments made pursuant to this Section 7.7). After any such settlement, the
determination of whether any future Assertion by the Broadcom Customer or its
Affiliate is a First Assertion Against Qualcomm for purposes of this Section 7.7
will be determined without regard to the Assertions that were made by the
Broadcom Customer or any of its Affiliates, or by Qualcomm or any of its
Subsidiaries, prior to the date of the settlement and that have been settled on
or before the date of the settlement.
               (ii) If, after Section 7.7(b)(i) has been triggered, (i) there is
any time at which no Assertion of patent infringement claims in Litigation
remains pending between the Broadcom Customer or any of its Affiliates and
Qualcomm or any of its Subsidiaries (“Date of Cessation”), and (ii) the Broadcom
Customer and its Affiliates do not make a subsequent First Assertion Against
Qualcomm (ignoring any Assertions by any of such Entities prior to the Date of
Cessation) on or before the first anniversary of the Date of Cessation, then any
amendments to Section 7.1 made by Qualcomm under Section 7.7(b) above will
automatically terminate with respect to Broadcom Components purchased by such
Broadcom Customer after the first anniversary of the Date of Cessation and the
covenant for such Broadcom Components purchased by the Broadcom Customer will be
reinstated (subject to any amendments of such covenant entered into by the
Parties, other than amendments made pursuant to this Section 7.7). After the
Date of Cessation, the determination of whether any future Assertion by the
Broadcom Customer or its Affiliate is a First Assertion Against Qualcomm for
purposes of this Section 7.7 will be determined without regard to the Assertions
made by the Broadcom Customer or any of its Affiliates or by Qualcomm or any of
its Subsidiaries prior to the Date of Cessation.
               (iii) If, after Section 7.7(b)(ii) has been triggered [**].
               (iv) For avoidance of doubt, [**].
          (d) For avoidance of doubt, an Assertion by Qualcomm or a Subsidiary
of Qualcomm of one or more claims of patent infringement against a Broadcom
Customer that is permitted under Section 7.7(b) will not constitute an Assertion
against a Broadcom Customer for purposes of Section 7.4 or Section 7.8.
     7.8 [**] Devices
          (a) If, subject to Section 7.7(d), Qualcomm or a Subsidiary of
Qualcomm Asserts in Litigation against a Broadcom Customer a claim that a
Qualcomm Patent is directly or indirectly infringed by a Broadcom Component used
in a [**].
          (b) If, subject to Section 7.6(d), Broadcom or a Subsidiary of
Broadcom Asserts in Litigation against a Qualcomm Customer a claim that a
Broadcom Patent is directly or indirectly infringed by a Qualcomm Component used
in a [**].
     7.9 Third Parties
          (a) The covenants, terms and conditions, and rights provided in
Sections 6.1, 6.2, 6.3, 7.1(c), 7.2(c), 7.4 (except and only to the extent that
Qualcomm grants in the future one or more exhaustive licenses to Broadcom
pursuant to Section 7.4), 7.5 (except and only to the extent that Broadcom
grants in the future one or more exhaustive licenses to Qualcomm pursuant

18



--------------------------------------------------------------------------------



 



Confidential portions of this Exhibit marked as [**] have been omitted pursuant
to a request
for confidentiality and filed separately with the Securities and Exchange
Commission.
to Section 7.5), and 7.8 are not intended to, and shall not be construed to,
convey any Pass-Through Rights to any Third Party in any manner, including as a
result of the patent exhaustion or implied license doctrines in any jurisdiction
or any similar doctrine, whether by operation of law or otherwise. Neither Party
desires or intends to authorize any sales on an exhaustive or unconditional
basis as a result of the covenants, terms and conditions, and rights provided in
Section 6.1, 6.2, 6.3, 7.1(c), 7.2(c), 7.4 (except and only to the extent that
Qualcomm grants in the future one or more exhaustive licenses to Broadcom
pursuant to Section 7.4), 7.5 (except and only to the extent that Broadcom
grants in the future one or more exhaustive licenses to Qualcomm pursuant to
Section 7.5), or 7.8. Nothing in Sections 6.1, 6.2, 6.3, 7.1(c), 7.2(c), 7.4
(except and only to the extent that Qualcomm grants in the future one or more
exhaustive licenses to Broadcom pursuant to Section 7.4), 7.5 (except and only
to the extent that Broadcom grants in the future one or more exhaustive licenses
to Qualcomm pursuant to Section 7.5), and 7.8 constitutes any form of consent or
authorization (whether express, implied, by operation of law, by estoppel, or
otherwise) to any Person, for (i) the use of Broadcom Components or Qualcomm
Components (except for research, development, design, manufacturing, testing,
demonstration, support, and/or maintenance by the Parties and their respective
Contractors and Distributors as expressly set forth in this Agreement) or the
incorporation of Broadcom Components or Qualcomm Components in any products that
are not Broadcom Components or Qualcomm Components such as, without limitation,
any Device, End User Card, or Third Party Module, except for Qualcomm Protected
Devices, (ii) the manufacture or sale of any products containing Broadcom
Components or Qualcomm Components (such as, without limitation, any Device, End
User Card, or Third Party Module), or (iii) the distribution of Broadcom
Components or Qualcomm Components in any jurisdiction where such distribution or
sale would be deemed to be putting such Broadcom Components or Qualcomm
Components on the market with the other Party’s consent, as the case may be, so
as to effect the exhaustion of, or to provide Pass-Through Rights to any Third
Party for, either Party’s Patents. Each Party acknowledges and agrees that each
Party remains free to license its Patents to, Assert its Patents against, and
collect royalties or other cash consideration from the direct and indirect Third
Party customers of the other Party (except for Distributors of unmodified
Components as expressly set forth in Section 6, and except to the extent that
the Parties have covenanted in Sections 7.1 and 7.2 not to Assert patent
infringement claims against such customers or agreed in Section 7.1(c) or 7.2(c)
to a limited, temporary standstill with respect to such claims, and except to
the extent such customers have Pass-Through Rights as a result of the licenses
granted in Section 7.3 or obtain Pass-Through Rights in the future under the
other Party’s Patents as a result of licenses granted in the future pursuant to
Section 7.4 or Section 7.5).
          (b) (i) If, despite the Parties’ joint intent and mutual
understanding, it is adjudicated in a final judgment (whether or not such
judgment is subject to appeal) in any jurisdiction, in any Litigation to which a
Party or one of its Subsidiaries is a party and that specifically addresses
provisions in this Agreement, that any covenant, terms and conditions, or rights
provided in [**] exhausts any of the Parties’ Patent rights or grants or
otherwise provides any Pass-Through Rights to any Third Party for any
Non-Exhaustive Products, whether expressly, impliedly, by estoppel, by operation
of law, or otherwise (a “Final Judgment”), then [**].
               (ii) [**].

19



--------------------------------------------------------------------------------



 



Confidential portions of this Exhibit marked as [**] have been omitted pursuant
to a request
for confidentiality and filed separately with the Securities and Exchange
Commission.
               (iii) [**].
               (iv) Neither Party or any of its Subsidiaries will claim or
assert, in any Litigation (regardless of whether or not the other Party is a
party to such Litigation) that [**].
               (v) [**].
          (c) [**].
          (d) [**].
          (e) [**].
     7.10 No Foundry Rights. The Parties understand and acknowledge that the
covenants and licenses granted in this Agreement (and any licenses that may be
granted in the future pursuant to Section 7.4 or Section 7.5) are intended to
cover only products of the two Parties to this Agreement (and their respective
Subsidiaries), and are not intended to cover manufacturing activities that
either Party (or a Subsidiary of either Party) may undertake on behalf of Third
Parties. Accordingly, notwithstanding anything to the contrary in this Agreement
and without limiting the generality of the preceding sentence, the rights
granted by one Party to the other Party and the other Party’s Subsidiaries (and
their respective Contractors, Distributors, and customers) in or pursuant to
this Agreement (including rights under Sections 6.1, 6.2, 7.1, and 7.2 as well
as rights under any licenses that may be granted in the future) do not include
the right under any Broadcom Patents or Qualcomm Patents to manufacture or have
manufactured products as a foundry or contract manufacturer for a Third Party
based on designs provided by such Third Party in substantially completed form or
to distribute such products to such Third Party or to customers of such Third
Party. For avoidance of doubt, this Section 7.10 is not intended to limit either
Party’s rights with respect to Custom ICs or, with respect to Section 7.3(b),
customized versions of Qualcomm Software Products described in the definition
thereof.
     7.11 No Covenants or Licenses for Manufacturers or Suppliers of Third Party
ICs. Third Parties who are manufacturers of Third Party ICs or direct or
indirect suppliers of Third Party ICs to a Party or any of its Subsidiaries are
not intended third party beneficiaries of any of the covenants or licenses
granted in Section 6 or Section 7 of this Agreement whether or not such Third
Party ICs are incorporated into or otherwise used with any Broadcom Components,
Broadcom Covenant Products, Qualcomm Components, or Qualcomm Covenant Products,
as applicable. No licenses or covenants not to Assert are granted or otherwise
provided to any such Third Parties for the manufacturing, using, Selling or
importing of any Third Party ICs by such Third Parties, whether expressly or by
implication, estoppel or otherwise.
8. Assignment of Patents from Broadcom to Qualcomm
     8.1 Selection of Patent Families. Attached to this Agreement as Attachment
B is a list of Patent Families provided by Broadcom to Qualcomm. Within thirty
(30) days after the Effective Date, Qualcomm shall select (by providing written
notice to Broadcom) fifty (50) Patent Families from Attachment B. The patents
and patent applications identified on Attachment B as being included within the
fifty (50) Patent Families selected by Qualcomm

20



--------------------------------------------------------------------------------



 



Confidential portions of this Exhibit marked as [**] have been omitted pursuant
to a request
for confidentiality and filed separately with the Securities and Exchange
Commission.
from the overall list of Patent Families in Attachment B are collectively
referred to herein as the “Designated Patents”. The “Designated Patents”
specifically exclude the patents and patent applications from the other Patent
Families identified on Attachment B that are not selected by Qualcomm, all of
which are retained by Broadcom.
     8.2 Assignment of Designated Patents to Qualcomm. Within fifteen (15) days
after Qualcomm has notified Broadcom of the selection of the Designated Patents,
and subject to Qualcomm having made the First Payment to Broadcom, Broadcom
shall unconditionally and irrevocably assign (and, as applicable, ensure that
each of its Subsidiaries assigns) to Qualcomm all of Broadcom’s and
Subsidiaries’ right, title, and interest in the Designated Patents, subject only
to (a) the rights retained by Broadcom as expressly provided in both this
Section 8.2 and Section 8.3 and (b) all releases, covenants, licenses, and
rights that have been granted to Third Parties with respect to the Designated
Patents before the Effective Date. The form of patent assignment to be executed
by Broadcom (or its Subsidiary if the patent is owned by such Subsidiary) and
delivered to Qualcomm (before the end of the fifteen-day period referred to
above in this Section 8.2) is attached hereto as Attachment C. The foregoing is
expressly limited to assignment of the specifically listed Designated Patents
only, and shall not be construed as granting or otherwise providing a right to
practice or any rights (whether expressly or by implication, estoppel or
otherwise) under any other existing or future patent or patent application of
Broadcom or any of its Subsidiaries, irrespective of whether such other patents
or patent applications are infringed by or necessary to the practice of any
invention claimed or described in any of the Designated Patents or otherwise.
     8.3 Rights Retained by Broadcom. Subject to Section 7.10, Broadcom and each
of its Subsidiaries (but only as long as it remains a Subsidiary of Broadcom)
hereby retain (and if the retention of such rights is not effective in any
respect, Qualcomm shall grant to Broadcom and each of its Subsidiaries (but only
as long as it remains a Subsidiary of Broadcom)) a perpetual and irrevocable,
non-exclusive, fully-paid and royalty-free, nonassignable and non-transferable
(except as permitted under Section 14), worldwide, exhaustive license, with no
right to sublicense except to its Subsidiaries, under the Designated Patents
(including any patents that issue from patent applications included in the
Designated Patents, any reissue, reexamination, or extension of any Designated
Patent, any divisional, continuation, continuation-in-part, or foreign
counterpart of any Designated Patent, and any other patent or patent application
claiming direct or indirect priority from any Designated Patent, in each case
which are owned at any time by Qualcomm or any of its Subsidiaries and all of
which are referred to herein as “Related Patents”) to make, have made, import,
use, offer to sell, sell, and otherwise dispose of all past, current, and future
products and services of Broadcom and its Subsidiaries and to practice any
process, method, or procedure. This license includes and covers all activities
by Broadcom and its Subsidiaries (except licensing or sublicensing the
Designated Patents or Related Patents to Third Parties) in connection with its
business, including the design, development, and testing of current and future
Broadcom products and Broadcom services, and the use, reproduction,
incorporation, and distribution of products (including Components, software, and
firmware) and services of Broadcom and its Subsidiaries by contractors,
Distributors, and direct and indirect customers and users of such products and
services of Broadcom and its Subsidiaries. Qualcomm covenants that it will not,
and will not permit any of its Subsidiaries to, (i) amend any claim in any
Designated Patent (or in any patents or applications claiming direct or indirect
priority from or otherwise having common priority with any Designated Patent) in
such a way that is directed

21



--------------------------------------------------------------------------------



 



Confidential portions of this Exhibit marked as [**] have been omitted pursuant
to a request
for confidentiality and filed separately with the Securities and Exchange
Commission.
at subject matter included in the Designated Patents only through incorporation
by reference, or (ii) amend any specification or claim to directly include any
subject matter incorporated by reference in the Designated Patents. Qualcomm
shall ensure that any assignment or transfer of any of the Designated Patents is
made expressly subject to the license retained by Broadcom and its Subsidiaries
under this Section 8.3, the obligation to license to the extent such retention
is not effective in any respect, and the covenant in the preceding sentence. The
above license retained by Broadcom and its Subsidiaries is non-terminable for
any reason and will remain in effect (without restriction or limitation)
notwithstanding any termination of other rights or obligations under this
Agreement or any Change in Control of Broadcom.
     8.4 Information Regarding Designated Patents. Both during and after the
patent selection process, Broadcom shall promptly provide the following
information (the “Patent Information”) to Qualcomm regarding particular patents,
patent applications, or Patent Families as Qualcomm may request in writing:
(i) whether any nonexclusive license or other rights with respect to any such
patent or patent application have been expressly granted by Broadcom or any of
its Subsidiaries to one or more particular Third Parties identified by Qualcomm
in its request (other than by exhaustion or other implied rights or licenses),
and (ii) whether such patents or patent applications are subject to any
obligations that may arise from commitments made by Broadcom or its Subsidiaries
to ARIB, ETSI, TIA, or other standards-setting organizations or have been
disclosed as essential, or potentially essential, to any industry standard (and
if so, which standards) identified by Qualcomm in its request. Prior to the
Effective Date, Broadcom will also identify any licenses or other rights
expressly granted, or standards organization commitments made, by Broadcom on or
after February 1, 2009 with respect to any of the patents or patent applications
included in the Patent Families listed on Attachment B. Notwithstanding anything
to the contrary in this Section 8.4, Broadcom will not be required to provide
any information that is subject to pre-existing confidentiality obligations to
Third Parties or subject to the attorney-client privilege.
     8.5 Transfer of Patent Files and Ongoing Cooperation. Promptly after the
Designated Patents are assigned to Qualcomm, Broadcom shall instruct its patent
prosecution counsel for the Designated Patents to deliver within thirty
(30) days to Qualcomm the complete prosecution files for each Designated Patent,
including the names, addresses, e-mail addresses, and phone numbers of
prosecution counsel and agents; provided, however, that before delivering such
files and documents to Qualcomm, Broadcom or its counsel shall remove any
documents that are subject to the attorney-client privilege. For clarity, this
Section 8.5 does not require Broadcom to deliver to Qualcomm any lab notebooks
or other materials outside of the prosecution file history for the Designated
Patents or any copies of any contracts or agreements pursuant to which Broadcom
has licensed a Designated Patent to any Third Party. If the signature of a named
inventor is reasonably required on any oath, declaration, assignment, or other
document for the prosecution of any of the Designated Patents or any other
patent or patent application claiming priority to a Designated Patent, then upon
written request from Qualcomm to Broadcom, Broadcom will request such inventors
who remain employees of Broadcom or any of its Subsidiaries to reasonably
cooperate with Qualcomm, at Qualcomm’s sole expense.
     8.6 Representations and Warranties. Broadcom represents and warrants that,
to the knowledge of Broadcom, as of the Effective Date (a) Broadcom or a
Subsidiary of Broadcom has sole and exclusive title to each of the Designated
Patents, free and clear of any liens or security

22



--------------------------------------------------------------------------------



 



Confidential portions of this Exhibit marked as [**] have been omitted pursuant
to a request
for confidentiality and filed separately with the Securities and Exchange
Commission.
interests; (b) no exclusive licenses or other exclusive rights have been granted
to any Third Party with respect to any of the Designated Patents; (c) any Patent
Information provided to Qualcomm is accurate and correct in all material
respects; (d) none of the Designated Patents has been declared or found to be
invalid or unenforceable or is the subject of any pending or threatened
interference, re-examination, or other proceeding in which the ownership,
validity, scope, priority date, or enforceability of such Designated Patent has
been or would reasonably be expected to be challenged; (e) neither Broadcom nor
any of its Subsidiaries will assert, or Support any Third Party in asserting, in
Litigation that any of the Designated Patents is invalid or unenforceable; and
(f) none of the Designated Patents is subject to a royalty-free licensing
commitment to grant, or other obligation to grant, royalty-free licenses to
Third Parties after the Effective Date as a result of any commitment or
undertaking made to a standards-setting organization or any other Person. Except
for the express representations and warranties set forth herein, the Designated
Patents are assigned to Qualcomm “as is” and Broadcom disclaims all other
representations and warranties and any implied promises or obligations with
respect to the Patent Families listed on Attachment B, the Designated Patents,
the Patent Information, or any other information or materials provided to
Qualcomm in connection with this Section 8, whether express or implied.
9. Third Party Licenses
     9.1 Treatment of Broadcom Components under Qualcomm Patent Licenses
          (a) Subject to Section 9.2, Qualcomm agrees that Broadcom Components
will be treated as the equivalent of Qualcomm Components under Qualcomm’s Patent
License Agreements for Licensed Products (the “Applicable Licenses") that are
executed after May 9, 2008 (the “New Qualcomm Agreements”) for only the
following purposes: (1) determining or calculating royalties owed to Qualcomm
for such Licensed Products; (2) determining or calculating up-front license fees
payable under the New Qualcomm Agreements; and (3) the scope of the licenses or
covenants granted in each such New Qualcomm Agreement under Patents owned by
Qualcomm or its Subsidiaries (or Patents that Qualcomm or its Subsidiaries
otherwise have the right to license or grant covenants not to assert against
Third Parties, without the payment of monetary consideration to any Third Party,
for Licensed Products that do not incorporate Qualcomm Components). [**].
          (b) [**].
     9.2 Component Sales. Notwithstanding Section 9.1, [**].
     9.3 Additional Covenants
          (a) Qualcomm Dealings
               (i) Qualcomm shall not [**].
               (ii) Upon request from a Qualcomm customer, [**].
               (iii) If Broadcom asserts that Qualcomm has engaged after the
Effective Date in conduct that violates this Section 9.3(a), that conduct shall
be deemed not to be

23



--------------------------------------------------------------------------------



 



Confidential portions of this Exhibit marked as [**] have been omitted pursuant
to a request
for confidentiality and filed separately with the Securities and Exchange
Commission.
Conduct/Practices for purposes of Section 4.2(c) above, such that Broadcom may
bring any claim based on such conduct that would otherwise be precluded by
operation of Section 4.2(c), but no other claim or remedy under this Agreement,
including any contract remedies, will be available for such violation of this
Section 9.3(a).
     (b) Broadcom Dealings
               (i) Broadcom shall not [**].
               (ii) Upon request from a Broadcom customer, [**].
               (iii) If Qualcomm asserts that Broadcom has engaged after the
Effective Date in conduct that violates this Section 9.3(b), that conduct shall
be deemed not to be Conduct/Practices for purposes of Section 4.2(c) above, such
that Qualcomm may bring any claim based on such conduct that would otherwise be
precluded by operation of Section 4.2(c), but no other claim or remedy under
this Agreement, including any contract remedies, will be available for such
violation of this Section 9.3(b).
10. Third Party Matters
     10.1 If Qualcomm intentionally grants or has intentionally granted to any
Third Party any [**]. For avoidance of doubt and notwithstanding the foregoing,
if (i) Qualcomm acquires or has acquired patents or patent applications from a
Third Party and such patents or patent applications are subject to agreements
[**], or (ii) a covenant or other rights granted by Qualcomm to a Third Party
[**].
     10.2 Within ten (10) days after the Effective Date and throughout the term
of the Agreement, Qualcomm shall identify Broadcom as a supplier of
component-related products with certain rights under Qualcomm’s patent portfolio
on Qualcomm’s website and in such other places where Qualcomm publicly
identifies other such suppliers.
11. Access to Specifications and Technical Information
Each Party, upon the request of the other Party, shall offer (and shall ensure
that each of its Subsidiaries offers) to provide or license to the requesting
Party and its Subsidiaries any specifications or interoperability, testing, or
certification information that the first Party or its Subsidiary generally makes
available to other merchant market integrated circuit device suppliers on terms
and conditions that are similar to those offered or agreed upon with such other
suppliers with respect to the same requested specifications or information.
12. Confidentiality and Publicity
     12.1 Terms of Agreement Are Confidential. Absent the express written
consent of the other Party and except as expressly provided herein, each Party
shall keep the terms of this Agreement strictly confidential and shall not
disclose any of the terms of this Agreement to any Third Party.

24



--------------------------------------------------------------------------------



 



Confidential portions of this Exhibit marked as [**] have been omitted pursuant
to a request
for confidentiality and filed separately with the Securities and Exchange
Commission.
     12.2 Permitted Disclosures to Third Parties. The Parties recognize that
certain disclosures of certain terms of this Agreement may be reasonably
necessary for the enjoyment of their rights and the performance of their
obligations hereunder, and that such disclosures will not require the other
Party’s consent. The disclosures permitted without consent are: (i) disclosures
to the arranger or underwriter of any equity or debt financing to the extent
reasonably necessary for arranging any such equity or debt financing; (ii) [**];
(iii) disclosures to Third Party Contractors and Third Party Distributors of
their rights under Sections 6.1 and 6.2; (iv) disclosures by each Party to its
customers with respect to the terms of Sections 6.1, 6.2, 7.1, 7.2, 7.3, [**];
(v) disclosures to a Party’s accountants or legal counsel; (vi) disclosures in
connection with a proposed Change in Control; and (vii) disclosures contemplated
in connection with Section 12.3. Prior to making a permitted disclosure to a
Third Party, the Party making such disclosure shall obtain or have obtained the
written agreement of such Third Party that such Third Party will not disseminate
the information disclosed regarding the terms of this Agreement to any
subsequent Third Party or use such information for any reason other than the
reason for which such information is provided to such Third Party.
Notwithstanding the above, in no event shall either Party disseminate the terms
of this Agreement to any Third Party that does not reasonably need access to
such information.
     12.3 Disclosures Required by Law. If either Party is required to disclose
this Agreement or any of its terms or provisions by law, order, request, or
regulation of a court of competent jurisdiction or other Governmental Authority
such that this Agreement or any of its terms or provisions will be made publicly
available, then such disclosing Party shall use reasonable efforts to provide
the other Party with reasonable advance written notice thereof and, if possible
under the circumstances, an opportunity to object to and to try to prevent such
disclosure. If either Party believes that it will be necessary to file a copy of
all or a portion of this Agreement with the SEC or any other Governmental
Authority such that this Agreement or any of its terms or provisions will be
made publicly available, it shall notify the other Party prior to any such
filing, provide the other Party with a copy of what it intends to file with the
SEC or other Governmental Authority before making any such filing, request
confidential treatment (or a protective order or the equivalent, as applicable)
for the previously agreed-upon portions of the following provisions:
Sections 3.3, 6.1, 6.2, 6.3, 7.1, 7.2, 7.4, 7.5, 7.6, 7.7, 7.8, 7.9, 9 (except
the first sentence of Section 9.1(a)), 10.1, 13.1, 14, 16.4, the related
definitions, and Attachments H and I, and provide the other Party with any
responses received from the SEC or Governmental Authority in respect of its
request for confidential treatment (or a protective order or the equivalent, if
applicable) and any responses thereto by the first Party. Notwithstanding the
foregoing, the list of Sections cited for confidential treatment is not
exhaustive, and the Parties agree to seek confidential treatment for other
provisions that either Party may reasonably request. The application for
confidential treatment or protective order must be consistent with the
requirements of the Freedom of Information Act, rules of the SEC and other
applicable laws, rules, or regulations. In addition, each Party shall inform the
other Party if the first Party receives notice that disclosure of the Agreement
is being sought under the Freedom of Information Act or any similar foreign law,
rule, or regulation and use reasonable efforts to maintain confidential
treatment if such disclosure is sought.
     12.4 Joint Press Release. Upon the execution and delivery of this
Agreement, the Parties will promptly issue a joint press release in the form
attached hereto as Attachment F. Neither Party shall make any other public
statements regarding this Agreement or the matters

25



--------------------------------------------------------------------------------



 



Confidential portions of this Exhibit marked as [**] have been omitted pursuant
to a request
for confidentiality and filed separately with the Securities and Exchange
Commission.
addressed in this Agreement except as otherwise required or expressly permitted
by this Agreement or as required by law, order, request, or regulation of a
court of competent jurisdiction or other Governmental Authority.
     12.5 Publicly Available Information. The Parties’ obligations under this
Section 12 will not apply to any information that is or becomes generally
available to the public through no wrongful act or omission on the part of
either Party, including any information expressly disclosed in the joint press
release described in Section 12.4 or included in a disclosure made to the SEC in
accordance with Section 12.3.
13. Termination
     13.1 Termination Rights. This Agreement may not be terminated or rescinded
by either Party for any reason. Certain rights and obligations in this Agreement
may be terminated before the end of the term of this Agreement as follows:

  (a)   Broadcom may terminate (at its option and in its sole discretion) the
rights granted by Broadcom to Qualcomm, Subsidiaries of Qualcomm, and their
respective Contractors, Distributors, and customers in Sections [**] by
providing written notice to Qualcomm if (and only if) Qualcomm materially
breaches its payment obligations under Section 3.1 and does not cure the breach
within fifteen (15) days after receiving written notice thereof from Broadcom
and such breach remains uncured when the termination notice is delivered
(provided that, if there is a dispute arising from or relating to Section 3.3(a)
only and Qualcomm pays (or causes one of its Subsidiaries to pay), any
undisputed amount owed to Broadcom, Broadcom may not terminate any such rights
until and unless (i) an arbitrator makes a final decision pursuant to
arbitration under Section 16.4 that Qualcomm has materially breached its
obligations under Section 3.1 and has failed to cure any such breach prior to
the decision; (ii) Qualcomm fails to cure such breach, in the manner prescribed
by the arbitrator’s decision, within thirty (30) days after being notified in
writing of such decision of the arbitrator; and (iii) such breach remains
uncured when the termination notice is delivered).     (b)   Qualcomm may
terminate (at its option and in its sole discretion) (x) the rights granted by
Qualcomm to Broadcom, Subsidiaries of Broadcom, and their respective
Contractors, Distributors, and customers in Sections [**], and (y) Qualcomm’s
remaining payment obligations under Section 3.1 with respect to payments that
have not yet become due and payable prior to the date of such termination, in
each case by providing written notice to Broadcom if (and only if) all of the
following have occurred:         (i) Broadcom has breached its obligations under
Section [**] by asserting (or allowing any of its Subsidiaries to assert) a
claim in Litigation after the Effective Date that [**], alone or in combination
with each other, create any Pass-Through Rights under any Qualcomm Patents to a
Third Party; for avoidance of doubt, this Section 13.1(b) only applies to (and
all

26



--------------------------------------------------------------------------------



 



Confidential portions of this Exhibit marked as [**] have been omitted pursuant
to a request
for confidentiality and filed separately with the Securities and Exchange
Commission.

      references to breach in this Section 13.1(b) shall only be construed as
referring to) a breach of Section [**] due to such an assertion in Litigation by
Broadcom or its Subsidiary (and not to any other breach of Section [**];      
(ii) Qualcomm has properly notified Broadcom in writing of such breach and
identified the [**] to cure such breach and has provided a period of at least
thirty (30) days after such notice for Broadcom to cure such breach prior to
Qualcomm requesting any arbitration under Section 16.4 with respect to such
breach;       (iii) Broadcom does not cure such breach by [**] during such
thirty (30) day period after a proper notice from Qualcomm (the “Pre-Filing Cure
Period”); Broadcom will be deemed [**] have cured such breach, immediately upon
formally notifying [**], that Broadcom is [**];       (iv)Qualcomm submits the
matter to arbitration under Section 16.4 after the expiration of the Pre-Filing
Cure Period and an arbitrator makes a final decision pursuant to arbitration
under Section 16.4 that Broadcom has committed such breach of its obligations
under Section [**] as set forth in (i) above in the manner alleged in Qualcomm’s
notice and has failed to cure such breach prior to the date that is five
(5) Business Days after the Parties submitted their final pre-hearing briefs or,
if there are no pre-hearing briefs, five (5) Business Days after the
commencement of the arbitration hearing (such date, the “Cure Deadline” and such
final decision, a “First Decision”);       (v) Broadcom fails to cure such
breach within thirty (30) days after being notified in writing of and provided a
complete copy of such final decision of the arbitrator; and       (vi) such
breach remains uncured when the termination notice is delivered after such
thirty (30) day period in (v) above. Neither Qualcomm nor the arbitrator may
take any position that the breach cannot be cured at any time prior to or during
such thirty (30) day cure period. At any time prior to the end of the thirty
(30) day cure period following a final decision of the arbitrator, Broadcom will
be deemed to have [**] cured such breach, immediately upon formally notifying
[**], that Broadcom is [**].         Broadcom shall have the right to cure a
breach of Section [**] an unlimited number of times prior to the commencement by
Qualcomm of an arbitration proceeding with respect to such breach under
(iv) above without triggering any termination rights under this Section 13.1(b)
and any such breach that is so cured will be disregarded in determining whether
any termination rights are triggered by any subsequent breach under this
Section 13.1(b). However, Broadcom will be allowed to cure a breach of Section
[**] after the Cure Deadline pursuant to (iv) above only once (provided that
such breach results in a First Decision) without

27



--------------------------------------------------------------------------------



 



Confidential portions of this Exhibit marked as [**] have been omitted pursuant
to a request
for confidentiality and filed separately with the Securities and Exchange
Commission.

      triggering termination rights under this Section 13.1(b); thereafter,
Qualcomm may terminate the rights set forth above (by written notice to
Broadcom) for any other breach by Broadcom of Section [**] as set forth in
(i) above that is not cured by Broadcom within thirty (30) days after receiving
written notice from Qualcomm of such breach as set forth in (ii) and
(iii) above.         In the event there is any other notice of breach of Section
[**] that has been provided or any additional arbitration(s) pending in
accordance with this Section 13.1(b) when the arbitrator makes a final decision
under subsection (iv) above, Broadcom shall have thirty (30) days after such
final decision to formally notify [**] and thereby cure such breach without
triggering any termination rights under this Section 13.1(b), and any such
breach that is so cured will be disregarded in determining whether any
termination rights are triggered by any subsequent breach under this Section
13.1(b).         After a First Decision, in the event that Qualcomm claims it is
entitled to terminate Broadcom’s rights in accordance with this Section 13.1(b)
(except for a claim based on Broadcom’s failure to cure the breach that was the
basis of the First Decision) and Broadcom disputes such claim, such dispute
shall be determined solely by arbitration under Section 16.4 and, in the event
of such dispute, Qualcomm shall not be entitled to terminate Broadcom’s rights
in accordance with this Section 13.1(b) until after the arbitrator has ruled
that Broadcom has committed a breach (other than a breach that has been cured by
Broadcom within thirty (30) days after the First Decision) of Section [**] and
failed to cure such breach within thirty (30) days after receiving notice of
such breach from Qualcomm. Any such arbitration shall decide only whether
Broadcom committed such breach of Section [**] and failed to cure such breach
within thirty (30) days after receiving notice of such breach from Qualcomm, and
if the arbitrator decides that Broadcom has committed a breach of Section [**]
that has not been cured during the applicable cure period, Qualcomm’s right to
terminate Broadcom’s rights in accordance with this Section 13.1(b) shall be
conclusively established.     (c)   If (and only if):

  (i)   Qualcomm sells [**]; or     (ii)   Qualcomm begins generally licensing
[**]; or     (iii)   (A) it has been adjudicated (in a final, non-appealable
judgment) by a court of competent jurisdiction that [**], (B) such rights are
not terminated within [**], and (C) such Third Party sells more than [**],

28



--------------------------------------------------------------------------------



 



Confidential portions of this Exhibit marked as [**] have been omitted pursuant
to a request
for confidentiality and filed separately with the Securities and Exchange
Commission.

      then beginning on the second annual anniversary of the Effective Date,
Broadcom will have the right to (x) change the Capture Period, for all purposes
under this Agreement, to mean any time on or before the first anniversary of the
Effective Date and/or (y) terminate in their entirety both Sections 7.1 and 7.2
with respect to sales of Components after the date of any such termination, by
giving one year’s advance written notice of such change to Qualcomm that is
provided by Broadcom to Qualcomm no earlier than on the second anniversary of
the Effective Date (for the avoidance of doubt, the earliest that such change
could take effect is three (3) years after the Effective Date and,
notwithstanding anything to the contrary in this Agreement, such change will
apply only to sales and other activities that occur after such change takes
effect). [**].

     13.2 No Other Termination. Except as expressly provided in Sections 6.1(d),
6.2(d), 7.8, 7.9(b), and 13.1, no provisions, rights, or obligations in or under
this Agreement may be terminated by either Party for any reason, including any
breach of this Agreement by the other Party. Except as provided in
Section 13.1(b), the payment obligations contemplated under Section 3.1 are
non-terminable, non-cancellable, and not subject to offset.
14. Assignment and Change in Control
     14.1 Assignment of Contract Rights
          (a) This Agreement is assignable by a Party without the consent of the
other Party only (i) in a merger, consolidation, amalgamation, or similar
transaction of a Party with another Entity that results in a Change in Control
of such Party, to such other Entity, subject to the terms set forth in
Section 14.4 below (it being agreed that the acquisition of the capital stock of
a Party by an Entity that results in a Change in Control shall be deemed not to
be an assignment that is subject to this Section 14.1 but shall be subject to
Section 14.4), (ii) in a merger, consolidation, amalgamation, or similar
transaction of such Party with another Entity that does not constitute or result
in a Change in Control, to such other Entity, (iii) by Qualcomm as expressly
permitted or required under Section 14.3, or (iv) to a Parent Holding Company
solely as permitted in Section 14.1(b) (provided that, for the avoidance of
doubt, such transaction does not constitute, involve or result in a Change in
Control); in each case, provided that the assignee agrees in writing prior to
such assignment to be bound by the terms and conditions of this Agreement.
Except as provided in the preceding sentence, neither Party may assign any
rights under this Agreement, or delegate any obligations under this Agreement,
to any other Person (including any of its Subsidiaries or Affiliates or any
Third Party) without the express prior written consent of the other Party, which
the other Party may grant or deny in its sole and absolute discretion. Any
attempted or purported assignment or delegation that requires consent of the
other Party and is made without such consent will be null and void. Subject to
the foregoing, any permitted assignment under this Section 14.1(a) will be
binding upon and inure to the benefit of the Parties and their permitted
successors or assigns. Notwithstanding any assignment hereunder, the assigning
Party shall remain liable for all payment obligations hereunder.
          (b) If a Party creates a Parent Holding Company of such Party, such
Party shall promptly either (x) assign this Agreement to such Parent Holding
Company, which

29



--------------------------------------------------------------------------------



 



Confidential portions of this Exhibit marked as [**] have been omitted pursuant
to a request
for confidentiality and filed separately with the Securities and Exchange
Commission.
assignment will not require the consent of the other Party, or (y) prior to the
consummation of the transaction or series of related transactions creating such
Parent Holding Company, cause the Entity that will become such Parent Holding
Company to agree in writing (which agreement will not require the consent of the
other Party) that (1) if such Entity owns or at any time thereafter acquires (or
otherwise has or obtains the right to license or grant a non-Assert covenant to
the other Party as set forth herein) any patents, or such Entity creates or
acquires new Subsidiaries (which are not Subsidiaries of such Party) that own or
at any time thereafter have or acquire (or otherwise have or obtain the right to
license or grant a non-Assert covenant to the other Party as set forth herein)
any patents, this Agreement will apply to any and all such patents in the same
manner (including with respect to the Capture Period) as if such patents were
owned by such Party; and (2) any conduct and practices of the Parent Holding
Company and its Subsidiaries will be subject to Section 9 in the same manner
that the conduct and practices of the Party are subject to Section 9.
          (c) For purposes of this Section 14.1, a “Parent Holding Company” of a
Party means an Entity that: (i) is created by, or is a Subsidiary of, such
Party; (ii) subsequently controls such Party; and (iii) at the time of the
transaction as a result of which it controls such Party, is not controlled by
any other Entity or Person or group of Persons (within the meaning of
Rules 13d-3 and 13d-5 under the Exchange Act) in their capacity as voting
securityholders, where “control” means direct or indirect ownership or control
of more than fifty percent (50%) of the Voting Power of such Entity by another
Entity.
     14.2 Assignments of Patents
          (a) Assignments to Third Parties. All of the rights granted under this
Agreement with respect to each Party’s Patents (including rights under covenants
not to Assert such Patents) are intended to run with such Patents and be binding
on any future owner or assignee of such Patents. Accordingly, each Party agrees
that if it, or any of its Subsidiaries, assigns or otherwise transfers any of
its rights under any Patents, it will ensure that such assignment or transfer is
made subject to the full maintenance of all of the licenses and non-Assert
covenants set forth in this Agreement (including the licenses set forth below in
this Section 14.2). With respect to any transaction or series of related
transactions that causes or results in an Entity that was a Subsidiary of a
Party to no longer qualify as a Subsidiary or that creates a newly formed Entity
that is not a Subsidiary of a Party, and in each case such Entity owns or has
the right to enforce any patents that were Broadcom Patents or Qualcomm Patents,
as applicable, prior to such transaction or series of transactions, such
transaction or series of related transactions will be considered a transfer of
such patents for purposes of this Section 14.2(a).
               (i) In the event of any such transfer of Broadcom Patents by
Broadcom or any of its Subsidiaries to a Third Party, [**].
               (ii) In the event of any such transfer of Qualcomm Patents by
Qualcomm or any of its Subsidiaries to a Third Party other than a Qualcomm
SpinCo, [**].
          (b) Assignments as Part of Spin-Outs. For purposes of the foregoing
and except as provided in [**].

30



--------------------------------------------------------------------------------



 



Confidential portions of this Exhibit marked as [**] have been omitted pursuant
to a request
for confidentiality and filed separately with the Securities and Exchange
Commission.
          (c) Limitations. This Section 14.2 does not apply to [**].
     14.3 Qualcomm Spin-Outs
          (a) Definitions. As used herein:
               [**].
               “Qualcomm Spin” means a spin-out by Qualcomm and/or its
Subsidiaries of [**].
               “Qualcomm SpinCo” means [**].
          (b) Assignment of Rights upon Qualcomm Spin. If Qualcomm does a
Qualcomm Spin of [**], Qualcomm shall elect, by written notice to Broadcom prior
to the Qualcomm Spin, to either: (i) [**], or (ii) [**]. In addition, if
Qualcomm does a Qualcomm Spin of [**] Qualcomm shall elect, by written notice to
Broadcom prior to such Qualcomm Spin, to either: (i) [**], or (ii) [**]. If
Qualcomm does not make such election by written notice to Broadcom prior to the
Qualcomm Spin then [**]. The rights assigned by Qualcomm to [**] will not be
retained by Qualcomm, except that notwithstanding such assignment, Qualcomm and
its Subsidiaries, and their respective Contractors and Distributors, will
continue to be protected by the covenants in Section 6.2(b) [**] as if no
Qualcomm Spin had occurred. Any such assignment will be conditioned on [**],
agreeing in writing (provided to Broadcom prior to the Qualcomm Spin) to provide
to Broadcom and its Subsidiaries, their respective Contractors and Distributors,
and Broadcom Customers all rights granted under this Agreement (including under
Sections 6, 7, 9.3, 10, and 11) and otherwise being bound to the obligations of
Qualcomm under this Agreement as if [**] were substituted for Qualcomm as a
Party to this Agreement. For the avoidance of doubt, in the event that Qualcomm
does not assign rights to a Qualcomm SpinCo under this Section 14.3(b) and
obtain such written agreement of the Qualcomm SpinCo prior to the Qualcomm Spin,
such Qualcomm Spin will be covered by the terms of Section 14.2(b).
          (c) Rights after Qualcomm Spin. If any Qualcomm Patents are
transferred to a Qualcomm SpinCo as part of a Qualcomm Spin [**].
          (d) Limitation on Number of Qualcomm Spins. For avoidance of doubt,
Qualcomm may make only [**] assignments under this Section 14.3 [**]. After a
Qualcomm Spin, the rights assigned to the Qualcomm SpinCo will be subject to the
limitations in Section 14.4 upon any Change in Control of the Qualcomm SpinCo.
          (e) Payment Obligations after Qualcomm Spin. If the payments in
Section 3 have not been completed prior to a Qualcomm Spin, the Qualcomm SpinCo
and Qualcomm will be jointly and severally liable for the remaining payments
under Section 3.

31



--------------------------------------------------------------------------------



 



Confidential portions of this Exhibit marked as [**] have been omitted pursuant
to a request
for confidentiality and filed separately with the Securities and Exchange
Commission.
     14.4 Change in Control
          (a) For purposes hereof, a “Change in Control” of an Entity will be
deemed to have occurred upon the occurrence, in a single transaction or a series
of related transactions, of any one or more of the following events:

  (i)   any Third Party immediately prior to such transaction (or any group of
Third Parties immediately prior to such transaction within the meaning of
Rules 13d-3 and 13d-5 under the Exchange Act) becomes the “beneficial owner”
(within the meaning of Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of such Entity representing more than fifty percent
(50%) of the Voting Power of such Entity; or     (ii)   there is consummated a
merger, consolidation, or similar transaction involving such Entity (or any
Subsidiary of such Entity) and, immediately after the consummation of such
merger, consolidation, or similar transaction, the stockholders of such Entity
immediately prior to the consummation of such merger, consolidation, or similar
transaction do not “beneficially own” (within the meaning of Rule 13d-3 under
the Exchange Act), directly or indirectly, outstanding voting securities
representing more than fifty percent (50%) of the Voting Power of the surviving
Entity in such merger, consolidation, or similar transaction or more than fifty
percent (50%) of the Voting Power of the parent of the surviving Entity in such
merger, consolidation, or similar transaction.

References to the Exchange Act above mean the Securities Exchange Act of 1934,
as amended. Notwithstanding the foregoing, in no event shall any transaction or
series of transactions that results in one or more of the Class B Holders, alone
or in combination, becoming, or having the right to become, the beneficial
owner, directly or indirectly, of 50% or more of the total Voting Power of
Broadcom (or any successor to Broadcom) be considered a Change in Control of
Broadcom. For purposes hereof, “Class B Holders” means Henry Samueli, Henry
Nicholas, their respective Descendants, their respective current and former
Spouses, and their respective Descendants, and any Trusts, Charitable
Organizations, or IRAs for any of the foregoing (Descendants, Spouses, Trusts,
Charitable Organizations, and IRAs will be defined as set forth in Broadcom’s
Articles of Incorporation as of the Effective Date of this Agreement).
          (b) If a Change in Control of either Party occurs, then (i) the
definition of “Patents” will be understood to mean, with respect to each Party,
[**], and (ii) the definitions of “Components” and “Broadcom Covenant Products”
or “Qualcomm Covenant Products” (as the case may be — i.e., Broadcom Covenant
Products if Broadcom is the Party that experienced a Change in Control, Qualcomm
Covenant Products if Qualcomm is the Party that experienced a Change in Control)
will be understood to mean, with respect to the Party that experienced a Change
in Control (but not the other Party), [**]. The term “Acquirer” of a Party means
(1) for a Change in Control under clause (a)(i) above, any Third Party described
in clause (a)(i) above, and (2) for a Change in Control under clause (a)(ii)
above, the Entity, or (if the Entity is an

32



--------------------------------------------------------------------------------



 



Confidential portions of this Exhibit marked as [**] have been omitted pursuant
to a request
for confidentiality and filed separately with the Securities and Exchange
Commission.
acquisition vehicle) the parent of the Entity, that is merged, consolidated, or
otherwise combined with such Party or a Subsidiary of such Party. For avoidance
of doubt: the foregoing is not intended to [**].
          (c) In addition, if, after a Change in Control of a Party (the
“Acquired Party”) occurs, the Acquired Party or its successor (or any of its or
its successor’s Subsidiaries), or the Acquirer of the Acquired Party (or any
Affiliate of the Acquirer), [**].
15. Representations and Warranties
     15.1 By Qualcomm. Qualcomm hereby represents and warrants to Broadcom as
follows:

  (a)   Qualcomm Incorporated: (i) is a duly organized corporation in good
standing under the laws of the State of Delaware; (ii) has all requisite
corporate power and authority to enter into this Agreement and to consummate the
transactions contemplated hereby; and (iii) will ensure that all of its
Subsidiaries comply with this Agreement;     (b)   the execution and delivery of
this Agreement have been duly authorized by all requisite corporate action on
the part of Qualcomm Incorporated;     (c)   no payment of consideration to any
Third Party is required for the releases and covenants not to Assert granted
with respect to (i) any Qualcomm Patent owned by Qualcomm or any of its
Subsidiaries as of the Effective Date, or (ii) any Qualcomm Patent containing
Essential Patent Claims that is owned by Qualcomm (or any Subsidiary of
Qualcomm) as of the Effective Date or that Qualcomm (or any Subsidiary of
Qualcomm) has, as of the Effective Date, the right to grant a non-Assert
covenant to Broadcom as set forth herein;     (d)   Qualcomm has no Affiliate
(other than its Subsidiaries) that owns or controls any Patents as of the
Effective Date;     (e)   neither Qualcomm nor any of its Subsidiaries has
entered into any agreement or arrangement as of the Effective Date under which
it has assigned or otherwise transferred Patents to a Third Party for the
enforcement or licensing of such Patents at the direction or for the benefit of
Qualcomm or any of its Subsidiaries;     (f)   neither Qualcomm nor any of its
Subsidiaries has assigned or otherwise transferred to any Third Party any causes
of action, damages, or other remedies against Broadcom or any of its
Subsidiaries in the U.S. Litigation;     (g)   the Qualcomm Patents include all
Patents that have ever been Asserted in Litigation by Qualcomm against Broadcom
or any of its Subsidiaries; and

33



--------------------------------------------------------------------------------



 



Confidential portions of this Exhibit marked as [**] have been omitted pursuant
to a request
for confidentiality and filed separately with the Securities and Exchange
Commission.

  (h)   neither Qualcomm nor any of its Subsidiaries has assigned or otherwise
transferred its rights to any Patents in the six (6) month period prior to the
Effective Date which would otherwise qualify as Qualcomm Patents in the absence
of such assignment or transfer.

     15.2 By Broadcom. Broadcom hereby represents and warrants to Qualcomm as
follows:

  (a)   Broadcom Corporation: (i) is a duly organized corporation in good
standing under the laws of the State of California; (ii) has all requisite
corporate power and authority to enter into this Agreement and to consummate the
transactions contemplated hereby; and (iii) will ensure that all of its
Subsidiaries comply with this Agreement;     (b)   the execution and delivery of
this Agreement have been duly authorized by all requisite corporate action on
the part of Broadcom Corporation;     (c)   no payment of consideration to any
Third Party is required for the releases and covenants not to Assert granted
with respect to (i) any Broadcom Patent owned by Broadcom or any of its
Subsidiaries as of the Effective Date or (ii) any Broadcom Patent containing
Essential Patent Claims that is owned by Broadcom (or any Subsidiary of
Broadcom) as of the Effective Date or that Broadcom (or any Subsidiary of
Broadcom) has, as of the Effective Date, the right to grant a non-Assert
covenant to Qualcomm as set forth herein;     (d)   Broadcom has no Affiliate
(other than its Subsidiaries) that owns or controls any Patents as of the
Effective Date;     (e)   neither Broadcom nor any of its Subsidiaries has
entered into any agreement or arrangement as of the Effective Date under which
it has assigned or otherwise transferred Patents to a Third Party for the
enforcement or licensing of such Patents at the direction or for the benefit of
Broadcom or any of its Subsidiaries;     (f)   neither Broadcom nor any of its
Subsidiaries has assigned or otherwise transferred to any Third Party any causes
of action, damages, or other remedies against Qualcomm or any of its
Subsidiaries in the U.S. Litigation;     (g)   the Broadcom Patents include all
Patents that have ever been Asserted in Litigation by Broadcom against Qualcomm
or any of its Subsidiaries; and     (h)   neither Broadcom nor any of its
Subsidiaries has assigned or otherwise transferred its rights to any Patents in
the six (6) month period prior to the Effective Date which would otherwise
qualify as Broadcom Patents in the absence of such assignment or transfer.

34



--------------------------------------------------------------------------------



 



Confidential portions of this Exhibit marked as [**] have been omitted pursuant
to a request
for confidentiality and filed separately with the Securities and Exchange
Commission.
     15.3 Disclaimers. Except as expressly provided in this Agreement (including
Section 11), nothing in this Agreement shall be construed as: (i) requiring the
filing of any patent application, the securing of any patent, or the maintaining
of any patent in force; (ii) a warranty or representation by either Party as to
the validity, enforceability, value, or scope of any patent or other
intellectual property right; (iii) a warranty or representation that any
manufacture, sale, offering to sell, lease, use, importation, or other disposal
of any product, software, or service will not infringe or will be free from
infringement of patents or other intellectual property rights of Third Parties
(and it will be the sole responsibility of each Party to make such determination
as is necessary with respect to its acquisition of licenses under patents and
other intellectual property of Third Parties); (iv) an agreement to bring or
prosecute actions or suits against Third Parties for infringement; (v) an
obligation to furnish any manufacturing assistance or information; or
(vi) conferring any right to use (in advertising, publicity, or otherwise) any
name, trade name, or trademark of the other Party or any contraction,
abbreviation, or simulation thereof.
16. Governing Law and Dispute Resolution
     16.1 Governing Law. This Agreement shall be construed in accordance with,
and governed and enforced in all respects by, the laws of the State of
California (without giving effect to any principles of conflicts of laws that
would result in the application of the laws of a different state).
     16.2 Dispute Resolution. Except as expressly provided in Section 16.4, the
Parties agree that any dispute between the Parties arising from or relating to
this Agreement will be litigated and decided solely through adjudication in the
Court of Chancery of the State of Delaware, pursuant to 10 Del. C. § 346.
Notwithstanding the foregoing, nothing in this Section 16 prohibits or prevents
either Party from asserting rights under this Agreement as a defense or
compulsory counterclaim to any claim in any jurisdiction, provided that if a
defense or compulsory counterclaim under this Agreement is asserted in another
jurisdiction and/or there is any dispute regarding the merits or applicability
of such defense or compulsory counterclaim, then the Parties shall jointly
request and stipulate that such claim be stayed pending resolution of the
dispute regarding the defense or compulsory counterclaim in Delaware. If the
stay request is declined in whole or in part, then such claim shall be dismissed
without prejudice pending resolution of the dispute regarding the defense or
compulsory counterclaim in Delaware. The Parties agree to submit to the
jurisdiction of the Court of Chancery of the State of Delaware and waive trial
by jury. Notwithstanding the foregoing, if there is a determination that any
dispute between the Parties arising from or relating to this Agreement is not
subject to 10 Del. C. § 346, the Parties agree that: (i) if the Delaware
Chancery Court has subject matter jurisdiction over such dispute and has the
power to grant the remedy sought in such dispute, then such dispute will be
adjudicated only by, and will be subject to the exclusive jurisdiction and venue
of, the Delaware Chancery Court; or (ii) if the Delaware Chancery Court does not
have subject matter jurisdiction over such dispute or does not have the power to
grant the remedy sought in such dispute, then such dispute will be adjudicated
only by, and will be subject to the exclusive jurisdiction and venue of, the
Superior Court of Delaware, and each Party hereby irrevocably consents to, and
waives any objection to, the jurisdiction or venue of the Delaware Courts with
respect to such dispute; provided, however, that if each of the Delaware
Chancery Court and the Superior Court of Delaware does not have subject matter
jurisdiction over a dispute or the power to grant the remedy sought, then each
Party hereby irrevocably consents to submit to, and waives

35



--------------------------------------------------------------------------------



 



Confidential portions of this Exhibit marked as [**] have been omitted pursuant
to a request
for confidentiality and filed separately with the Securities and Exchange
Commission.
any objection to, the jurisdiction of the United States District Court for the
District of Delaware and the exclusive venue in that court with respect to such
dispute.
     16.3 Disputes with Third Party Beneficiaries
          (a) A Third Party will be permitted to enforce its rights as a third
party beneficiary of this Agreement solely in defense to an Assertion by
Broadcom (or a Subsidiary of Broadcom), unless the Third Party is unable (due to
the nature or venue of such Assertion) to enforce its rights as a third party
beneficiary of this Agreement (in which case the Third Party may enforce its
rights as a third party beneficiary of this Agreement in accordance with
Section 16.2, provided that such enforcement shall be solely for the purpose of
defense against and relief from such Assertion, and shall not include the right
to seek monetary damages in connection therewith).
          (b) A Third Party will be permitted to enforce its rights as a third
party beneficiary of this Agreement solely in defense to an Assertion by
Qualcomm (or a Subsidiary of Qualcomm), unless the Third Party is unable (due to
the nature or venue of such Assertion) to enforce its rights as a third party
beneficiary of this Agreement (in which case the Third Party may enforce its
rights as a third party beneficiary of this Agreement in accordance with
Section 16.2, provided that such enforcement shall be solely for the purpose of
defense against and relief from such Assertion, and shall not include the right
to seek monetary damages in connection therewith).
     16.4 Resolution of Certain Disputes by Arbitration
          (a) If Broadcom and Qualcomm cannot agree on (i) whether patent
infringement claims Asserted in Litigation by Qualcomm or a Subsidiary of
Qualcomm against a Broadcom Customer are [**], (ii) whether patent infringement
claims Asserted in Litigation by Broadcom or a Subsidiary of Broadcom against a
Qualcomm Customer are [**], (iii) whether a [**] or a [**] is timely and
sufficient, (iv) the amount of gross revenue received [**], (v) the amount of
gross revenue received [**], (vi) the aggregate amount of [**], (vii) the
aggregate amount of [**], (viii) a substitute provision for [**], and/or
(ix) whether there has been a material breach that could result in termination
under Section 13.1, whether such breach has been cured, and/or if such breach
has not been cured, what further action must be taken to cure such breach to
avoid termination under Section 13.1, then either Party may invoke the
arbitration process set forth in this Section 16.4 by serving upon the other
Party and simultaneously filing with the American Arbitration Association
(“AAA”) a notice and demand for arbitration using a demand complaint, together
with a request that the AAA provide within five (5) Business Days to each of the
Parties a list containing the names and contact information for eight
(8) candidates which are available for use as arbitrators consisting of former
federal judges that have not been involved previously in overseeing or handling
prior litigation or any other dispute involving the Parties and are available to
start the arbitration hearing within thirty (30) Business Days after the notice
and demand is filed.
          (b) The arbitration hearing shall start within thirty (30) Business
Days after the date on which either Party provides written notice to the other
Party that the first Party wishes to invoke this expedited arbitration process,
and will be held in a city chosen by the Party that did not invoke such
arbitration at the offices and in accordance with the applicable rules of AAA in

36



--------------------------------------------------------------------------------



 



Confidential portions of this Exhibit marked as [**] have been omitted pursuant
to a request
for confidentiality and filed separately with the Securities and Exchange
Commission.
effect at that time. The sole issue or issues to be decided in arbitration will
be those issues described in clauses (i) through (ix) of Section 16.4(a) above
that are presented to the arbitrator. The arbitrator will not have the authority
to resolve any other dispute arising under this Agreement unless the Parties
expressly agree otherwise in writing. It is the intention of the Parties to
proceed with any arbitration with the utmost expedition and in accordance with
the schedule set forth in this Section. However, in the event any deadline set
forth in Section 16.4 is not achieved, the Arbitrator, once selected, may make
only such adjustments to the schedule as he or she may deem necessary, which
must be consistent with the intent of the parties to complete the arbitration on
an expedited basis.
          (c) Within three (3) Business Days after receiving the list of
proposed arbitrators from the AAA, the Parties shall exchange with the other
Party the name of the proposed candidates from the list that it desires. The
Parties shall attempt to agree on a single arbitrator within two (2) Business
Days of their exchange of the names of each of their proposed candidates. If
either Party consents to a candidate nominated by the other Party, that
candidate shall be the arbitrator. If the Parties cannot agree on a candidate
within two (2) Business Days after such exchange, then, by that same deadline,
the Parties will jointly request that the two nominees confer and select an
arbitrator, from the original list of eight (8) candidate arbitrators provided
by AAA (but without choosing either nominee as the arbitrator), within four
(4) Business Days, except that each Party may exercise one (1) strike of a
listed name no later than the time of such joint request. Should the two
nominees fail to agree on the selection of the arbitrator within four
(4) Business Days of such joint request, then they shall proceed down the list
in alphabetical order and the first candidate (not previously stricken) that is
willing to serve generally consistent with the schedule set out in this
Section 16.4 shall be the arbitrator and the Parties shall be bound by that
choice. The two nominees shall use their best efforts to complete the entire
process of selecting an arbitrator within seven (7) Business Days of the date
the joint request was first made.
          (d) Unless the Parties agree in writing to additional and specific
pre-hearing discovery, the only pre-hearing arbitration discovery will be
(i) reasonably limited production of relevant and non-privileged documents, and
(ii) the identification of witnesses to be called at the arbitration hearing,
which identification must give the witness’s name, general qualifications, and
position, and a brief statement as to the general scope of the testimony to be
given by the witness, with both activities described in (i) and (ii) to be
completed fifteen (15) Business Days prior to the date on which the hearing is
set to begin, unless the arbitrator determines at any time during the
arbitration process that circumstances dictate that additional discovery is
warranted.
          (e) No more than three (3) days of arbitration hearings will be
conducted and the arbitration hearing will be conducted on consecutive Business
Days, unless the arbitrator determines that circumstances dictate that
additional days of hearings are warranted. The arbitrator shall follow and apply
the applicable law but need not follow the rules of evidence. The arbitrator
shall enter his or her final decision no more than seven (7) Business Days
following the completion of arbitration hearings. The arbitrator shall serve
copies of his or her final decision on Broadcom and Qualcomm by overnight
delivery, facsimile, and by email, but service will be sufficient if service is
made by overnight delivery. The arbitrator’s final decision will be final and
binding on both Parties.

37



--------------------------------------------------------------------------------



 



Confidential portions of this Exhibit marked as [**] have been omitted pursuant
to a request
for confidentiality and filed separately with the Securities and Exchange
Commission.
          (f) Except for arbitration proceedings initiated pursuant to
Section 16.4(a)(ix), the expenses of the arbitration, including the arbitrator’s
fees, expert witness fees, and attorneys’ fees, may be apportioned between the
Parties in any manner deemed appropriate by the arbitrator. Unless and until the
arbitrator decides that one Party is to pay for all (or a share) of such
expenses, each Party will bear its own attorneys’ and expert witness fees and
both Parties will share equally in the payment of the arbitrator’s fees as and
when billed by the arbitrator.
          (g) In the event of any inconsistency between the rules of AAA and the
procedures set forth in this Section 16.4 or in Section 7.9(b), the procedures
set forth in this Section 16.4 or in Section 7.9(b) will control.
     16.5 Attorneys’ Fees. If any legal action or other legal proceeding
relating to this Agreement (other than an arbitration proceeding initiated
pursuant to Section 16.4(a)(i)-(viii)) or the enforcement of any provision of
this Agreement is brought by either Party against the other Party, the
prevailing Party (as determined by the court) will be entitled to recover
reasonable attorneys fees, costs and disbursements (in addition to any other
relief to which the prevailing Party may be entitled).
     16.6 Meet and Confer. Except where necessary or appropriate to (i) avoid
the expiration of any applicable statute of limitations period (unless, at the
request of a Party, the other Party agrees immediately in writing to its
tolling) or (ii) seek or obtain injunctive or other equitable relief to prevent
any actual or potential harm, prior to a Party’s initiation or commencement of
Litigation against the other Party with respect to any dispute, claim, or
controversy arising from or relating to this Agreement (each, a “Dispute”), the
Parties shall attempt to resolve such Dispute according to the following
process:

  (1)   Upon written request of a Party, each Party shall appoint a designated
representative whose task will be to confer with the other Party for a period of
thirty (30) days after notice of such request, unless extended by further
written agreement of the Parties, for the purpose of endeavoring to resolve such
Dispute.     (2)   A designated representative for each such Party will be
identified within three (3) Business Days of notice of a written request made
pursuant to the foregoing provisions.     (3)   The designated representatives
of the Parties will confer as often as the Parties deem reasonably necessary,
but at least once in order to gather and present, where appropriate, relevant
information with respect to the Dispute at issue for which the Parties believe
to be appropriate and germane. Such designated representatives will address and
attempt to resolve such Dispute without the necessity of the initiation or
commencement of Litigation with respect thereto.     (4)   The specific format
for conferences and discussions with respect to the Dispute that are to be held
between the Parties will be left to the discretion of the designated
representatives to so determine.



38



--------------------------------------------------------------------------------



 



Confidential portions of this Exhibit marked as [**] have been omitted pursuant
to a request
for confidentiality and filed separately with the Securities and Exchange
Commission.
Nothing in this Section 16.6 will have the effect of lengthening or shortening
any applicable notice or cure period in other Sections of this Agreement. This
Section 16.6 will not apply to any issues subject to resolution by arbitration
under Section 7.9(b) or any dispute, claim, or controversy that arises solely as
a defense, including an affirmative defense or a counterclaim, to any
Litigation. Additionally, nothing in this Section 16.6 will apply to claims a
Party or any of its Subsidiaries may have against Third Parties.
17. General
     17.1 Reservation of Rights. Except for the covenants and rights expressly
set forth in this Agreement, no other, further, or different covenants or other
rights or immunities are granted, whether impliedly, by estoppel, or otherwise,
under any patents or other intellectual property rights owned, controlled, or
otherwise licensable by either Party. Any licenses that may be granted in the
future pursuant to Section 7.4 or Section 7.5 do not include any right to
sublicense.
     17.2 Savings Clause for Third Party Patents
          (a) If any Patents acquired by a Party (or any Subsidiary of a Party)
after the Effective Date are subject to restrictions on such Party’s (or its
Subsidiary’s) right to license or grant non-Assert covenants with respect to
such Patents, the rights granted in (or to be granted pursuant to) this
Agreement with respect to such Patents are limited to the rights that such Party
(or its Subsidiary) has the right to grant. This Section 17.2(a) shall not be
construed as increasing the scope or application of any rights granted in this
Agreement.
          (b) If a Party or any of its Subsidiaries has any interest or rights
in or to any patent with a priority date prior to the end of the Capture Period
that is owned by or exclusively licensed to or from a Third Party and such Party
does not have the right to grant releases, covenants not to Assert, and
licenses, as applicable, of the full scope of the releases, covenants not to
Assert, and licenses, as applicable, set forth in this Agreement, then the
releases, covenants not to Assert, and licenses granted under such patent to the
other Party hereunder will be of the broadest scope that such Party or any of
its Subsidiaries has the right to grant within the scope of the releases,
covenants not to Assert, and licenses, as applicable, set forth in this
Agreement to the extent the same would be applicable if such patent had been
owned by such Party without restrictions.
          (c) If, after the Effective Date, either Party (or a Subsidiary of a
Party) obtains rights in a patent owned by a Third Party (a “Third Party
Patent”) that would otherwise qualify as a Broadcom Patent or Qualcomm Patent
(as the case may be) but such Party would be required to make additional
payments to such Third Party or an Affiliate of such Third Party as a result of
granting a release, license, or non-Assert covenant under this Agreement, then
such Third Party Patent will be excluded from the definition of Broadcom Patent
or Qualcomm Patent, as the case may be. However, if a patent is excluded from
the definition of Broadcom Patents or Qualcomm Patents by reason of payment
obligations to a Third Party and would otherwise qualify as a Broadcom Patent or
Qualcomm Patent, as applicable, the other Party (i.e., Broadcom in the case of
Qualcomm Patents, and Qualcomm in the case of Broadcom Patents) will have the
right (but not the obligation) to include such patent under the releases,
covenants

39



--------------------------------------------------------------------------------



 



Confidential portions of this Exhibit marked as [**] have been omitted pursuant
to a request
for confidentiality and filed separately with the Securities and Exchange
Commission.
not to Assert, and licenses, as applicable, granted under this Agreement (in the
same manner that would apply if such patent had been owned by such Party without
payment obligations) at any time so long as such other Party agrees in writing
to make all payments required to be made to the Third Party as a result of such
releases, licenses, and covenants not to Assert and holds the granting Party
harmless with respect to such payment obligations. Each Party shall confirm
whether individual identified patents are subject to this Section 17.2(c), and
provide the payment terms as applicable, in response to any reasonable requests
by the other Party.
          (d) If a Party or any of its Subsidiaries has the right to enforce, or
can control or cause the enforcement of, any patent that would qualify as a
Broadcom Patent or Qualcomm Patent, as applicable, if owned by such Party or any
of its Subsidiaries without restrictions, such Party shall not take any action
(and shall ensure that none of its Subsidiaries takes any action) to enforce or
consent to (unless contractually obligated to grant such consent) or cause the
enforcement of such Patent against the other Party or any of its Subsidiaries or
any of their respective products within the scope of the releases, covenants not
to Assert, and licenses set forth in this Agreement, as applicable, that would
apply if such patent had been owned by such Party without restrictions.
          (e) If a Party or any of its Subsidiaries is entitled to receive any
share of money damages, license fees, and/or royalties for a patent owned by a
Third Party and cannot prevent the independent enforcement of such patent by the
Third Party notwithstanding compliance with its obligations under subsection
17.2(d) above, then such Party and its Subsidiaries shall reimburse the other
Party and its Subsidiaries for any such amounts which it actually receives if
such patent is enforced against such other Party or any of its Subsidiaries or
any of their respective products within the scope of the releases, covenants not
to Assert, and licenses set forth in this Agreement, as applicable, that would
apply if such patent would qualify as a Broadcom Patent or Qualcomm Patent, as
applicable, if it had been owned by such Party without restrictions.
     17.3 Bankruptcy. The covenants not to Assert patent infringement claims set
forth in this Agreement are intended to and shall be treated as the equivalent
of non-exclusive licenses solely for purposes of section 365(n) of Title 11,
United States Code (the “Bankruptcy Code”), and both such covenants and the
licenses granted under or pursuant to this Agreement shall be deemed to be
licenses of rights to “intellectual property” as defined under Section 101(35A)
of the Bankruptcy Code. Accordingly, each Party acknowledges and agrees that if
it, as a debtor in possession, or a trustee in bankruptcy in a case under the
Bankruptcy Code (the “Bankruptcy Trustee”) rejects this Agreement, the other
Party, as well as each of the intended third-party beneficiaries of such
covenants, may elect to retain its rights under such covenants and licenses as
provided in section 365(n) of the Bankruptcy Code. Each Party irrevocably waives
all arguments and defenses arising under 11 U.S.C. 365(c)(1) or successor
provisions to the effect that applicable law excuses the Party, other than the
debtor, from accepting performance from or rendering performance to an entity
other than the debtor or debtor in possession as a basis for opposing assumption
of the Agreements by the other Party in a case under Chapter 11 of the
Bankruptcy Code to the extent that such consent is required under 11 U.S.C. §
365(c)(1) or any successor statute; provided, however, that the debtor in
possession, or trustee-in-bankruptcy agrees in writing that any Change in
Control (whether resulting from such bankruptcy proceeding or otherwise) shall
remain subject to Section 14.4 above.

40



--------------------------------------------------------------------------------



 



Confidential portions of this Exhibit marked as [**] have been omitted pursuant
to a request
for confidentiality and filed separately with the Securities and Exchange
Commission.
     17.4 Independent Contractors. The relationship between the Parties as a
result of this Agreement is that of independent contractors. Nothing in this
Agreement shall be construed as creating any relationship of agency,
partnership, joint venture, employment, or franchise between the Parties. No
authority or right is granted to any Party to assume or create any obligation or
responsibility, express or implied, on behalf of or in the name of the other
Party.
     17.5 Notices. Any notice or other communication required or permitted to be
delivered to either Party under this Agreement must be in writing and will be
deemed properly delivered, given and received (a) when delivered by hand, or
(b) two Business Days after being sent by registered mail, by courier, or by
express delivery service, in each case to the business address set forth beneath
the name of such Party below:

     
If to Broadcom:
  If to Qualcomm:
 
   
Broadcom Corporation
  QUALCOMM Incorporated
5300 California Ave.
  5775 Morehouse Drive
Irvine, CA 92617
  San Diego, CA 92121-1714
Attention: General Counsel
  Attention: General Counsel
Facsimile: [**]
  Facsimile: [**]
 
   
 
  with a copy to:
 
   
 
  QUALCOMM Incorporated
 
  5775 Morehouse Drive
 
  San Diego, CA 92121-1714
 
  Attention: President, QTL
 
  Facsimile: [**]

All notices that are to be delivered by a Party to the other in accordance with
the preceding terms must also be faxed to such other Party’s facsimile number
that is specified above. A Party may change its business address and facsimile
number set forth above by written notice to the other Party in accordance with
this Section 17.5.
     17.6 Fees and Expenses. Each Party shall bear and pay its own fees, costs,
and expenses incurred in connection with the negotiation, preparation, and
review of this Agreement and all other documents delivered or to be delivered
pursuant to this Agreement.
     17.7 Remedies Cumulative; Specific Performance. Except as expressly
provided herein, the rights and remedies of the Parties are cumulative (and not
alternative). Each Party agrees that: (a) in the event of any breach or
threatened breach by the other Party of any covenant, obligation, or other
provision in this Agreement, the injured Party will be entitled (in addition to
any other remedy that may be available to it) to (i) a decree or order of
specific performance or mandamus to enforce the observance and performance of
such covenant, obligation, or other provision, and (ii) an injunction
restraining such breach or threatened breach; and (b) the injured Party will not
be required to provide any bond or other security in connection with any such
decree, order, or injunction or in connection with any related action or
proceeding.

41



--------------------------------------------------------------------------------



 



Confidential portions of this Exhibit marked as [**] have been omitted pursuant
to a request
for confidentiality and filed separately with the Securities and Exchange
Commission.
     17.8 Third Party Beneficiaries. Except as expressly provided in
Sections 6.1, 6.2, 7.1, 7.2, and 14.2(b) and except for each Party’s
Subsidiaries, there are no intended third-party beneficiaries of this Agreement.
Each Party’s (and its Subsidiaries’) Contractors, Distributors, and direct and
indirect customers are intended third-party beneficiaries of this Agreement as
provided (and solely to the extent provided) in Sections 6.1, 6.2, 7.1, and 7.2,
subject to Section 16.3.
     17.9 Waiver. No failure on the part of either Party to exercise any power,
right, privilege, or remedy under this Agreement, and no delay on the part of
either Party in exercising any power, right, privilege, or remedy under this
Agreement, will operate as a waiver of such power, right, privilege, or remedy,
and no single or partial exercise of any such power, right, privilege, or remedy
will preclude any other or further exercise thereof or of any other power,
right, privilege, or remedy. Neither Party will be deemed to have waived any
claim arising from this Agreement, or any power, right, privilege, or remedy
under this Agreement, unless the waiver of such claim, power, right, privilege,
or remedy is expressly set forth in a written instrument duly executed and
delivered on behalf of such Party; and any such waiver will not be applicable or
have any effect except in the specific instance in which it is given.
     17.10 Severability. If any provision of this Agreement, or the application
of any such provision to any Person or set of circumstances, is determined to be
invalid, unlawful, void, or unenforceable to any extent, then (a) the remainder
of this Agreement, and the application of such provision to Persons or
circumstances other than those as to which it is determined to be invalid,
unlawful, void, or unenforceable, will not be impaired or otherwise affected,
(b) this Agreement will continue to be valid and enforceable to the maximum
extent permitted by law, and (c) subject to Section 7.9(b), the Parties shall
promptly negotiate a replacement provision that achieves the Parties’ original
intent to the maximum extent allowed by law.
     17.11 Construction. For the purpose of interpretation of this Agreement
(including the Attachments, which are part of this Agreement), the word
“including” (and variations thereof such as “include” and “includes”) will not
be deemed to be terms of limitation, but rather will be deemed to be followed by
the words “without limitation,” and the words “herein,” “hereof,” and
“hereunder” refer to this Agreement as a whole. Unless expressly stated
otherwise, references to a Section of this Agreement include all subsections
thereof (e.g., Section 6 includes Sections 6.1 and 6.2). Each Party acknowledges
that it has participated in the drafting of this Agreement and agrees,
therefore, that no rule of strict construction shall be applied against either
Party. All references to days (other than Business Days), months, quarters, and
years in this Agreement mean, respectively, calendar days, calendar months,
calendar quarters, and calendar years.
     17.12 Counterparts. This Agreement may be executed in multiple
counterparts, each of which will constitute an original and all of which, when
taken together, will constitute one agreement.
     17.13 Amendments. Except as expressly provided herein, the terms and
conditions of this Agreement can be modified or amended only by a writing signed
by authorized representatives of both Parties that specifically refers to this
Agreement and expressly states the Parties’ intention to amend or modify it. For
Qualcomm, authorized representatives are limited to the following: the CEO of
Qualcomm, the President of Qualcomm, the President of Qualcomm Technology
Licensing, and the General Counsel of Qualcomm.

42



--------------------------------------------------------------------------------



 



Confidential portions of this Exhibit marked as [**] have been omitted pursuant
to a request
for confidentiality and filed separately with the Securities and Exchange
Commission.
     17.14 Entire Agreement. This Agreement sets forth the entire understanding
and agreement of the Parties relating to the subject matter of this Agreement
and supersedes all prior or contemporaneous agreements, communications, and
understandings between the Parties, whether written or oral, relating to the
subject matter of this Agreement; provided, however, that the Limited Mutual
Release between Qualcomm and Broadcom dated March 14, 2007 shall remain in full
force and effect.
REST OF THIS PAGE INTENTIONALLY LEFT BLANK

43



--------------------------------------------------------------------------------



 



In Witness Whereof, the Parties have caused this Agreement to be executed as of
the Effective Date.

                      QUALCOMM INCORPORATED       BROADCOM CORPORATION    
 
                   
By:
  /s/ Derek Aberle
 
      By:   /s/ Scott McGregor
 
     
Name:
  Derek Aberle
 
      Name:   Scott McGregor
 
     
Title:
  EVP & President, QTL
 
      Title:   CEO
 
   
 
 
 
         
 
   

[Signature Page to Settlement and Patent License and Non-Assert Agreement]

 



--------------------------------------------------------------------------------



 



Confidential portions of this Exhibit marked as [**] have been omitted pursuant
to a request
for confidentiality and filed separately with the Securities and Exchange
Commission.
Appendix 1
Definitions
For avoidance of doubt, the terms “MediaFLO Broadcast Standard,” “Specified
Mobile Broadcast Standards,” “Other Broadcast Standards,” and “WWAN Interface”
are intended to be mutually exclusive and the terms “Component”, “Device”, and
“End User Card” are intended to be mutually exclusive.

1.   “1958 Litigation” has the meaning given to such term in the Recitals.   2.
  “‘467 Litigation” has the meaning given to such term in the Recitals.   3.  
“AAA” has the meaning given to such term in Section 16.4(a).   4.   “Acquired
Party” has the meaning given to such term in Section 14.4(c).   5.   “Acquirer”
has the meaning given to such term in Section 14.4(b).   6.   “Affiliate” means,
with respect to a given Entity (the “Subject Entity”), any other Entity that
controls, is under the control of, or is under common control with the Subject
Entity, where control means direct or indirect ownership or control of more than
fifty percent (50%) of the Voting Power of another Entity. An Entity will be
deemed to be an Affiliate of the Subject Entity under this Agreement only so
long as such control exists.   7.   [**] has the meaning given to such term in
Section 7.6(a).   8.   [**] has the meaning given to such term in
Section 7.7(a).   9.   “Agreement” has the meaning given to such term in the
preamble to the Agreement.   10.   [**] has the meaning given to such term in
Section 7.9(b)(i).   11.   [**] has the meaning given to such term in
Section 3.3(a).   12.   [**] has the meaning given to such term in
Section 3.3(a).   13.   “Applicable Licenses” has the meaning given to such term
in Section 9.1(a).   14.   “ARIB” means the Association of Radio Industries and
Businesses.   15.   “ASIC” means application specific integrated circuit.   16.
  “Assert” and its derivatives, including “Assertion,” “Asserts,” and
“Asserted,” means to commence or prosecute patent infringement Litigation or to
make an express, specific written threat (such as, without limitation, a cease
and desist demand letter) to commence or prosecute patent infringement
Litigation.   17.   [**] has the meaning given to such term in
Section 7.9(b)(iii).



 



--------------------------------------------------------------------------------



 



Confidential portions of this Exhibit marked as [**] have been omitted pursuant
to a request
for confidentiality and filed separately with the Securities and Exchange
Commission.

18.   “Bankruptcy Code” has the meaning given to such term in Section 17.3.  
19.   “Bankruptcy Trustee” has the meaning given to such term in Section 17.3.  
20.   “Broadcom” has the meaning given to such term in the preamble to the
Agreement.   21.   “Broadcom Components” means both (i) Components designed by
or for Broadcom or any of its Subsidiaries (provided that Broadcom and its
Subsidiaries may include portions that are Semiconductor IP designed and/or
owned by their foundries and Semiconductor IP licensed or acquired from other
Third Parties, such as, without limitation, an ARM processor) and (ii) Custom
ICs developed by Broadcom or a Subsidiary of Broadcom. The term “Broadcom
Components” excludes interferometric MEMS displays (where “display” means a
device that emits or reflects light in order to present information in visual
form). For purposes of determining whether a Module that includes one or more
Third Party ICs is a Broadcom Component, the Module will be considered to be
“designed by or for” Broadcom or any of its Subsidiaries only if one or more
principal functionalities of such Module are provided by ASICs and/or other
integrated circuit devices of Broadcom or its Subsidiaries (including firmware
thereon and any accompanying or associated software) (“Broadcom ICs”). For
example and without limitation, a WCDMA Module would be considered a “Broadcom
Component” if the WCDMA baseband ASIC in such Module is a Broadcom IC
(irrespective of whether such Module also includes one or more Third Party ICs
(e.g., a Third Party IC that implements 802.11g)).   22.   “Broadcom Covenant
Products” has the meaning given to such term in Section 6.1(b).   23.   [**] has
the meaning given to such term in Section 7.2(b)(iii).   24.   “Broadcom
Customer” means any Third Party (other than a Distributor) that purchases or
otherwise lawfully obtains any Broadcom Component or any Device (including
Equipment), End User Card, Module, or other product incorporating a Broadcom
Component, including, with respect to any firmware or software included in the
definition of Broadcom Components, any Third Party that is licensed by Broadcom
or a Broadcom Subsidiary to use such firmware or software for such Broadcom
Components.   25.   [**] has the meaning given to such term in Section 7.7(b).  
26.   [**] has the meaning given to such term in Section 7.4(a).   27.  
“Broadcom Evolution Components” means Broadcom Components (a) that are first
made Commercially Available by Broadcom (or by any Subsidiary of Broadcom) on or
after the Introduction Deadline and that are evolutions of any one or more
Broadcom Existing Components and/or Broadcom Acquired Subsidiary Components (as
defined below), or (b) with respect to any Subsidiary of Broadcom that becomes a
Subsidiary of Broadcom after the Introduction Deadline, that were designed by or
for such Subsidiary and are first made Commercially Available by such Subsidiary
before it became a Subsidiary of Broadcom and that have the same general purpose
and intended use (for example, without limitation, implement one or more of the
same standards) as one or



A1-2



--------------------------------------------------------------------------------



 



Confidential portions of this Exhibit marked as [**] have been omitted pursuant
to a request
for confidentiality and filed separately with the Securities and Exchange
Commission.

    more Broadcom Existing Components (“Broadcom Acquired Subsidiary
Components”). For the purpose of this definition, the combination of
functionality incorporated into separate Broadcom Existing Components on or
prior to the Introduction Deadline into one or more different kinds of Broadcom
Components after the Introduction Deadline will be considered evolutions of such
Broadcom Existing Components.   28.   “Broadcom Existing Components” means
Broadcom Components that are made Commercially Available by Broadcom, or by any
Entity that either is a Subsidiary of Broadcom as of the Effective Date or
becomes a Subsidiary of Broadcom before the Introduction Deadline, in each case
at any time prior to the Introduction Deadline.   29.   “Broadcom Patents” means
all Patents that are owned by Broadcom (or any Subsidiary of Broadcom, at a time
when it is a Subsidiary of Broadcom) at any time during the term of this
Agreement or that Broadcom (or any Subsidiary of Broadcom, at a time when it is
a Subsidiary of Broadcom ) has, at any time during the term of this Agreement,
the right to license or grant a non-Assert covenant to Qualcomm as set forth
herein.   30.   “Broadcom Patents-in-Suit” means only the patent claims
specifically included in the following subsections (i) through (v) below:

  (i)   the patent claims in each of the patents identified in Attachment A
hereto (the “Listed Patents”);     (ii)   the patent claims in any reissue,
reexamination, or extension of a Listed Patent;     (iii)   any patent claim
found in any Broadcom patent that is a divisional, continuation, or
continuation-in-part of a Listed Patent, except any patent claims in a
continuation-in-part that are directed at new matter and are not entitled to the
priority date of the Listed Patent to which the continuation-in-part claims
priority;     (iv)   any patent claim found in any foreign Broadcom patent that
claims priority from a patent described in subsections (i), (ii), or
(iii) above; and     (v)   any specific individual patent claim (“Specific
Claim”) that is both (1) an obvious variation of any other specific individual
patent claim in any patent described in subsections (i) and (ii) above
(“Corresponding Claim”), such that the Specific Claim and the Corresponding
Claim are each an obvious variation of the other; and (2) found in any Broadcom
patent that claims priority to (a) a patent described in subsections (i) through
(iv) above, or (b) any Broadcom patent from which a patent described in
subsections (i) through (iv) claims priority.

As used in the above definition of the term “Broadcom Patents-in-Suit”,
“Broadcom patent” means any patent or patent application owned or licensable by
Broadcom or any of its Subsidiaries at any time during the term of this
Agreement. For the avoidance of doubt, the term “Broadcom Patents-in-Suit”
excludes all patents, patent applications and patent claims other than those
expressly identified in subsections (i) through (v) above.

A1-3



--------------------------------------------------------------------------------



 



Confidential portions of this Exhibit marked as [**] have been omitted pursuant
to a request
for confidentiality and filed separately with the Securities and Exchange
Commission.

31.   “Broadcom Protected Products” means Eligible Broadcom Components that
satisfy all of the following criteria:

  (i)   such Eligible Broadcom Components do not implement any portion of any
MediaFLO Broadcast Standard in (a) a Device capable of receiving wireless
broadcast transmissions substantially in accordance with any MediaFLO Broadcast
Standard, (b) an Embedded MediaFLO Module, or (c) an End User MediaFLO Card (but
this criterion only excludes those units of such Eligible Broadcom Components
that are incorporated into a Device capable of receiving wireless broadcast
transmissions substantially in accordance with any MediaFLO Broadcast Standard,
an Embedded MediaFLO Module, or an End User MediaFLO Card);     (ii)   such
Eligible Broadcom Components are not incorporated into an End User WWAN Card, a
Device implementing any WWAN Interface, (including Wireless Handheld Devices and
Fixed Wireless Terminals,) or an Embedded WWAN Module, but the criterion in this
clause (ii) only excludes those units of such Eligible Broadcom Component that
are incorporated into an End User WWAN Card, a Device implementing any WWAN
Interface (including Wireless Handheld Devices and Fixed Wireless Terminals), or
an Embedded WWAN Module; and     (iii)   with respect to Eligible Broadcom
Components incorporated into Equipment, such Eligible Broadcom Components do not
implement, in whole or in part, any of the following functions of a WWAN
Interface in such Equipment: RF transmission and reception, the speech codecs
identified in Attachment J, or mobility management (e.g., handoff, paging, and
registration), in each case as specified by mandatory or optional portions of
such WWAN Interface and for such WWAN Interface.

32.   “Broadcom Releasees” has the meaning given to such term in Section 5.1(a).
  33.   “Broadcom Releasors” has the meaning given to such term in
Section 5.2(a).   34.   [**] has the meaning given to such term in
Section 7.4(b).   35.   [**] has the meaning given to such term in
Section 7.5(a).   36.   “Business Day” means any day that is neither (a) a
Saturday or Sunday, nor (b) an official holiday recognized by the U.S. federal
government.   37.   “Capture Period” means (unless modified pursuant to
Section 13.1(c) or 14.4(c)) any time that is on or before:

  (i)   four (4) years after the Effective Date, solely with respect to
references to “Patents”, “Broadcom Patents”, “Qualcomm Patents”, and “Essential
Patent Claims” in the following Sections of this Agreement (and for purposes of
any defined terms used in the following Sections that refer to “Patents”,
“Broadcom

A1-4



--------------------------------------------------------------------------------



 



Confidential portions of this Exhibit marked as [**] have been omitted pursuant
to a request
for confidentiality and filed separately with the Securities and Exchange
Commission.

      Patents”, “Qualcomm Patents”, or “Essential Patent Claims”):
(x) Sections 2, 4.2(c), 6.1(a), 6.2(a), 6.3, 9, and 13.1(c); and
(y) Sections 6.1(c), 6.1(d), 6.2(c), 6.2(d), 7.9, 7.10, 7.11, 13.1(b), 14, and
17.2 solely as those Sections refer or apply to the covenants in
Sections 6.1(a), 6.2(a), and 6.3 (and not as they refer or apply to any other
Sections); and     (ii)   one (1) year after the Effective Date, with respect to
all other references to “Patents”, “Broadcom Patents”, “Qualcomm Patents”, and
“Essential Patent Claims”, including in the following Sections of this Agreement
(and for purposes of any defined terms used in the following Sections that refer
to “Patents”, “Broadcom Patents”, “Qualcomm Patents”, or “Essential Patent
Claims”): (x) Sections 6.1(b), 6.2(b), 7.1, 7.2, 7.4, 7.5, 7.6, 7.7, 7.8, 10,
and 15; and (y) Sections 6.1(c), 6.1(d), 6.2(c), 6.2(d), 7.9, 7.10, 7.11,
13.1(b), 14, and 17.2 solely as those Sections refer or apply to the covenants
in Sections 6.1(b), 6.2(b), 7.1, 7.2, 7.4, 7.5, 7.6, 7.7, and 7.8 (and not as
they refer or apply to the covenants in Sections 6.1(a), 6.2(a), and 6.3).

38.   “CDMA” means cdmaOne (also known as IS-95) and the CDMA2000 family of
standards, including all versions of 1xRTT, 3xRTT 1x-EV-DO, 1x-EV-DO Rev. A, and
1x-EV-DO Rev. B.   39.   “Change in Control” has the meaning given to such term
in Section 14.4(a).   40.   “Class B Holders” has the meaning given to such term
in Section 14.4(a).   41.   “Commercially Available”: A Component will be deemed
to have been made “Commercially Available” when working engineering samples of
such Component are first shipped to a bona fide Third Party customer, provided
that with respect to Components for which working engineering samples are first
shipped to a bona fide Third Party customer before the Introduction Deadline but
that are not first sold to a bona fide Third Party customer in commercial
quantities prior to the Introduction Deadline, such Component will be deemed to
have been made “Commercially Available” before the Introduction Deadline only if
such Component is first sold to a Third Party customer in commercial quantities
within eighteen (18) months after the Introduction Deadline.   42.  
“Components” means all ASICs, other integrated circuit devices (including
chipsets, radio frequency (RF) chips, and power management chips, system in
package (SiP), System on a Chip (SoC)), and Modules (including Embedded
Removable WWAN Modules), Test Devices, reference designs, system designs, and
associated documentation, including (with respect to ASICs, other integrated
circuit devices, Modules, and Test Devices) firmware thereon and any
accompanying or associated software (including protocol stacks). Notwithstanding
anything to the contrary, the term “Components” does not mean or include
Wireless Handheld Devices; Fixed Wireless Terminals; any Equipment; or any other
Device or End User Card (though such Devices, End User Cards, and Equipment may
incorporate Components).

      For purposes of the definition of Broadcom Components, the phrase “any
accompanying or associated software (including protocol stacks)” means only

A1-5



--------------------------------------------------------------------------------



 



Confidential portions of this Exhibit marked as [**] have been omitted pursuant
to a request
for confidentiality and filed separately with the Securities and Exchange
Commission.

      software developed by or for, and provided by, Broadcom or a Subsidiary of
Broadcom (but which may include portions licensed or acquired from a Third
Party) that (i) runs on Broadcom ASICs, Broadcom integrated circuit devices,
Broadcom Modules, or Broadcom Test Devices or (ii) is (a) a driver, integration
software, protocol stacks, or similar software solely to enable such Broadcom
ASICs, Broadcom integrated circuit devices, Broadcom Modules, or Broadcom Test
Devices to perform their intended functionality and (b) for inclusion in the
same Device or End User Card as the Broadcom Component or, in the case of an End
User Card, is for inclusion in the Device to which the End User Card is directly
attached.         For purposes of the definition of Qualcomm Components, the
phrase “any accompanying or associated software (including protocol stacks)”
means only software developed by or for, and provided by, Qualcomm or a
Subsidiary of Qualcomm (but which may include portions licensed or acquired from
a Third Party) that (i) runs on Qualcomm ASICs, Qualcomm integrated circuit
devices, Qualcomm Modules, or Qualcomm Test Devices or (ii) is (a) a driver,
integration software, protocol stacks, or similar software solely to enable such
Qualcomm ASICs, Qualcomm integrated circuit devices, Qualcomm Modules, or
Qualcomm Test Devices to perform their intended functionality and (b) for
inclusion in the same Device or End User Card as the Qualcomm Component or, in
the case of an End User Card, is for inclusion in the Device to which the End
User Card is directly attached.

43.   “Conduct/Practices” has the meaning given to such term in Section 4.2(c).
  44.   “Contractor” means any Third Party that provides semiconductor
fabrication, packaging, assembly, and/or testing services to a Party with
respect to such Party’s Components.   45.   [**] has the meaning given to such
term in Section 7.4(a).   46.   “Covered Broadcom Functionality” means, subject
to subsection (i) below, functionality that Broadcom can prove was incorporated
into any Broadcom Existing Component on or prior to the Introduction Deadline or
any combination of functionality that Broadcom can prove was incorporated into
separate Broadcom Existing Components on or prior to the Introduction Deadline.
For example, if a Broadcom Existing Component implemented 802.11g as of the
Introduction Deadline and Broadcom makes Commercially Available a Broadcom
Evolution Component after the Introduction Deadline that implements 802.11g and
802.11“x” (a later, different version of 802.11 that includes functionality that
is not included in 802.11g) and the new 802.11“x” functionality was not included
within any Broadcom Existing Component as of the Introduction Deadline, then the
implementation of 802.11g by the Broadcom Evolution Component would be Covered
Broadcom Functionality to which the covenant in Section 7.1(a) would apply, but
the implementation of 802.11“x” functionality that was not part of the 802.11g
functionality implemented by such Broadcom Existing Component would not be
Covered Broadcom Functionality, and the covenant in Section 7.1(a) would not
apply to such new 802.11“x” functionality.



A1-6



--------------------------------------------------------------------------------



 



Confidential portions of this Exhibit marked as [**] have been omitted pursuant
to a request
for confidentiality and filed separately with the Securities and Exchange
Commission.
     (i) Covered Broadcom Functionality for Portable Broadcast Devices. For
purposes of determining Covered Broadcom Functionality for Broadcom Protected
Products incorporated into Portable Broadcast Devices, functionality
implementing any one or more Specified Mobile Broadcast Standards will be
treated as if it had not been incorporated into Broadcom Existing Components on
or prior to the Introduction Deadline and therefore will not be Covered Broadcom
Functionality; however, this shall not be construed as limiting functionality
implementing any one or more Other Broadcast Standards in any Broadcom Existing
Components from being included in Covered Broadcom Functionality for Other
Broadcast Standards. In addition, this subsection (i) shall not be construed as
limiting Covered Broadcom Functionality with respect to any Broadcom Protected
Product that is not incorporated into a Portable Broadcast Device, whether or
not implementing any one or more Specified Mobile Broadcast Standards and/or
Other Broadcast Standards, including any Broadcom Protected Products
incorporated into (x) set top boxes, digital video recorders, or other cable,
satellite, or terrestrial television and FM/AM/HD/satellite radio receivers for
use primarily at a user’s premises; (y) cable or DSL modems, residential
gateways, desktop computers, workstations, or servers; or (z) any Device
designed to be powered primarily from an AC electrical outlet.

47.   [**] has the meaning given to such term in Section 7.4(a).   48.   [**]
has the meaning given to such term in Section 7.5(a).   49.   “Covered Qualcomm
Functionality” means, subject to subsection (i) below, functionality that
Qualcomm can prove was incorporated into any Qualcomm Existing Component on or
prior to the Introduction Deadline or any combination of functionality that
Qualcomm can prove was incorporated into separate Qualcomm Existing Components
on or prior to the Introduction Deadline. For example, if a Qualcomm Existing
Component implemented the current version of 1xEV-DO Rev. A as of the
Introduction Deadline and Qualcomm makes Commercially Available a Qualcomm
Evolution Component after the Introduction Deadline that implements the current
version of 1xEV-DO Rev. A and 1xEV-DO Rev. “X” (a later, different version of
1xEV-DO Rev. A that includes functionality that is not included in the current
version of 1xEV-DO Rev. A) and the new 1xEV-DO Rev. “X” functionality was not
included within any Qualcomm Existing Component as of the Introduction Deadline,
then the implementation of the current version of 1xEV-DO Rev. A by the Qualcomm
Evolution Component would be Covered Qualcomm Functionality to which the
covenant in Section 7.2(a) would apply, but the implementation of 1xEV-DO Rev.
“X” functionality that was not part of the 1xEV-DO Rev. A functionality
implemented by such Qualcomm Existing Component would not be Covered Qualcomm
Functionality, and the covenant in Section 7.2(a) would not apply to such new
1xEV-DO Rev. “X” functionality.

     (i) Covered Qualcomm Functionality for Portable Broadcast Devices. For
purposes of determining Covered Qualcomm Functionality for Qualcomm Protected
Products (a) incorporated into Portable Broadcast Devices, (b) that implement
one or more Other Broadcast Standards in such Portable Broadcast Devices, and
(c) that do not implement any portion of any MediaFLO Broadcast Standard,
Covered Qualcomm Functionality will be limited solely to functionality
implementing any one or more Other

A1-7



--------------------------------------------------------------------------------



 



Confidential portions of this Exhibit marked as [**] have been omitted pursuant
to a request
for confidentiality and filed separately with the Securities and Exchange
Commission.

    Broadcast Standards in Qualcomm Existing Components on or prior to the
Introduction Deadline. This subsection (i) shall not be construed as limiting
the covenant granted by Broadcom in Section 7.2(a) for any Qualcomm Protected
Product that is not incorporated into a Portable Broadcast Device.   50.   “Cure
Deadline” has the meaning given to such term in Section 13.1(b)(iv).   51.  
“Custom IC” means any ASIC specifically developed for and sold only to a
particular Third Party customer (whether or not branded or co-branded with such
Third Party) where (i) a Party or its Subsidiary conducted substantial
development with respect to such ASIC or the pre-configured cells used in such
ASIC; (ii) the development conducted by the Party or its Subsidiary included
front end verification, simulation, and design and was not limited to adapting a
Third Party’s design to the design rules or manufacturing processes used by such
Party, any of its Subsidiaries, or any of their respective Contractors; and
(iii) the Third Party customer incorporates the ASIC into a complete board,
complete subsystem, or complete product and has not resold or distributed, and
does not resell or distribute, the ASIC as a standalone product (other than as a
spare or replacement part for the applicable complete board, complete subsystem,
or complete product).   52.   [**] has the meaning given to such term in
Section 7.6(c) or Section 7.7(c), as applicable.   53.   [**] has the meaning
given to such term in Section 7.9(b)(iii).   54.   “Designated Patents” has the
meaning given to such term in Section 8.1.   55.   “Device” means a complete end
user product in assembled form ready for use by an end user upon delivery to
such end user (it being understood that such end user may need to insert or
attach a battery, plug a power cord into a power outlet, insert an activation
card (e.g., a SIM card), receive an activation signal from a network, or attach
the product to an antenna or transmission cable to enable operation of the
product), including Wireless Handheld Devices (other than End User WWAN Cards)
and Fixed Wireless Terminals. For the avoidance of doubt, two or more separate
complete end user products that are bundled or otherwise sold together will
still be considered separate Devices (for example, a Bluetooth headset sold with
a Wireless Handheld Device is a separate Device from the Wireless Handheld
Device).   56.   “Dispute” has the meaning given to such term in Section 16.6.  
57.   “Distributor” means any Third Party that distributes a Party’s Components
to Broadcom Customers or Qualcomm Customers, as applicable, without modifying
such Components or incorporating such Components into any other assembly,
Device, or End User Card.   58.   “Effective Date” has the meaning given to such
term in the preamble to the Agreement.   59.   “Eligible Broadcom Components”
means (a) Broadcom Existing Components and (b) Broadcom Evolution Components.



A1-8



--------------------------------------------------------------------------------



 



Confidential portions of this Exhibit marked as [**] have been omitted pursuant
to a request
for confidentiality and filed separately with the Securities and Exchange
Commission.

60.   “Eligible Qualcomm Components” means (a) Qualcomm Existing Components and
(b) Qualcomm Evolution Components.   61.   “Embedded MediaFLO Module” means a
Module that satisfies all of the following criteria: (a) such Module is designed
and sold for use in (i.e., embedded within) a Device; (b) such Module implements
substantially all of the air interface specification of any MediaFLO Broadcast
Standard and can be used to receive wireless broadcast transmissions
substantially in accordance with such MediaFLO Broadcast Standard when embedded
in such Device; and (c) such Module is not an Embedded WWAN Module.   62.  
“Embedded Removable WWAN Module” means a Module that satisfies all of the
following criteria: (a) such Module is designed and sold for use in (i.e.,
embedded within) a Device; (b) such Module is field removable (i.e., can be
removed with the use of tools) without affecting the non-Module functionality of
such Device; and (c) implements substantially all of the air interface
specification of any WWAN Interface.   63.   “Embedded WWAN Module” means a
Third Party product that is a Module that satisfies all of the following
criteria: (a) such Module is designed and sold for use in (i.e., embedded
within) a Device, and (b) such Module implements, for the WWAN Interface,
substantially all of the reverse link modulation and/or forward link
demodulation, baseband processing, and RF communications functionality (but may
or may not include the RF ASICs) necessary to enable the Device to transmit
and/or receive wireless transmissions substantially in accordance with any WWAN
Interface.   64.   “End User Card” means an end user card or end user dongle
that is attachable to and detachable from a Device by an end user without the
use of tools.   65.   “End User MediaFLO Card” means an End User Card that
implements substantially all of the air interface specification of any MediaFLO
Broadcast Standard and can be used to receive wireless broadcast transmissions
substantially in accordance with such MediaFLO Broadcast Standard when attached
to a Device.   66.   “End User WWAN Card” means an End User Card that implements
substantially all of the air interface specification of any WWAN Interface and
can be used to transmit and/or receive wireless communications substantially in
accordance with such WWAN Interface when attached to a Device.   67.   “Entity”
means any corporation (including any non-profit corporation), general
partnership, limited partnership, limited liability partnership, joint venture,
estate, trust, cooperative, foundation, society, political party, union, company
(including any limited liability company or joint stock company), firm, or other
enterprise, association, organization, or entity.   68.   “Equipment” means a
Device that is fixed (e.g., permanently installed) network infrastructure
equipment used in a wireless network implementing a WWAN Interface that is
operated by a wireless network operator, including the base station equipment
and base station controller elements.



A1-9



--------------------------------------------------------------------------------



 



Confidential portions of this Exhibit marked as [**] have been omitted pursuant
to a request
for confidentiality and filed separately with the Securities and Exchange
Commission.

69.   “Essential Patent Claim” means a Patent claim that is essential to
compliance with any portion of the air interface specification of one or more
WWAN Interfaces (i.e., such patent claim must necessarily be infringed in order
to implement any portion, including optional portions, of the air interface
specification of a WWAN Interface).   70.   “ETSI” means the European
Telecommunications Standards Institute.   71.   [**].   72.   “Exhaustion Claim”
means a claim or defense asserted in Litigation by a Third Party that a covenant
in [**] exhausts either Party’s Patents or otherwise creates Pass-Through Rights
with respect to either Party’s Patents for one or more Non-Exhaustive Products
of such Party. However, it will not be considered an “Exhaustion Claim” for a
Third Party to assert a claim or defense in Litigation that (i) the covenants in
[**] to such Third Party directly (and not by reason of Pass-Through Rights from
another Person); and/or (ii) the scope of any such covenant [**], as applicable.
  73.   [**] has the meaning given to such term in Section 13.1(c)(iii).   74.  
“Existing Licensing Practices” has the meaning given to such term in
Section 4.2(c).   75.   [**] has the meaning given to such term in
Section 14.4(b).   76.   “Existing Sales Practices” has the meaning given to
such term in Section 4.2(c).   77.   “Final Judgment” has the meaning given to
such term in Section 7.9(b).   78.   “First Assertion Against Broadcom” has the
meaning given to such term in Section 7.6(b).   79.   “First Assertion Against
Qualcomm” has the meaning given to such term in Section 7.7(b).   80.   “First
Decision” has the meaning given to such term in Section 13.1(b)(iv).   81.  
“First Payment” has the meaning given to such term in Section 3.1(a).   82.  
“Fixed Wireless Terminal” means a complete fixed, non-mobile, non-portable
telephone that both (i) can be used, without any additional equipment,
components, or parts being attached thereto (it being understood that the end
user may need to plug a power cord into a power outlet, insert an activation
card (e.g., a SIM card), receive an activation signal from a network, or attach
the product to an antenna to enable operation of the product), to transmit
and/or receive wireless voice communications in accordance with any WWAN
Interface, and (ii) is primarily powered through the coupling of an attached
power cord to an external fixed-location power supply. For clarity, the term
“Fixed Wireless Terminal” does not include Wireless Handheld Devices, WWAN
network Equipment, femtocells, personal computers, cable or satellite set top
boxes, cable or DSL modems, or residential gateways.   83.   [**] has the
meaning given to such term in Section 14.4(b).



A1-10



--------------------------------------------------------------------------------



 



Confidential portions of this Exhibit marked as [**] have been omitted pursuant
to a request
for confidentiality and filed separately with the Securities and Exchange
Commission.

84.   “Four-Year Standstill Period” has the meaning given to such term in
Section 6.3.   85.   “Governmental Authority” means any: (a) nation,
principality, state, commonwealth, province, territory, county, municipality,
district, or other governmental jurisdiction of any nature; (b) federal, state,
local, municipal, foreign, or other government; (c) governmental or
quasi-governmental authority of any nature (including any governmental division,
subdivision, department, agency, bureau, branch, office, commission, council,
board, instrumentality, officer, official, representative, organization, unit,
body, or Entity and any court or other tribunal); (d) multi-national
governmental organization or body; or (e) entity or body exercising, or entitled
to exercise, any executive, legislative, judicial, administrative, regulatory,
police, military, or taxing authority. For avoidance of doubt, the term
“Governmental Authority” does not include any non-governmental industry
standards-setting organization such as ARIB, ETSI, or TIA.   86.   “GPS” means a
satellite-based global positioning system, including the United States NAVSTAR
Global Positioning System, Russia’s GLONASS, the European Union’s Galileo
system, and other position location systems that use one of the foregoing
systems along with other systems or standards (except a WWAN Interface) for
position location.   87.   “GSM” means any one or more of the following
standards: Global System for Mobile Communication (GSM), General Packet Radio
Services (GPRS), and Enhanced Data Rates for GSM Evolution (EDGE).   88.  
“GSM-Only Device” means a Device that is capable of transmitting and/or
receiving wireless communications substantially in accordance with any GSM
standard and is not capable of transmitting and/or receiving wireless
communications substantially in accordance with any other air interface
specification of a standard covered by the definition of WWAN Interface. For
example and without limitation, a Device that implements both GSM and UMTS, or
both GSM and CDMA, is not a GSM-Only Device.   89.   “GSM-Only Embedded WWAN
Module” means an Embedded WWAN Module that implements substantially all of the
air interface specification of any GSM standard (and no other standard (such as,
without limitation, CDMA or UMTS) covered by the definition of WWAN Interface)
and can be used to transmit and/or receive wireless communications substantially
in accordance with any GSM standard (but no other standard (such as, without
limitation, CDMA or UMTS) covered by the definition of WWAN Interface) when
incorporated into a Device.   90.   “GSM-Only End User WWAN Card” means an End
User WWAN Card that implements substantially all of the air interface
specification of any GSM standard (and no other standard (such as, without
limitation, CDMA or UMTS) covered by the definition of WWAN Interface) and can
be used to transmit and/or receive wireless communications substantially in
accordance with any GSM standard (but no other standard (such as, without
limitation, CDMA or UMTS) covered by the definition of WWAN Interface) when
attached to a Device.   91.   “IC” means integrated circuit.



A1-11



--------------------------------------------------------------------------------



 



Confidential portions of this Exhibit marked as [**] have been omitted pursuant
to a request
for confidentiality and filed separately with the Securities and Exchange
Commission.

92.   “IEEE” means the Institute of Electrical and Electronics Engineers.   93.
  “implement a WWAN Interface”: means, with respect to a Device, that such
Device implements sufficient portions of one or more WWAN Interfaces (including
the mandatory portions of the physical layer of such WWAN Interface) such that
the Device is capable of transmitting and/or receiving wireless communications
substantially in accordance with a WWAN Interface without an End User WWAN Card
being attached or connected to such Device (it being understood that an end user
may need to insert or attach a battery, plug a power cord into a power outlet,
insert an activation card (e.g., a SIM card), receive an activation signal from
a network, or attach the product to an antenna in order to enable such Device to
transmit and/or receive wireless communications substantially in accordance with
a WWAN Interface).   94.   “Indemnity” or “Indemnification” means, with respect
to a Party, a contractual obligation (including those implied or imposed by
exchange of order and/or acknowledgement documents or fulfillment of orders or
by the Uniform Commercial Code or other laws regarding sales or commercial
transactions obligations or otherwise arising from terms of a contract implied
by law, in each case to the extent binding on a Party or its Subsidiaries) on
the part of such Party or a Subsidiary of such Party to indemnify, hold
harmless, or defend a Third Party, or to otherwise pay or reimburse defense
costs or expenses, damages or other awards, with respect to patent infringement
or alleged patent infringement, provided that such obligation applies generally
to at least certain patent infringement claims Asserted by any Third Party
(e.g., is not limited to infringement claims Asserted by the other Party and/or
any of its Subsidiaries). “Indemnify” means granting or otherwise contractually
agreeing (whether expressly or by implication) to provide an Indemnity.   95.  
[**] has the meaning given to such term in Section 7.4(c) or Section 7.5(c), as
applicable.   96.   [**] has the meaning given to such term in Section 7.4(c) or
Section 7.5(c), as applicable.   97.   “Introduction Deadline” means the date
that is eighteen (18) months after the Effective Date.   98.   “KFTC” has the
meaning given to such term in Section 4.2(a).   99.   [**] has the meaning given
to such term in Section 9.1(b).   100.   [**] has the meaning given to such term
in Section 9.1(b).   101.   “Listed Patent Claims” has the meaning given to such
term in Section 7.3(b).   102.   “Litigation” means any legally binding dispute
resolution procedure for, or any investigation conducted by a Governmental
Authority with respect to, the resolution of a controversy whether arising or
created by a claim, a counterclaim, or otherwise, as determined in the broadest
sense, and in whatever form, by a body or tribunal that has or claims to have
authority to adjudicate such matter, whether administrative, judicial, arbitral,
or otherwise, including any proceeding before the United States International



A1-12



--------------------------------------------------------------------------------



 



Confidential portions of this Exhibit marked as [**] have been omitted pursuant
to a request
for confidentiality and filed separately with the Securities and Exchange
Commission.

    Trade Commission and any legally binding dispute resolution proceeding or
investigation brought before or conducted by any Governmental Authority in any
jurisdiction throughout the world such as (without limitation) a proceeding or
investigation conducted by the European Commission, the Korea Fair Trade
Commission, or the Japan Fair Trade Commission.   103.   “Location Based
Services” means services involving determining or assisting in the determination
of (including calculating, correlating, verifying, assisting, augmenting,
correcting, and/or estimating) location, distance, positioning, and/or
navigation, and/or any use or provision of any such information or
determinations (and any derivatives of any of the foregoing).   104.   “MediaFLO
Broadcast Standard” means any of the following terrestrial mobile broadcast
specifications that has been promulgated by the FLO Forum for publication to and
use within one or more nationally or internationally recognized standards bodies
(including TIA, ETSI, ITU, TTA, ARIB, and IEEE): the ETSI TS 102 589 v1.1.1
specification defined and published by ETSI, and the following specifications as
defined and published by TIA: TIA-1099, TIA-1102, TIA-1103, TIA-1104, TIA-1120,
TIA-1130, and TIA-1132 and updates and revisions thereto.   105.   “MEMS” means
micro-electromechanical systems that consist of the fabrication of mechanical
elements (and may also include the integration of electrical components) on a
common substrate (or multiple substrates laminated together) through
microfabrication technology.   106.   “Module” means each of (i) a specialized
electronic package (often referred to in the semiconductor industry as a
“multi-chip module” or “MCM”) where multiple integrated circuits (ICs) or
semiconductor die are packaged in such a way as to facilitate their use as a
single IC, (ii) a printed circuit board assembly (PCBA) consisting of a printed
circuit board populated with multiple electrical components and/or integrated
circuits, and (iii) a subassembly, such as (without limitation) an Embedded
Removable WWAN Module. For avoidance of doubt, a Device or an End User Card is
not a Module. Modules include Network Interface Controller Cards (NICCs)
(including Ethernet NICCs), Host Bus Adapters (HBAs) (including Fibre Channel
HBAs), Converged Network Adapters (CNAs) (including Fibre Channel over Ethernet
(FCoE) CNAs), daughter circuit board assemblies, mezzanine circuit board
assemblies and other circuit board assemblies and blade assemblies (for use in a
chassis that accepts such blade assembly as a plug in), in each case that go
into servers, routers, switches, gateways, storage devices, and other networking
and storage equipment (collectively, “Boards”). Boards are not considered
Devices or End User Cards under this Agreement.   107.   [**].   108.   “New
Qualcomm Agreements” has the meaning given to such term in Section 9.1(a).  
109.   “Non-Exhaustive Product” means any product (including Components,
software products, and service products) covered by any covenant granted by a
Party in Section



A1-13



--------------------------------------------------------------------------------



 



Confidential portions of this Exhibit marked as [**] have been omitted pursuant
to a request
for confidentiality and filed separately with the Securities and Exchange
Commission.

    6.1, 6.2, or 6.3, as applicable, but not covered by a covenant granted by
such Party in Section 7.1(a) or 7.2(a), as applicable.   110.   “Other Broadcast
Standard” means only the following standards: Integrated Services Digital
Broadcasting — Television (ISDB-T), Terrestrial Digital Multimedia Broadcasting
(T-DMB), Digital Video Broadcasting — Terrestrial (DVB-T), and China Mobile
Media Broadcasting (CMMB (STiMi)).   111.   [**] has the meaning given to such
term in Section 9.1(b).   112.   [**] has the meaning given to such term in
Section 7.4(c) or Section 7.5(c), as applicable.   113.   “Parent Holding
Company” has the meaning given to such term in Section 14.1(c).   114.   “Party”
individually means Qualcomm or Broadcom and the term “Parties” collectively
means Qualcomm and Broadcom.   115.   “Pass-Through Rights” means, with respect
to any patents licensed by a licensor to a licensee to make, use, and sell a
licensed product under such licensed patents, the right or ability for such
licensee to pass on to a customer in each jurisdiction any of those
explicit-license, implied-license, or patent exhaustion rights which the
customer would receive as a matter of law or otherwise in such jurisdiction
under the licensor’s licensed patents as to a licensed product purchased by the
customer from the licensee. “Pass-Through Rights” do not include the rights
conferred directly to an intended third-party beneficiary of a patent holder’s
express covenant not to assert patents directly against that third party.   116.
  “Patent Family” means a group of patents (which may include patent
applications as well) identified as a distinct “family” on Attachment B.   117.
  [**] has the meaning given to such term in Section 9.1(b).   118.   “Patent
Information” has the meaning given to such term in Section 8.4.   119.  
“Patents” means all claims of any patents and patent applications worldwide that
both (a) have or claim a priority date within the Capture Period and (b) (i) are
owned by a Party (or any of its Subsidiaries, at a time when it is a Subsidiary
of such Party) at any time during the term of this Agreement or (ii) a Party (or
any of its Subsidiaries, at a time when it is a Subsidiary of such Party) has,
at any time during the term of this Agreement, the right to license or grant a
non-Assert covenant to the other Party of or within the scope set forth herein.
  120.   [**] has the meaning given to such term in Section 7.4(c) or 7.5(c), as
applicable.   121.   “Person” means any individual, Entity, or Governmental
Authority.   122.   “Portable Broadcast Device” means a complete, portable
Device that (a) is designed to be hand-carried (including any portable personal
video player, laptop, notebook, or netbook computer) and is primarily powered by
rechargeable or removable batteries or



A1-14



--------------------------------------------------------------------------------



 



Confidential portions of this Exhibit marked as [**] have been omitted pursuant
to a request
for confidentiality and filed separately with the Securities and Exchange
Commission.

    other portable power supply (including solar) and not primarily powered by
an AC electrical outlet, (b) can be used to receive broadcast media in
accordance with one or more of the Specified Mobile Broadcast Standards or one
or more Other Broadcast Standards, and (c) do not implement a WWAN Interface.
Portable Broadcast Devices specifically exclude: (x) set top boxes, digital
video recorders, and other cable, satellite, and terrestrial television and
FM/AM/satellite radio receivers designed for use primarily at a user’s premises;
(y) cable or DSL modems, residential gateways, femtocells, desktop computers,
workstations, and servers; and (z) any Device designed to be primarily powered
from an AC electrical outlet.   123.   [**] has the meaning given to such term
in Section 7.9(b)(iii).   124.   “Previously Alleged Conduct” has the meaning
given to such term in Section 4.1(a).   125.   “Protected Information” has the
meaning given to such term in Section 4.1(c).   126.   “Qualcomm” has the
meaning given to such term in the preamble to the Agreement.   127.   [**] has
the meaning given to such term in Section 9.1(b).   128.   [**] has the meaning
given to such term in Section 14.3.   129.   “Qualcomm Components” means both
(i) Components designed by or for Qualcomm or any of its Subsidiaries (provided
that Qualcomm and its Subsidiaries may include portions that are Semiconductor
IP designed and/or owned by their foundries and Semiconductor IP licensed or
acquired from other Third Parties such as, without limitation, an ARM processor)
and (ii) Custom ICs developed by Qualcomm or a Subsidiary of Qualcomm. The term
“Qualcomm Components” includes interferometric MEMS displays. For purposes of
determining whether a Module that includes one or more Third Party ICs is a
Qualcomm Component, the Module will be considered to be “designed by or for”
Qualcomm or any of its Subsidiaries only if one or more principal
functionalities of such Module are provided by ASICs and/or other integrated
circuit devices of Qualcomm or its Subsidiaries (including firmware thereon and
any accompanying or associated software) (“Qualcomm ICs”). For example, without
limitation, a WCDMA Module would be considered a “Qualcomm Component” if the
WCDMA baseband ASIC in such Module is a Qualcomm IC (irrespective of whether
such Module also includes one or more Third Party ICs (e.g., a Third Party IC
that implements 802.11g)).   130.   “Qualcomm Covenant Products” has the meaning
given to such term in Section 6.2(b).   131.   [**] has the meaning given to
such term in Section 7.1(b)(iii).   132.   “Qualcomm Customer” means any Third
Party (other than a Distributor) that purchases or otherwise lawfully obtains
any Qualcomm Component or any Device (including Equipment), End User Card,
Module, or other product incorporating a Qualcomm Component, including, with
respect to any firmware or software included in the definition of Qualcomm
Components, any Third Party that is licensed by Qualcomm or a

A1-15



--------------------------------------------------------------------------------



 



Confidential portions of this Exhibit marked as [**] have been omitted pursuant
to a request
for confidentiality and filed separately with the Securities and Exchange
Commission.

    Qualcomm Subsidiary to use such firmware or software for such Qualcomm
Components.   133.   [**] has the meaning given to such term in
Section 7.6(b)(i).   134.   “Qualcomm Evolution Components” means Qualcomm
Components (a) that are first made Commercially Available by Qualcomm (or by any
Subsidiary of Qualcomm) on or after the Introduction Deadline and that are
evolutions of any one or more Qualcomm Existing Components and/or Qualcomm
Acquired Subsidiary Components (as defined below), or (b) with respect to any
Subsidiary of Qualcomm that becomes a Subsidiary of Qualcomm after the
Introduction Deadline, that were designed by or for such Subsidiary and are
first made Commercially Available by such Subsidiary before it became a
Subsidiary of Qualcomm and that have the same general purpose and intended use
(for example, without limitation, implement one or more of the same standards)
as one or more Qualcomm Existing Components (“Qualcomm Acquired Subsidiary
Components”). For the purpose of this definition, the combination of
functionality incorporated into separate Qualcomm Existing Components on or
prior to the Introduction Deadline into one or more different kinds of Qualcomm
Components after the Introduction Deadline will be considered evolutions of such
Qualcomm Existing Components.   135.   “Qualcomm Existing Components” means
Qualcomm Components that are made Commercially Available by Qualcomm, or by any
Entity that either is a Subsidiary of Qualcomm as of the Effective Date or
becomes a Subsidiary of Qualcomm before the Introduction Deadline, in each case
at any time prior to the Introduction Deadline.   136.   [**] has the meaning
given to such term in Section 14.3(a).   137.   “Qualcomm Patents” means all
Patents that are owned by Qualcomm (or any Subsidiary of Qualcomm, at a time
when it is a Subsidiary of Qualcomm) at any time during the term of this
Agreement or that Qualcomm (or any Subsidiary of Qualcomm, at a time when it is
a Subsidiary of Qualcomm) has, at any time during the term of this Agreement,
the right to license or grant a non-Assert covenant to Broadcom as set forth
herein.   138.   [**].   139.   “Qualcomm Protected Devices” has the meaning
given to such term in Section 6.3.   140.   “Qualcomm Protected Products” means:

  (1)   Eligible Qualcomm Components (irrespective of whether or not the
Eligible Qualcomm Components themselves are used to implement any WWAN
Interface) that are incorporated into (a) a Device (other than GSM-Only Devices)
implementing any WWAN Interface, (b) an End User WWAN Card (other than GSM-Only
End User WWAN Cards); or (c) an Embedded WWAN Module (other than GSM-Only
Embedded WWAN Modules) that can be used to implement any WWAN Interface when
incorporated into a Device or an End User WWAN Card (but only those units of
such Eligible Qualcomm Component that are incorporated into such Devices or such
End User WWAN Cards), where such

A1-16



--------------------------------------------------------------------------------



 



Confidential portions of this Exhibit marked as [**] have been omitted pursuant
to a request
for confidentiality and filed separately with the Securities and Exchange
Commission.

      Devices, such End User WWAN Cards, or such Embedded WWAN Modules are sold
by the Qualcomm Customer under a patent license agreement between Qualcomm (or
any of its Subsidiaries) and the Qualcomm Customer that includes an exhaustive
license to a substantial portion or more of the Qualcomm Patents applicable to
the WWAN Interfaces implemented in such Device, End User WWAN Card, or Embedded
WWAN Module (provided that the same Qualcomm Patents owned by Qualcomm that are
licensed under such license agreement for licensed products that incorporate
Qualcomm Components are also licensed under such license agreement for licensed
products that incorporate Broadcom Components) (a “Qualifying Agreement”);    
(2)   Eligible Qualcomm Components that implement all or any portion of any
MediaFLO Broadcast Standard, but only those units of such Eligible Qualcomm
Component that are incorporated into (a) Devices capable of receiving wireless
broadcast transmissions substantially in accordance with any MediaFLO Broadcast
Standard or (b) any End User MediaFLO Card; and     (3)   Eligible Qualcomm
Components incorporated into a Portable Broadcast Device to implement (in whole
or in part) any of the Other Broadcast Standards, but (a) solely with respect to
Covered Qualcomm Functionality in such Eligible Qualcomm Components that is
included under subsection (i) of the definition of Covered Qualcomm
Functionality and not with respect to any other functionality in such Eligible
Qualcomm Components (unless such Eligible Qualcomm Components also fall under
clause (1) or clause (2) above); and (b) only for such units of such Eligible
Qualcomm Components that are incorporated into Portable Broadcast Devices that
implement any of the Other Broadcast Standards.

    As used in clause (1) above, a “substantial portion” means the Essential
Patent Claims of the Qualcomm Patents for a WWAN Interface within any defined or
unlimited capture period. If a patent license agreement between Qualcomm and a
direct or indirect customer significantly conforms to but does not entirely meet
the requirements of a Qualifying Agreement for purposes of this definition and
on or before ninety (90) days after Broadcom notifies Qualcomm of such
nonconformance and the reasons therefor, Qualcomm amends such patent license
agreement so that it meets the requirements of a Qualifying Agreement, then such
patent license agreement will be considered a Qualifying Agreement with respect
to sales made under such patent license agreement prior to the date of such
amendment as well as sales made under such patent license agreement on or after
the date of such amendment.   141.   “Qualcomm Releasees” has the meaning given
to such term in Section 5.2(a).   142.   “Qualcomm Releasors” has the meaning
given to such term in Section 5.1(a).   143.   “Qualcomm Software Product” means
any software product of Qualcomm or any of its Subsidiaries (which software
product may include or have been developed with the use of application
programmer’s interfaces (APIs), software code, and software development tools
licensed from Third Parties, open source software and code developed based on
input and/or requirements of standards bodies, Qualcomm Customers, industry



A1-17



--------------------------------------------------------------------------------



 



Confidential portions of this Exhibit marked as [**] have been omitted pursuant
to a request
for confidentiality and filed separately with the Securities and Exchange
Commission.

  organizations, wireless operators, and Government Entities, and which may be
customized software products developed by Qualcomm or a Subsidiary of Qualcomm
specifically for one or more Qualcomm Customers).   144.   “Qualcomm Spin” has
the meaning given to such term in Section 14.3(a).   145.   “Qualcomm SpinCo”
has the meaning given to such term in Section 14.3(a).   146.   [**] has the
meaning given to such term in Section 7.5(b).   147.   [**] has the meaning
given to such term in Section 7.4(a).   148.   “Quarterly Payment” has the
meaning given to such term in Section 3.1(b).   149.   “Related Patents” has the
meaning given to such term in Section 8.3.   150.   [**] has the meaning given
to such term in Section 7.4(c) or Section 7.5(c), as applicable.   151.   “SEC”
means the Securities and Exchange Commission.   152.   [**] has the meaning
given to such term in Section 7.1(c).   153.   [**] has the meaning given to
such term in Section 7.2(c).   154.   “Selling” means offering to sell, selling,
or otherwise disposing of.   155.   “Semiconductor IP” means any reusable
(whether or not it is actually reused) unit of logic, cell, or chip design
including IP blocks, IP cores (including both “hard cores” and “soft cores”),
standard cell libraries, and logic cores (as such terms are commonly understood
in the semiconductor industry), and any portion of the packaging of a Component.
  156.   [**] has the meaning given to such term in Section 7.7(a).   157.  
“Specified Mobile Broadcast Standards” means only the following standards:
Digital Video Broadcasting — Handsets (DVB-H), Digital Video Broadcasting —
Satellite Services to Handheld Devices (DVB-SH), and Satellite Digital
Multimedia Broadcast (S-DMB).   158.   [**] has the meaning given to such term
in Section 7.6(a).   159.   [**] has the meaning given to such term in
Section 14.2(b).   160.   [**] has the meaning given to such term in
Section 14.2(b).   161.   [**] has the meaning given to such term in
Section 14.2(b).   162.   [**] pursuant to Section 7.4 or Section 7.5,
respectively.   163.   [**] has the meaning given to such term in
Section 7.9(e).

A1-18



--------------------------------------------------------------------------------



 



Confidential portions of this Exhibit marked as [**] have been omitted pursuant
to a request
for confidentiality and filed separately with the Securities and Exchange
Commission.

164.   “Subject Party” has the meaning given to such term in Section 4.2(d).  
165.   “Subsidiary” of a Party or other Entity (in each case the “Parent”) means
any Entity that, any time during the term of this Agreement, is under the
control of the Parent, but only for so long as such control exists (i.e., when
an Entity is no longer controlled by the Parent, then it is no longer a
Subsidiary of the Parent). For purposes of this definition, “control” means
either: (i) the majority (more than fifty percent (50%)) of such Entity’s shares
or other securities entitled to vote for election of directors (or other
managing authority) is owned or controlled by the Parent, either directly or
indirectly; or (ii) such corporation or entity does not have outstanding shares
or securities but the majority (more than fifty percent (50%)) of the equity
interest in such Entity is owned or controlled by the Parent, either directly or
indirectly.   166.   “Support” means for a Party or its Subsidiary to support or
assist a Third Party in making a particular claim, defense, or assertion in
Litigation, including indirect support or assistance provided by a Party or its
Subsidiary through another Person. Such support or assistance is limited to
support or assistance in making the particular claim, defense, or assertion,
where such Party or its Subsidiary knows that the support or assistance is being
used specifically to make the particular claim, defense, or assertion. “Support”
does not include, for example and without limitation, paying or reimbursing a
Third Party for attorneys’ fees and other Litigation costs and expenses pursuant
to an Indemnity, making an investment in a Third Party for purposes other than
causing the Third Party to make the particular claim, defense, or assertion, or
providing information to the extent necessary to respond to information requests
from Governmental Authorities, valid subpoenas or as otherwise required by law,
or providing support or assistance for claims, defenses, or assertions in the
Litigation other than that particular claim, defense, or assertion.   167.  
“Test Device” means a device, reference platform, or circuit board assembly
(including form factor accurate (FFA) handset device or a subscriber unit
reference platform (SURF)) that is designed to be used to aid in the test,
development, validation, and/or design of a Device or network infrastructure
equipment and is not intended for use by end users (consumers or enterprise) as
a commercial product.   168.   “Third Party” means any Person that is neither a
Party nor a Subsidiary of a Party.   169.   “Third Party ICs” means Third Party
ASICs or other Third Party integrated circuit devices (and firmware and
accompanying or associated software for such Third Party ASICs or Third Party
integrated circuit devices). Third Party ICs include “off the shelf” Third Party
integrated circuit devices and other Third Party integrated circuit devices sold
by a Third Party as its own product. A Broadcom Component or a Qualcomm
Component is not a Third Party IC.   170.   “Third Party Patent” has the meaning
given to such term in Section 17.2(c).   171.   “TIA” means the
Telecommunications Industry Association.   172.   “U.S. Litigation” has the
meaning given to such term in Section 4.1(a).

A1-19



--------------------------------------------------------------------------------



 



Confidential portions of this Exhibit marked as [**] have been omitted pursuant
to a request
for confidentiality and filed separately with the Securities and Exchange
Commission.

173.   [**] has the meaning given to such term in Section 3.3(a).   174.   [**]
has the meaning given to such term in Section 3.3(a).   175.   “Voting Power”
means the right to exercise voting power with respect to the election of
directors or similar managing authority of a Person (whether through direct or
indirect beneficial ownership of shares or securities of such Person or
otherwise).   176.   [**] has the meaning given to such term in Section 9.1(b).
  177.   “Wireless Handheld Device” means both (i) a complete, portable Device
[**] and that can be used to transmit and/or receive wireless communications
substantially in accordance with one or more WWAN Interfaces; and (ii) an End
User WWAN Card.   178.   “Wireless Wide Area Network Interface” or “WWAN
Interface” means any wide area wireless air interface standard, including GSM,
CDMA, TD-SCDMA, Universal Mobile Telecommunications System (UMTS), Wideband Code
Division Multiple Access (WCDMA), HSPA, HSDPA, HSUPA, HSPA+, WiMax, IEEE 802.16
(including 802.16e and 802.16m), WiBro, IEEE 802.20, UMB (formerly known as
1xEVDO Rev C), and LTE, in each case whether adopted as an industry standard by
TIA, ETSI, IEEE, ARIB, or another recognized international standards body or
industry consortium such as the 3GPP, 3GPP2, Next Generation Mobile Network
(NGMN) consortium or deployed as a de facto standard by a wireless operator. For
the avoidance of doubt, the term “WWAN Interface” does not mean (a) any local
area or personal area wireless communications standard operating in frequencies
that do not require a license from any governmental, administrative, or
regulatory authority such as (i) 802.11a, 802.11b, 802.11g, 802.11n, and other
wireless local area network standards, and (ii) Bluetooth, ultra-wideband (UWB),
near field communication (NFC), and other wireless communications standards for
personal area networks, (b) the GPS protocols, or (c) the MediaFLO Broadcast
Standard, any Specified Broadcast Standard, any Other Broadcast Standard and any
other digital or analog broadcast standards (i.e., such standard does not
specify or support any bi-directional wireless communications) for over-the-air,
satellite or wireless broadcast of television, radio or other content or
information.

A1-20



--------------------------------------------------------------------------------



 



Attachment A
Listed Broadcom Patents-in-Suit
U.S. Patent No. 5,425,051
U.S. Patent No. 5,657,317
U.S. Patent No. 6,374,311
U.S. Patent No. 6,389,010
U.S. Patent No. 6,583,675
U.S. Patent No. 6,714,983
U.S. Patent No. 6,847,686

A-1



--------------------------------------------------------------------------------



 



CONFIDENTIAL EXECUTION COPY
Attachment B
Patent Family Lists

              Family   Patent No.   Additional US Application(s)   Foreign
Counterparts 1  
6,233,629
  None   None    
6,611,884
  None   None    
6,408,349
  None   None 2  
6,130,894
  None   DE (69937290.9-08) and GB    
 
      (1062783) granted    
7,142,553
  CON (11/548,168)   None    
6,850,493
  None   None    
7,440,410
  CON (12/255,517)   None    
6,266,350
  None   None    
6,760,347
  None   None 3  
6,181,210
  60/101,555   None    
6,326,852
  None   None    
6,897,733
  None   None    
7,057,465
  None   None 4  
6,380,945
  None   None    
6,819,330
  None   None    
7,015,928
  None   None 5  
6,731,295
  None   None 6  
6,661,422
  None   None    
7,256,790
  None   None

B-1



--------------------------------------------------------------------------------



 



CONFIDENTIAL EXECUTION COPY

              Family   Patent No.   Additional US Application(s)   Foreign
Counterparts    
 
      DE (69925628.3-08), FR 7  
6,272,173
  None   (1129521) and GB (1129521)    
 
      granted 7  
7,248,629
  None   None 8  
6,603,712
  None   None    
 
      DE (60017460.3-08), FR 9  
6,566,968
  60/170,590   (1240714) and GB (1240714)    
 
      granted    
6,870,431
  None   None    
6,995,620
  None   None 10  
6,396,894
  60/179,593   None    
6,519,311
  None   None    
7,154,983
  None   None    
 
      DE (60115010.4-08), FR 11  
7,107,383
  None   (1279103) and GB (1279103)    
 
      granted    
7,334,074
  None   None 12  
6,226,735
  None   None    
6,591,357
  None   None    
7,464,251
  None   None 13  
7,249,351
  None   EP (1184785) pending    
 
      DE (60129913.2-08), FR 14  
6,968,019
  60/253,268   (1209869) and GB (1209869)    
 
      granted    
7,447,275
  None   None 15  
6,748,492
  None   EP (1179782) pending    
6,961,824
  None   None

B-2



--------------------------------------------------------------------------------



 



CONFIDENTIAL EXECUTION COPY

              Family   Patent No.   Additional US Application(s)   Foreign
Counterparts 16  
6,957,290
  None   EP (1195687) pending 17  
7,028,115
  None   DE (60136681.6-08) and GB    
 
      (1195686) granted 18  
7,076,586
  None   EP (1195688) pending 19  
6,748,495
  None   DE (60230834.8-08) and GB    
 
      (1258799) granted    
7,000,076
  None   None 20  
6,874,081
  None   EP (1258802) pending    
7,203,827
  None   None 21  
6,988,115
  None   EP (1255188) pending    
 
      DE (60217767.7-08), FR 22  
6,504,408
  None   (1276240) and GB (1276240)    
 
      granted    
6,642,762
  None   None 23  
6,597,211
  None   EP (1265123) pending    
 
      DE (60226375.1-08) and GB 24  
6,574,708
  None   (1258806) granted    
6,684,296
  None   None 25  
6,542,043
  None   None    
 
      DE (60317593.7-08), FR 26  
6,771,127
  None   (1349273) and GB (1349273)    
 
      granted    
6,727,756
  None   None    
6,873,210
  CON (11/060,395)   None 27  
6,566,940
  None   None    
6,762,642
  None   None 28  
7,343,472
  60/420,236   None

B-3



--------------------------------------------------------------------------------



 



CONFIDENTIAL EXECUTION COPY

              Family   Patent No.   Additional US Application(s)   Foreign
Counterparts 29  
7,313,583
  60/420,236   None 30  
7,403,964
  60/420,236   None 31  
6,868,261
  60/316,966   EP (1292038) pending    
7,471,934
  None   None 32  
7,007,031
  None   EP (1351516) pending    
 
      DE (60216210.6-08), FR 33  
6,907,443
  None   (1296222) and GB (1296222)    
 
      granted 34  
6,941,334
  None   EP (1335278) pending 35  
7,002,403
  Parent (10/244,102; abandoned)   None    
7,266,351
  None   None 36  
6,411,152
  None   None    
6,535,036
  None   None    
6,657,462
  None   None    
 
      DE (60300591.8-08), FR 37  
7,379,498
  None   (1345176) and GB (1345176)    
 
      granted 38  
7,262,806
  60/332,206   EP (1324617) pending 39  
7,076,232
  None   None 40  
6,961,552
  None   None 41  
6,639,443
  None   None    
6,784,715
  None   None 42  
6,950,973
  None   None 43  
6,977,658
  None   EP (1376474) pending

B-4



--------------------------------------------------------------------------------



 



CONFIDENTIAL EXECUTION COPY

              Family   Patent No.   Additional US Application(s)   Foreign
Counterparts    
7,388,589
  None   None 44  
6,985,708
  None   None    
7,289,782
  None   None    
7,082,176
  None   None    
7,171,183
  None   None 45  
7,139,902
  60/422,149   EP (1416375) pending    
 
      DE (60307963.6-08) and GB 46  
6,941,116
  None   (1424777) granted    
 
      DE (60309392.2-08), FR 47  
6,920,592
  None   (1389849) and GB (1389849)    
 
      granted    
7,020,812
  None   None 48  
6,877,147
  None   None 49  
6,900,771
  60/256,144   None    
7,068,231
  None   None 50  
7,133,645
  None   None 51  
7,394,406
  CON (12/166,038); 60/434,074   EP (1432192) pending 52  
7,107,025
  60/465,425   None    
 
  CON (11/945,948) and DIV     53  
7,301,902
  (11/869,332)   EP (1455343) pending 54  
7,372,929
  CON (12/118,124); 60/452,229   None    
7,319,492
  None   None 55  
7,092,674
  None   None 56  
7,113,754
  None   None

B-5



--------------------------------------------------------------------------------



 



CONFIDENTIAL EXECUTION COPY

              Family   Patent No.   Additional US Application(s)   Foreign
Counterparts    
7,116,948
  None   None 56  
6,836,156
  60/465,426   None    
6,977,531
  None   None 57  
7,111,127
  60/486,980   None 58  
7,088,962
  None   None 59  
6,888,410
  None   None    
7,109,801
  None   None 60  
7,152,176
  None   None 61  
7,287,212
  60/505,862   None    
 
      CN (CN1677841A), EP 62  
6,995,625
  None   (1583223) pending; TW    
 
      (094110001) granted    
7,205,857
  None   None    
 
      EP (1560432) pending; CN 63  
7,483,077
  60/540,760   (CN1668087A) and TW    
 
      (094102646) granted 64  
7,079,054
  60/577,358   None 65  
7,123,063
  None   None    
7,218,156
  None   None 66  
7,444,134
  CON (12/232,720)   None 67  
7,433,662
  (11/303,235); 60/609,192 and        
 
  60/716,902   None 68  
7,379,722
  None   None 69  
7,215,199
  60/619,081   None 70  
7,415,286
  11/167,358; 60/609,214 and        
 
  60/669,722   None

B-6



--------------------------------------------------------------------------------



 



CONFIDENTIAL EXECUTION COPY

              Family   Patent No.   Additional US Application(s)   Foreign
Counterparts 71  
7,398,071
  None   None 72  
7,385,949
  None   EP (1396125) pending 73  
7,215,923
  CON (11/738,013)   None 74  
5,917,914
  None   None 75  
7,405,630
  None   None 76  
6,728,296
  None   None 77  
6,429,814
  60/249,604   EP (1342329) pending; KR    
 
      (10-0800628) granted    
6,590,530
  None   None 78  
6,975,266
  None   None 79  
6,958,726
  None   None 80  
6,944,746
  None   EP (1365319) pending 81  
7,050,501
  None   DE (60307942.3-08) granted,    
 
      GB (1383311) granted 82  
7,269,220
  None   EP (1383309) pending 83  
7,016,415
  None   EP (1383085) pending 84  
6,958,783
  None   EP (1383310) pending    
7,158,189
  None   None 85  
7,339,627
  60/515,777   None 86  
7,454,081
  60/540,818   None 87  
6,075,814
  None   DE (69838545.4-08) granted,    
 
      GB (0980626) granted    
6,445,731
  None   None    
7,406,119
  CON (12/180,076)   None

B-7



--------------------------------------------------------------------------------



 



CONFIDENTIAL EXECUTION COPY

              Family   Patent No.   Additional US Application(s)   Foreign
Counterparts    
6,304,596
  None   None 88  
6,877,043
  None   None 89  
6,993,101
  None   None 90  
6,891,881
  None   None 91  
7,388,853
  CON (12/102,634)   None 92  
6,988,236
  None   None 93  
6,882,634
  None   None 94  
6,898,204
  None   None 95  
7,254,116
  None   None 96  
6,888,844
  None   None 97  
7,035,285
  None   DE (60124521.0-08) granted,    
 
      GB (1273120) granted 98  
7,266,079
  60/233,338   EP (1323266) pending 99  
6,675,289
  None   EP (1168161) pending    
7,032,103
  None   None    
 
      DE (60206304.3-08) granted, 100  
7,009,933
  60/264,723   FR (1227628) granted,    
 
      GB (1227628) granted 101  
7,420,921
  60/381,542   None 102  
6,751,112
  60/448,551;        
 
  10/127,175 (abandoned)   None    
6,909,623
  None   None    
6,967,857
  None   None 103  
7,110,942
  60/311,817   EP (1293968) pending

B-8



--------------------------------------------------------------------------------



 



CONFIDENTIAL EXECUTION COPY

              Family   Patent No.   Additional US Application(s)   Foreign
Counterparts 104  
7,206,740
  60/344,375 IF families 104 AN   DE (60214121.4-08) granted,    
 
  105 are selected   GB (1326237) granted 105  
6,751,587
  60/344,375 IF families 104 A   DE (60226308.5-08) and GB    
 
  105 are selected   (1326235) granted    
 
      CN (CN1650515A) granted, 106  
6,756,847
  60/360,179   DE (60315631.2-08) granted,    
 
      FR (1500189) granted,    
 
      GB (1500189) granted    
7,142,056
  None   None 107  
6,791,374
  None   None

B-9



--------------------------------------------------------------------------------



 



Attachment C
Form of Patent Assignment
     WHEREAS, Broadcom Corporation [or name of subsidiary if owned by
subsidiary], a corporation organized under the laws of California [or
subsidiary’s state of incorporation] (“Broadcom” [or name of subsidiary and
substitute for “Broadcom” throughout the assignment ]), is the owner, to the
extent of Broadcom’s actual knowledge, of certain patents and patent
applications listed on Attachment 1; and WHEREAS Broadcom has agreed to assign
its entire right, title, and interest in and to the patents and patent
applications listed on Attachment 1 hereto (collectively, the “Assigned
Patents”), to QUALCOMM Incorporated, a corporation organized under the laws of
Delaware (“Qualcomm”).
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged:
     Broadcom hereby sells, assigns, transfers and conveys to Qualcomm, and its
successors and assigns, all of Broadcom’s right, title, and interest in and to
each of the Assigned Patents.
     This sale, assignment, transfer, and conveyance to Qualcomm, and its
successors and assigns, is made subject to the reservation of certain
nonexclusive rights and licenses in favor of Broadcom and its Subsidiaries and
all pre-existing nonexclusive rights and licenses granted under the Assigned
Patents prior to the date of this Assignment, all as are set forth in
Sections 8.2 and 8.3 of that certain Settlement and Patent License and
Non-Assert Agreement between Qualcomm and Broadcom Corporation dated April 26,
2009 (the “Agreement”). As to such nonexclusive rights, Broadcom hereby
acknowledges and agrees that, on and after the date of this Assignment, Broadcom
does not retain any right under the Assigned Patents to: (i) commence or
prosecute any patent infringement litigation or any other procedure for
resolution of a claim of infringement of any of the Assigned Patents, whether
administrative, judicial, arbitral or otherwise, including, but not limited to,
any proceeding before the United States International Trade Commission or in any
jurisdiction throughout the world, or (ii) exclude others from making, having
made, selling, offering to sell, using, importing, or otherwise disposing of any
products and/or services under the Assigned Patents, or (iii) license or
sublicense others under the Assigned Patents beyond the certain pre-existing
nonexclusive rights and licenses granted prior to the date of this Assignment.
The rights assigned are limited to the Assigned Patents and do not grant or
otherwise provide rights to practice or any other rights (whether expressly or
by implication, estoppel or otherwise) under any other existing or future patent
or patent application of Broadcom, irrespective of whether infringed by or
necessary to practice any invention claimed or described in any of the Assigned
Patents or otherwise.
     Subject to the provisions of Sections 8.2 and 8.3 of the Agreement, this
sale, assignment, transfer, and conveyance to Qualcomm, and its successors and
assigns, also includes, without limitation, the right to enforce, assert, and
sue for past, present, and future infringement on each of the foregoing Assigned
Patents, and the right to recover and collect for past, present, and future
damages with respect to such Assigned Patents.

C-1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has caused this Assignment of Patents
to be executed on                     , 2009.

             
 
  By:        
 
     
 
   
 
           
 
  Name:        
 
           
 
  Title:        
 
     
 
   

[for assignments of U.S. patents, include the following notary block; for
patents in other jurisdictions, modify as necessary]
STATE OF                                         )
)
SS
  COUNTY OF                     )
     The foregoing Assignment of Patents was hereby acknowledged and executed
before me on this ___ day of                     , by                     , the
                     of                      , a corporation organized under the
laws of                     , on behalf of such corporation.
Notary Public:                      County,                     
 
My commission expires:                                         

C-2



--------------------------------------------------------------------------------



 



CONFIDENTIAL EXECUTION COPY
Attachment D
Forms for Dismissals of U.S. Litigation

D-1



--------------------------------------------------------------------------------



 



CONFIDENTIAL EXECUTION COPY
UNITED STATES INTERNATIONAL TRADE COMMISSION
WASHINGTON, D.C.
Before the Honorable Charles E. Bullock
Administrative Law Judge

       
In the Matter of
     
 
     
CERTAIN BASEBAND PROCESSOR CHIPS AND
     
CHIPSETS, TRANSMITTER AND RECEIVER (RADIO)
    Investigation No. 337-TA-543
CHIPS, POWER CONTROL CHIPS, AND PRODUCTS
    Remand Proceeding
CONTAINING SAME, INCLUDING CELLULAR
     
TELEPHONE HANDSETS
     

ORDER NO.      TERMINATING INVESTIGATION
(April       , 2009)
     On April ___, 2009, Complainant Broadcom Corporation (“Broadcom”) and
Respondent
Qualcomm Incorporated (“Qualcomm”) filed a joint motion to terminate the
investigation.
     Good cause having been shown, it is hereby ordered as follows:

     1. The investigation is hereby terminated.
     2. Paragraph 14 of the Protective Order entered on June 21, 2005, is hereby
amended to read as follows:
Within 60 calendar days of final termination of this investigation, each
recipient of confidential business information that is subject to this order
shall destroy all items containing confidential business information, including
all work product, pleadings, motion papers, legal memoranda, correspondence,
transcripts and exhibits containing confidential information and all copies
thereof, with the exception of copies stored on back-up tapes or other
disaster-recovery media, and shall certify to the supplier (or his counsel) that
such destruction has taken place. With respect to confidential business
information of a supplier that remains in back-up tapes and other disaster
storage media of a recipient of such information, neither the recipient nor its
consultants, experts, counsel or other party acting on its behalf shall make
copies of any such

D-2



--------------------------------------------------------------------------------



 



CONFIDENTIAL EXECUTION COPY
confidential business information available to any person for any purpose other
than backup or disaster recovery unless compelled by law and, in that event,
only after thirty (30) days prior notice to the supplier of the confidential
business information or such shorter period as required by court order,
subpoena, or applicable law. This paragraph shall not apply to the Commission,
including its investigative attorney, and the Administrative Law Judge, which
shall retain such material pursuant to statutory requirements and for other
recordkeeping purposes, but may destroy those additional copies in its
possession which it regards as surplusage.
          Notwithstanding the above paragraph, confidential business information
may be transmitted to a district court pursuant to Commission Rule 210.5(c).
     3. This Motion and the attached settlement agreement will be certified to
the
Commission with an initial determination terminating Qualcomm as Respondent.
SO ORDERED.

         
 
 
 
Charles E. Bullock    
 
  Administrative Law Judge    

Date: April ___, 2009

D-3



--------------------------------------------------------------------------------



 



CONFIDENTIAL EXECUTION COPY
UNITED STATES INTERNATIONAL TRADE COMMISSION
WASHINGTON, D.C.
Before the Honorable Charles E. Bullock
Administrative Law Judge

       
In the Matter of
     
 
     
CERTAIN BASEBAND PROCESSOR CHIPS AND
     
CHIPSETS, TRANSMITTER AND RECEIVER (RADIO)
    Investigation No. 337-TA-543
Remand Proceeding
CHIPS, POWER CONTROL CHIPS, AND PRODUCTS
   
CONTAINING SAME, INCLUDING CELLULAR
     
TELEPHONE HANDSETS
     

JOINT MOTION OF COMPLAINANT BROADCOM CORPORATION AND
RESPONDENT QUALCOMM INCORPORATED TO TERMINATE INVESTIGATION
     Complainant Broadcom Corporation (“Broadcom”) and Respondent Qualcomm
Incorporated (“Qualcomm”) hereby move to terminate this investigation under 19
C.F.R. § 210.21(b). In support of this motion, the parties state as follows.
     1. On April ___, 2009, Broadcom and Qualcomm entered into a settlement and
patent license and non-assert agreement. An original and six copies of the
settlement and patent license and non-assert agreement, including both
confidential and public versions, are attached hereto as Ex. A.
     2. No other agreements, written or oral, express or implied, exist between
the parties concerning the subject matter of this investigation.
     3. As part of the their settlement and patent license and non-assert
agreement, the parties have agreed that the Protective Order entered on June 21,
2005 in this investigation shall remain in full force and effect, but wish to
amend the terms of the protective order that govern the treatment of
confidential information following the termination of litigation
     4. Accordingly, Broadcom and Qualcomm jointly request an Order providing
that:
          (a) The investigation is hereby terminated.
          (b) Paragraph 14 of the Protective Order entered on June 21, 2005, is
hereby amended to read as follows:

D-4



--------------------------------------------------------------------------------



 



CONFIDENTIAL EXECUTION COPY
Within 60 calendar days of final termination of this investigation, each
recipient of confidential business information that is subject to this order
shall destroy all items containing confidential business information, including
all work product, pleadings, motion papers, legal memoranda, correspondence,
transcripts and exhibits containing confidential information and all copies
thereof, with the exception of copies stored on back-up tapes or other
disaster-recovery media, and shall certify to the supplier (or his counsel) that
such destruction has taken place. With respect to confidential business
information of a supplier that remains in back-up tapes and other disaster
storage media of a recipient of such information, neither the recipient nor its
consultants, experts, counsel or other party acting on its behalf shall make
copies of any such confidential business information available to any person for
any purpose other than backup or disaster recovery unless compelled by law and,
in that event, only after thirty (30) days prior notice to the supplier of the
confidential business information or such shorter period as required by court
order, subpoena, or applicable law. This paragraph shall not apply to the
Commission, including its investigative attorney, and the Administrative Law
Judge, which shall retain such material pursuant to statutory requirements and
for other recordkeeping purposes, but may destroy those additional copies in its
possession which it regards as surplusage.
        Notwithstanding the above paragraph, confidential business information
may be transmitted to a district court pursuant to Commission Rule 210.5(c).

         
Date:                     , 2009
  /s/ Michael D. Esch    
 
 
 
James . Quarles III, Esq.    
 
  Michael D. Esch, Esq.    
 
  WILMER CUTLER PICKERING HALE & DORR LLP    
 
  1875 Pennsylvania Avenue, N.W.    
 
  Washington D.C. 20006    
 
  (20) 663-6000    
 
       
 
  For Complainant Broadcom Corporation    
 
       
 
  /s/ Timothy Teter    
 
       
 
  Thomas J. Friel, Jr., Esq.    
 
  Timothy S. Teter, Esq.    
 
  Matthew J. Brigham    
 
  COOLEY GODWARD KRONISH LLP    
 
  5 Palo Alto Square    
 
  3000 El Camino Real    

D-5



--------------------------------------------------------------------------------



 



CONFIDENTIAL EXECUTION COPY

         
 
  Palo Alto, CA 94306    
 
  (650) 843-5275    
 
  (650) 857-0663 (facsimile)      
 
  Counsel for Respondent    
 
  QUALCOMM Incorporated    

D-6



--------------------------------------------------------------------------------



 



CONFIDENTIAL EXECUTION COPY
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
SOUTHERN DIVISION

       
BROADCOM CORPORATION,
    CASE NO. SACV05-0467-JVS (RNBx)
 
     
                Plaintiff,
    [PROPOSED] ORDER OF
           v.
    DISMISSAL WITH PREJUDICE
 
     
QUALCOMM INCORPORATED,
    Courtroom: 10C
               Defendant.
    Judge:          Hon. James V. Selna
AND RELATED CROSS ACTION.
     

[PROPOSED] ORDER OF DISMISSAL WITH
PREJUDICE                                          Case No. SACV05-467-JVS(RNBx)

D-7



--------------------------------------------------------------------------------



 



CONFIDENTIAL EXECUTION COPY
[PROPOSED] ORDER
     Having considered the parties’ Joint Stipulation Regarding Dismissal With
Prejudice, and good cause appearing therefor, the Court hereby orders the
following:
     1. This action, including all claims and counterclaims, is hereby dismissed
with prejudice pursuant to Fed. R. Civ. P. 41(a)(1).
     2. Each party shall bear its own costs and attorneys’ fees.
     3. The following orders, including any damages, interest, sanctions,
attorneys’ fees, and/or other form of relief awarded thereunder, are hereby
vacated:

  •   Permanent Injunction (Dkt. No. 995);     •   Amended and Restated
Permanent Injunction (Dkt. No. 1072);     •   Second Amended and Restated
Permanent Injunction (Dkt. No. 1143);     •   Third Amended and Restated
Permanent Injunction (Dkt. No. 1377);     •   Judgment Pursuant to Fed. R. Civ.
P. 54(b) (Dkt. No. 1152);     •   Taxation of Costs entered on May 30, 2008
(Docket No. 1265);     •   Order Re Motion for Contempt (Dkt. No. 1313);     •  
Amended Order Re Motion for Contempt (Dkt. No. 1346);     •   Order Re Motion
for Contempt of ‘317 Injunction (Dkt. No. 1470); and     •   Judgment Pursuant
to Fed. R. Civ. P. 54(b) (Dkt. No. 1704).

     4. Qualcomm is entitled to cancel the April 11, 2008 Irrevocable Standby
Letter of Credit No. 3092748 from Bank of America N.A. in favor of Broadcom.
     5. Schenker Singapore (Pte) Ltd. is hereby authorized to release to
Qualcomm the chips that it is holding in escrow in connection with this
litigation.
JOINT STIPULATION REGARDING DISMISSAL WITH PREJUDICE                       Case
No. SACV05-467-JVS(RNBx)

D-8



--------------------------------------------------------------------------------



 



CONFIDENTIAL EXECUTION COPY
     6. Qualcomm is entitled to cancel Bond No: 105125181 and is hereby released
from all of its obligations in connection with the Undertaking for Appeal, dated
September 26, 2008 (Dkt. No. 1386).
     7. Qualcomm is entitled to cancel Bond No: 105125196 and is hereby released
from all of its obligations in connection with the Undertaking for Appeal, dated
February 20, 2009 (Dkt. No. 1657).
     8. Paragraph 21 of the Corrected Protective Order is hereby amended to read
as follows:
Within sixty (60) days of the termination of all of this action, whether through
settlement or final judgment (including any and all appeals therefrom), each
Receiving Party, including outside counsel for each party, will destroy all
“CONFIDENTIAL BUSINESS INFORMATION” and all “OUTSIDE ATTORNEYS’ EYES ONLY
INFORMATION” produced by the Disclosing Party or Third Party, as well as all
work product, pleadings, motion papers, legal memoranda, correspondence, trial
transcripts and trial exhibits admitted into evidence containing the Disclosing
Party’s or a Third Party’s “CONFIDENTIAL BUSINESS INFORMATION” or “OUTSIDE
ATTORNEYS’ EYES ONLY INFORMATION” and all copies thereof, with the exception of
copies stored on back up tapes or other disaster recovery media. Within sixty
(60) days of the date of settlement or final judgment, each Party shall serve
the other Party with a certification stating that it has complied with its
obligations under this paragraph. With respect to “CONFIDENTIAL BUSINESS
INFORMATION” of “OUTSIDE ATTORNEYS’ EYES ONLY INFORMATION” of a Disclosing Party
that remains on back-up tapes and other disaster storage media of a Receiving
Party, neither the Receiving Party nor its consultants, experts, counsel or
other party acting on its behalf shall make copies of any such “CONFIDENTIAL
BUSINESS INFORMATION” or “OUTSIDE ATTORNEYS’ EYES ONLY INFORMATION” available to
any person for any purpose other than backup or disaster recovery unless
compelled by law and, in that event, only after thirty (30) days prior notice to
the Disclosing Party or such shorter period as required by court order,
subpoena, or applicable law.
JOINT STIPULATION REGARDING DISMISSAL WITH PREJUDICE                       Case
No. SACV05-467-JVS(RNBx)

D-9



--------------------------------------------------------------------------------



 



CONFIDENTIAL EXECUTION COPY
IT IS SO ORDERED.
Dated: April ___, 2009

     
 
   
 
  Honorable James V. Selna
 
  United States District Judge

JOINT STIPULATION REGARDING DISMISSAL WITH PREJUDICE                       Case
No. SACV05-467-JVS(RNBx)

D-10



--------------------------------------------------------------------------------



 



CONFIDENTIAL EXECUTION COPY
MARTHA K. GOODING (SBN 101638)
goodingm@howrey.com
HOWREY LLP
4 Park Plaza, Suite 1700
Irvine, CA 92614
Telephone: (949) 759-3935
Facsimile: (949) 721-6910
EVAN R. CHESLER (pro hac vice)
echesler@cravath.com
ROGER G. BROOKS (pro hac vice)
rgbrooks@cravath.com
RICHARD J. STARK (pro hac vice)
rstark@cravath.com
DARIN P. MCATEE (pro hac vice)
dmcatee@cravath.com
CRAVATH, SWAINE & MOORE LLP
825 Eighth Avenue
New York, NY 10019
Telephone: (212) 474-1000
Facsimile: (212) 474-3700
Attorneys for Defendant and Counterclaimant
QUALCOMMINCORPORATED
(Additional attorneys appear on following page)
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
SOUTHERN DIVISION

       
BROADCOM CORPORATION,
    CASE NO. SACV05-0467-JVS (RNBx)
 
     
               Plaintiff,
    JOINT STIPULATION REGARDING DISMISSAL
          v.
    WITH PREJUDICE
 
     
QUALCOMM INCORPORATED,
    Courtroom: 10C
               Defendant.
    Judge:         Hon. James V. Selna
AND RELATED CROSS ACTION.
     

JOINT STIPULATION REGARDING DISMISSAL WITH PREJUDICE                       Case
No. SACV05-467-JVS(RNBx)

D-11



--------------------------------------------------------------------------------



 



CONFIDENTIAL EXECUTION COPY
(Continued from previous page)
MICHAEL G. ERMER (SBN 110496)
mermer@irell.com
IRELL & MANELLA LLP
840 Newport Center Drive, Suite 400
Newport Beach, CA 92660-6324
Telephone: (949) 760-0991
Facsimile: (949) 760-5200
WILLIAM F. LEE (pro hac vice)
william.lee@wilmerhale.com
DOMINIC E. MASSA (pro hac vice)
dominic.massa@wilmerhale.com
RICHARD W. O’NEILL (pro hac vice)
richard.o’neill@wilmerhale.com
WILMER CUTLER PICKERING HALE AND DORR LLP
60 State Street
Boston, MA 02109
Telephone: (617) 526-6000
Facsimile: (617) 526-5000
Attorneys for Plaintiff and Counterdefendant
BROADCOM CORPORATION
JOINT STIPULATION REGARDING DISMISSAL WITH PREJUDICE                       Case
No. SACV05-467-JVS(RNBx)

D-12



--------------------------------------------------------------------------------



 



CONFIDENTIAL EXECUTION COPY
STIPULATION
     WHEREAS, the parties have executed a Settlement and Patent License and
Non-Assert Agreement (the “Agreement”);
     WHEREAS, the Agreement fully settles all claims arising from the
patents-in-suit in this litigation, as well as all disputes arising from the
permanent injunction issued in this litigation; and
     WHEREAS, as part of the Agreement, the parties have agreed that the
protective order issued in this litigation should remain in full force and
effect, but wish to amend the terms of the protective order that govern the
treatment of confidential information following the termination of litigation;
     NOW, THEREFORE, the parties jointly stipulate to and request that the Court
enter the following Order:
     1. This action, including all claims and counterclaims, is hereby dismissed
with prejudice pursuant to Fed. R. Civ. P. 41(a)(1).
     2. Each party shall bear its own costs and attorneys’ fees.
     3. The following orders, including any damages, interest, sanctions,
attorneys’ fees, and/or other form of relief awarded thereunder, are hereby
vacated:

  •   Permanent Injunction (Dkt. No. 995);     •   Amended and Restated
Permanent Injunction (Dkt. No. 1072);     •   Second Amended and Restated
Permanent Injunction (Dkt. No. 1143);     •   Third Amended and Restated
Permanent Injunction (Dkt. No. 1377);     •   Judgment Pursuant to Fed. R. Civ.
P. 54(b) (Dkt. No. 1152);     •   Taxation of Costs entered on May 30, 2008
(Docket No. 1265);     •   Order Re Motion for Contempt (Dkt. No. 1313);     •  
Amended Order Re Motion for Contempt (Dkt. No. 1346);

JOINT STIPULATION REGARDING DISMISSAL WITH PREJUDICE                       Case
No. SACV05-467-JVS(RNBx)

D-13



--------------------------------------------------------------------------------



 



CONFIDENTIAL EXECUTION COPY

  •   Order Re Motion for Contempt of ‘317 Injunction (Dkt. No. 1470); and     •
  Judgment Pursuant to Fed. R. Civ. P. 54(b) (Dkt. No. 1704).

     4. Qualcomm is entitled to cancel the April 11, 2008 Irrevocable Standby
Letter of Credit No. 3092748 from Bank of America N.A. in favor of Broadcom.
     5. Schenker Singapore (Pte) Ltd. is hereby authorized to release to
Qualcomm the chips that it is holding in escrow in connection with this
litigation.
     6. Qualcomm is entitled to cancel Bond No: 105125181 and is hereby released
from all of its obligations in connection with the Undertaking for Appeal, dated
September 26, 2008 (Dkt. No. 1386).
     7. Qualcomm is entitled to cancel Bond No: 105125196 and is hereby released
from all of its obligations in connection with the Undertaking for Appeal, dated
February 20, 2009 (Dkt. No. 1657).
     8. Paragraph 21 of the Corrected Protective Order is hereby amended to read
as follows:
Within sixty (60) days of the termination of all of this action, whether through
settlement or final judgment (including any and all appeals therefrom), each
Receiving Party, including outside counsel for each party, will destroy all
“CONFIDENTIAL BUSINESS INFORMATION” and all “OUTSIDE ATTORNEYS’ EYES ONLY
INFORMATION” produced by the Disclosing Party or Third Party, as well as all
work product, pleadings, motion papers, legal memoranda, correspondence, trial
transcripts and trial exhibits admitted into evidence containing the Disclosing
Party’s or a Third Party’s “CONFIDENTIAL BUSINESS INFORMATION” or “OUTSIDE
ATTORNEYS’ EYES ONLY INFORMATION” and all copies thereof, with the exception of
copies stored on back up tapes or other disaster recovery media. Within sixty
(60) days of the date of settlement or final judgment, each Party shall serve
the other Party with a certification stating that it has complied with its
obligations under this paragraph. With respect to “CONFIDENTIAL BUSINESS
INFORMATION” or “OUTSIDE ATTORNEYS’ EYES ONLY INFORMATION” of a Disclosing Party
that remains on back-up tapes and other disaster storage media of a Receiving
Party, neither the Receiving Party nor its
JOINT STIPULATION REGARDING DISMISSAL WITH PREJUDICE                       Case
No. SACV05-467-JVS(RNBx)

D-14



--------------------------------------------------------------------------------



 



CONFIDENTIAL EXECUTION COPY
consultants, experts, counsel or other party acting on its behalf shall make
copies of any such “CONFIDENTIAL BUSINESS INFORMATION” or “OUTSIDE ATTORNEYS’
EYES ONLY INFORMATION” available to any person for any purpose other than backup
or disaster recovery unless compelled by law and, in that event, only after
thirty (30) days prior notice to the Disclosing Party or such shorter period as
required by court order, subpoena, or applicable law.
Dated: April __, 2009

                  CRAVATH, SWAINE & MOORE LLP    
 
           
 
  By:         /s/ Richard J. Stark    
 
     
 
Evan R. Chesler    
 
      Roger G. Brooks    
 
      Richard J. Stark    
 
      Darin P. McAtee    
 
      Attorneys for Defendant and Counterclaimant    
 
      QUALCOMM INCORPORATED    

                  WILMER CUTLER PICKERING HALE AND DORR LLP    
 
           
 
  By:        /s/ Richard W. O’Neill    
 
     
 
William F. Lee    
 
      Dominic E. Massa    
 
      Richard W. O’Neill    
 
      Attorneys for Plaintiff and Counterdefendant    
 
      BROADCOM CORPORATION    

JOINT STIPULATION REGARDING DISMISSAL WITH PREJUDICE                       Case
No. SACV05-467-JVS(RNBx)

D-15



--------------------------------------------------------------------------------



 



CONFIDENTIAL EXECUTION COPY
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
SOUTHERN DIVISION

       
BROADCOM CORPORATION,
    CASE NO. SACV05-0468-JVS (RNBx)
 
     
               Plaintiff,
    [PROPOSED] ORDER RE: JOINT STIPULATION
          v.
    OF DISMISSAL WITH PREJUDICE
 
     
QUALCOMM INCORPORATED,
    Courtroom: 10C
 
               Defendant.
    Judge:          Hon. James V. Selna

[PROPOSED] ORDER RE: JOINT STIPULATION OF DISMISSAL WITH PREJUDICE       Case
No. SACV05-467-JVS(RNBx)


D-16



--------------------------------------------------------------------------------



 



CONFIDENTIAL EXECUTION COPY
     Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties
have jointly moved to dismiss this action in its entirety and with prejudice,
with each party bearing its own fees and costs. The motion is GRANTED.

                  IT IS SO ORDERED.            
 
               
Dated:
               
 
 
 
     
 
    HON. JAMES V. SELNA      
 
              UNITED STATES DISTRICT COURT JUDGE    

JOINT STIPULATION REGARDING DISMISSAL WITH PREJUDICE                       Case
No. SACV05-467-JVS(RNBx)

D-17



--------------------------------------------------------------------------------



 



CONFIDENTIAL EXECUTION COPY
MARTHA K. GOODING (SBN 101638)
goodingm@howrey.com
HOWREY LLP
4 Park Plaza, Suite 1700
Irvine, CA 92614
Telephone: (949) 759-3935
Facsimile: (949) 721-6910
EVAN R. CHESLER (pro hac vice)
echesler@cravath.com
ROGER G. BROOKS (pro hac vice)
rgbrooks@cravath.com
RICHARD J. STARK (pro hac vice)
rstark@cravath.com
DARIN P. MCATEE (pro hac vice)
dmcatee@cravath.com
CRAVATH, SWAINE & MOORE LLP
825 Eighth Avenue
New York, NY 10019
Telephone: (212) 474-1000
Facsimile: (212) 474-3700
Attorneys for Defendant and Counterclaimant
QUALCOMM INCORPORATED
(Additional attorneys appear on following page)
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
SOUTHERN DIVISION



BROADCOM CORPORATION,
               Plaintiff,
     v.
QUALCOMM INCORPORATED,
               Defendant.
CASE NO. SACV05-0468-JVS (RNBx)
JOINT STIPULATION REGARDING DISMISSAL WITH PREJUDICE

       
Courtroom:
  10C
Judge:
  Hon. James V. Selna



JOINT STIPULATION REGARDING DISMISSAL WITH PREJUDICE                       Case
No. SACV05-467-JVS(RNBx)

D-18



--------------------------------------------------------------------------------



 



CONFIDENTIAL EXECUTION COPY
(Continued from previous page)
MICHAEL G. ERMER (SBN 110496)
mermer@irell.com
IRELL & MANELLA LLP
840 Newport Center Drive, Suite 400
Newport Beach, CA 92660-6324
Telephone: (949) 760-0991
Facsimile: (949) 760-5200
WILLIAM F. LEE (pro hac vice)
william.lee@wilmerhale.com
DOMINIC E. MASSA (pro hac vice)
dominic.massa@wilmerhale.com
RICHARD W. O’NEILL (pro hac vice)
richard.o’neill@wilmerhale.com
WILMER CUTLER PICKERING HALE AND DORR LLP
60 State Street
Boston, MA 02109
Telephone: (617) 526-6000
Facsimile: (617) 526-5000
Attorneys for Plaintiff and Counterdefendant

BROADCOM CORPORATION
JOINT STIPULATION REGARDING DISMISSAL WITH PREJUDICE                       Case
No. SACV05-467-JVS(RNBx)

D-19



--------------------------------------------------------------------------------



 



CONFIDENTIAL EXECUTION COPY
     Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), plaintiff
Broadcom Corporation and defendant Qualcomm Incorporated, through their
respective undersigned attorneys, jointly move to dismiss the above-captioned
action in its entirety and with prejudice, with each party bearing its own costs
and fees.
Dated: April ___, 2009

            CRAVATH, SWAINE & MOORE LLP
      By:   /s/ Richard J. Stark         Evan R. Chesler        Roger G. Brooks
Richard J. Stark
Darin P. McAtee
Attorneys for Defendant and Counterclaimant
QUALCOMM INCORPORATED     

            WILMER CUTLER PICKERING HALE AND
DORR LLP
      By:   /s/ Richard W. O’Neill         William F. Lee        Dominic E.
Massa
Richard W. O’Neill
Attorneys for Plaintiff and Counterdefendant
BROADCOM CORPORATION     

JOINT STIPULATION REGARDING DISMISSAL WITH PREJUDICE                       Case
No. SACV05-467-JVS(RNBx)

D-20



--------------------------------------------------------------------------------



 



(PROXY CARD) [a52327a5232701.gif]

2008(c)AmericanLegalNet,Inc.
CIV-110ATTORNEYORPARTYWITHOUTATTORNEY(NameandAddress):TELEPHONENO.:FORCOURTUSEONLYWilmerCutlerPicker
ingHaleandDoorLLPATTORNEYFOR(Name):Insertnameofcourtandnameofjudicialdistrictandbranchcourt,itany:PL
AINTIFF/PETITIONER:BroadcomCorporationDEFENDANT/RESPONDENT:QUALCOMMIncorporatedREQUESTFORDISMISSALPe
rsonalInjury,PropertyDamage,orWrongfulDeathMotorVehicleOtherFamilyLawEminentDomainOther(specify):CAS
ENUMBER:07CC1249-Aconformedcopywillnotbereturnedbytheclerkunlessamethodofreturnisprovidedwiththedocu
ment.-1.TOTHECLERK:Pleasedismissthisaction*asfollows:a.(1)Withprejudice(2)Withoutprejudiceb.(1)Compla
int(2)Petition(3)Cross-complaintfiledby(name):on(date):(4)Cross-complaintfiledby(name):on(date):(5)E
ntireactionofallpartiesandallcausesofaction(6)Other(specify):*Date:}
(TYPEORPRINTNAMEOFATTORNEYPARTYWITHOUTATTORNEY)*Ifdismissalrequestedisofspecifiedpartiesonlyofspecif
iedcausesofactiononly,orofspecifiedcross-complaintsonly,sostateandidentifytheparties,causesofaction,
orcross-complaintstobedismissed.(SIGNATURE)Attorneyorpartywithoutattorneyfor:Plaintiff/PetitionerDef
endant/RespondentCross-complainant2.TOTHECLERK:Consenttotheabovedismissalisherebygiven.**Date:}
(TYPEORPRINTNAMEOFATTORNEYPARTYWITHOUTATTORNEY)**Ifacross-complaint-orResponse(FamilyLaw)seekingaffi
rmativerelief-isonfile,theattorneyforcross-complainant(respondent)mustsignthisconsentifrequiredbyCod
eofCivilProceduresection581(i)or(j).(SIGNATURE)Attorneyorpartywithoutattorneyfor:Plaintiff/Petitione
rDefendant/RespondentCross-complainant(Tobecompletedbyclerk)3.Dismissalenteredasrequestedon(date):4.
Dismissalenteredon(date):astoonly(name):5.Dismissalnotenteredasrequestedforthefollowingreasons(speci
fy):6.a.Attorneyorpartywithoutattorneynotifiedon(date):b.Attorneyorpartywithoutattorneynotnotified.F
ilingpartyfailedtoprovideacopytoconformedmeanstoreturnconformedcopyDate:Clerk,by,Deputy

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL EXECUTION COPY
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

     
BROADCOM CORPORATION,
  Case No. 08cv1607-WQH-LSP  
               Plaintiff,
        [PROPOSED] ORDER RE: JOINT STIPULATION
           v.
       OF DISMISSAL WITH PREJUDICE
 
   
QUALCOMM INCORPORATED,
     
               Defendant.
   

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL EXECUTION COPY
     Pursuant to the parties’ Joint Stipulation of Dismissal with Prejudice, the
Court hereby orders as follows:
     1. This action, including Broadcom’s claims and Qualcomm’s counterclaims,
is hereby dismissed with prejudice pursuant to FRCP 41(a)(1), with each party to
bear its own costs and fees.
     2. Paragraph 20 of the Protective Order entered on March 13, 2006, is
hereby amended to read as follows:
The provisions of this Order shall continue in effect with respect to any
Material designated as “Confidential” or “Highly Confidential” until expressly
released by the Designating Party of such Material. Unless otherwise agreed by
the Designating Party, within 60 calendar days of the final determination of
this action, each party shall destroy all Material designated as “Confidential”
or “Highly Confidential” of any other party in its possession or control, as
well as all work product, pleadings, motion papers, legal memoranda,
correspondence, transcripts and exhibits containing “Confidential” or “Highly
Confidential” information and all copies thereof, with the exception of copies
stored on back-up tapes or other disaster-recovery media. Also within 60
calendar days of the final determination of this action, each party shall serve
the other party with a certification stating that it has complied with its
obligations under this paragraph. With respect to Material designated as
“Confidential” or “Highly Confidential” by a Designating Party that remains on
back-up tapes and other disaster storage media of a Receiving Party, neither the
Receiving Party nor its consultants, experts, counsel or other party acting on
its behalf shall make copies of any such “Confidential” or “Highly Confidential”
Material available to any person for any purpose other than backup or disaster
recovery unless compelled by law and, in that event, only after thirty (30) days
prior notice to the Designating Party or such shorter period as required by
court order, subpoena, or applicable law. For purposes of this Order, the “final
determination of this action” shall be: (i) full settlement of all claims in
this Litigation; or the later of (ii) final judgment herein after the completion
and exhaustion of all appeals, rehearings, remands, trials and reviews, if any,
of this action; or (iii) the expiration of all time limits under the applicable
law for the filing of or application for all appeals, rehearings, remands,
trials or reviews of this action, including the time limits for the filing of
any motions or applications for extension of time pursuant to applicable law.
Unless otherwise ordered by the Court, the terms of this Order shall survive and
remain in full force after the termination of this lawsuit and the Court shall
have jurisdiction over the parties, their attorneys, and all persons to whom
Material designated as “Confidential” or Highly Confidential” has been disclosed
for the purpose of enforcing the terms of this Order and/or redressing any
violation thereof.
IT IS SO ORDERED.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL EXECUTION COPY

             
Dated:
           
 
 
 
     
 
 
 
          HON. WILLIAM Q. HAYES  
 
          UNITED STATES DISTRICT COURT JUDGE

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL EXECUTION COPY

     
JAMES S. MCNEILL (SBN 201663)
  CRAVATH, SWAINE & MOORE LLP
MCKENNA LONG & ALDRIDGE LLP
  EVAN R. CHESLER (pro hac vice)
750 B Street, Suite 3300
  PETER T. BARBUR (pro hac vice)
San Diego, CA 92101
  ELIZABETH L. GRAYER (pro hac vice)
Telephone: (619) 595-5400
  825 Eighth Avenue
Facsimile: (619) 595-5450
  New York, NY 10019
 
  Telephone: (212) 474-1000
WILLIAM F. LEE (pro hac vice)
  Facsimile: (212) 474-3700
JAMES C. BURLING (pro hac vice)
   
WILMER CUTLER PICKERING
  COOLEY GODWARD KRONISH LLP
HALE AND DORR LLP
  STEVEN M. STRAUSS (99153)
60 State Street
  JOHN S. KYLE (199196)
Boston, MA 02109
  4401 Eastgate Mall
Telephone: (617) 526-6000
  San Diego, CA 92121
Facsimile: (617)526-5000
  Telephone: (858) 550-6000
 
  Facsimile: (858) 550-6420
MARK D. SELWYN (SBN 244180)
   
WILMER CUTLER PICKERING
  COOLEY GODWARD KRONISH LLP
HALE AND DORR LLP
  MARTIN S. SCHENKER (109828)
1117 California Avenue
  101 California Street, 5th Floor
Palo Alto, CA 94304
  San Francisco, CA 94111-5800
Telephone: (650) 858-6000
  Telephone: (415) 693-2000
Facsimile: (650) 858-6100
  Facsimile: (415) 693-2222

 
   
Attorneys for Plaintiff
  Attorneys for Defendant
BROADCOM CORPORATION
  QUALCOMM INCORPORATED

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF CALIFORNIA

     
BROADCOM CORPORATION,
  Case No. 08cv1607-WQH-LSP  
               Plaintiff,
  Joint Stipulation of Dismissal with Prejudice
           v.
     
QUALCOMM INCORPORATED,

               Defendant.
   

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL EXECUTION COPY
     Pursuant to Local Civil Rule 7.2, Broadcom Corporation (“Broadcom”) and
Qualcomm Incorporated (“Qualcomm”), Qualcomm”), through their respective
undersigned attorneys, hereby jointly move for approval of the following
stipulation:
STIPULATION
     WHEREAS Broadcom and Qualcomm have reached a settlement of this action; and
     WHEREAS, as part of the their Settlement and Patent License and Non-Assert
Agreement, the parties have agreed that the Order Governing the Production and
Exchange of Confidential Material (“Protective Order”) entered in this action
shall remain in full force and effect, but wish to amend the terms of the
protective order that govern the treatment of confidential information following
the termination of litigation;
     NOW, THEREFORE, the parties jointly stipulate to and request that the Court
enter the following Order:
     1. This action, including Broadcom’s claims and Qualcomm’s counterclaims,
is hereby dismissed with prejudice pursuant to FRCP 41(a)(1), with each party to
bear its own costs and fees.
     2. Paragraph 20 of the Protective Order entered on March 13, 2006, is
hereby amended to read as follows:
The provisions of this Order shall continue in effect with respect to any
Material designated as “Confidential” or “Highly Confidential” until expressly
released by the Designating Party of such Material. Unless otherwise agreed by
the Designating Party, within 60 calendar days of the final determination of
this action, each party shall destroy all Material designated as “Confidential”
or “Highly Confidential” of any other party in its possession or control, as
well as all work product, pleadings, motion papers, legal memoranda,
correspondence, transcripts and exhibits containing “Confidential” or “Highly
Confidential” information and all copies thereof, with the exception of copies
stored on back-up tapes or other disaster-recovery media. Also within 60 days of
the final determination of this action, each party shall serve the other party
with a certification stating that it has complied with its obligations under
this paragraph. With respect to Material designated as “Confidential” or “Highly
Confidential” by a Designating Party that remains on back-up tapes and other
disaster storage

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL EXECUTION COPY
media of a Receiving Party, neither the Receiving Party nor its consultants,
experts, counsel or other party acting on its behalf shall make copies of any
such “Confidential” or “Highly Confidential” Material available to any person
for any purpose other than backup or disaster recovery unless compelled by law
and, in that event, only after thirty (30) days prior notice to the Designating
Party or such shorter period as required by court order, subpoena, or applicable
law. For purposes of this Order, the “final determination of this action” shall
be: (i) full settlement of all claims in this Litigation; or the later of
(ii) final judgment herein after the completion and exhaustion of all appeals,
rehearings, remands, trials and reviews, if any, of this action; or (iii) the
expiration of all time limits under the applicable law for the filing of or
application for all appeals, rehearings, remands, trials or reviews of this
action,
including the time limits for the filing of any motions or applications for
extension of time pursuant to applicable law. Unless otherwise ordered by the
Court, the terms of this Order shall survive and remain in full force after the
termination of this lawsuit and the Court shall have jurisdiction over the
parties, their attorneys, and all persons to whom Material designated as
“Confidential” or Highly Confidential” has been disclosed for the purpose of
enforcing the terms of this Order and/or redressing any violation thereof.

          Dated: ________, 2009  WILMER CUTLER PICKERING HALE & DORR LLP
MARK D. SELWYN (244180)
      By:                          Mark D. Selwyn
        Attorneys for Plaintiff
BROADCOM CORPORATION
E-mail: mark.selwyn@wilmerhale.com   

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL EXECUTION COPY

         

          Dated: ________, 2009  COOLEY GODWARD KRONISH LLP
STEVEN M. STRAUSS (99153)
MARTIN S. SCHENKER (109828)
JOHN S. KYLE (199196)
      By:                          John S. Kyle
        Attorneys for Defendant
QUALCOMM INCORPORATED
E-mail: jkyle@cooley.com   

 



--------------------------------------------------------------------------------



 



         

CONFIDENTIAL EXECUTION COPY
UNITED STATES COURT OF APPEALS
FOR THE FEDERAL CIRCUIT

     
Broadcom Corporation,
  Docket Nos. 2009-1015, -1116, -1117,
                Plaintiff—Cross-Appellant,
  -1160, -1166, -1190
               v.
  STIPULATION AND ORDER
Qualcomm Incorporated,
  DISMISSING APPEALS AND CROSS-APPEALS WITH
                Defendant—Appellant.
  PREJUDICE

     IT IS HEREBY STIPULATED AND AGREED that, pursuant to Fed. R. App. P. 42(b),
the above-captioned consolidated appeals and cross-appeals, consisting of Docket
Nos. 2009-1015, -1116, -1117, -1160, -1166 and -1190, are hereby dismissed with
prejudice and without costs to either party.
April___, 2009.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL EXECUTION COPY

              SIDLEY AUSTIN LLP
 
       
 
  by    
 
       
 
      Carter G. Phillips
 
       
 
      1501 K Street, N.W              
 
           Washington, DC 2005
 
                (202) 736-8000
 
       
 
      - and -
 
            CRAVATH, SWAINE & MOORE LLP,
 
      Evan R. Chesler
 
      Richard J. Stark
 
      Antony L. Ryan
 
      Andrei Harasymiak
 
       
 
      Worldwide Plaza              
 
           825 Eighth Avenue
 
                New York, NY 10019
 
                     (212) 474-1000
 
            Attorneys for Defendant-Appellant     QUALCOMM Incorporated
 
            WILMER CUTLER PICKERING HALE     AND DORR LLP,
 
  by    
 
       
 
      William F. Lee
 
      Richard W. O’Neill
 
      Joseph J. Mueller
 
      Lauren B. Fletcher
 
       
 
      60 State Street              
 
           Boston, MA 02109
 
                (617) 526-6000
 
       
 
      - and -
 
            WILMER CUTLER PICKERING HALE     AND DORR LLP
 
       
 
      J. L. Quarles, III

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL EXECUTION COPY

              Heath A. Brooks
 
       
 
      1875 Pennsylvania Ave., N.W.
 
      Washington, D.C. 20006
 
      (202) 663-6300
 
            Attorneys for Plaintiff-Cross-Appellant     Broadcom Corporation

SO ORDERED:
 
Clerk
   

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL EXECUTION COPY

     
JAMES S. MCNEILL (SBN 201663)
  CRAVATH, SWAINE & MOORE LLP
MCKENNA LONG & ALDRIDGE LLP
  ROGER G. BROOKS (pro hac vice)
750 B Street, Suite 3300
  DAVID GREENWALD (pro hac vice)
San Diego, CA 92101
  825 Eighth Avenue
Telephone: (619) 595-5400
  New York, NY 10019
Facsimile: (619) 595-5450
  Telephone: (212) 474-1000
 
  Facsimile: (212) 474-3700
 
   
WILLIAM F. LEE (pro hac vice)
   
WILMER CUTLER PICKERING
  COOLEY GODWARD KRONISH LLP
               HALE AND DORR LLP
  STEVEN M. STRAUSS (99153)
60 State Street
  JOHN S. KYLE (199196)
Boston, MA 02109
  4401 Eastgate Mall
Telephone: (617) 526-6000
  San Diego, CA 92121
Facsimile: (617)526-5000
  Telephone: (858) 550-6000
 
  Facsimile: (858) 550-6420
 
   
MARK D. SELWYN (SBN 244180)
   
WILMER CUTLER PICKERING
  COOLEY GODWARD KRONISH LLP
               HALE AND DORR LLP
  MARTIN S. SCHENKER (109828)
1117 California Avenue
  101 California Street, 5th Floor
Palo Alto, CA 94304
  San Francisco, CA 94111-5800
Telephone: (650) 858-6000
  Telephone: (415) 693-2000
Facsimile: (650) 858-6100
  Facsimile: (415) 693-2222
 
   
 
   
Attorneys for Plaintiff
  Attorneys for Defendant
BROADCOM CORPORATION
  QUALCOMM INCORPORATED

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

     
BROADCOM CORPORATION,
  Case No. 08cv1829-WQH-LSP
                    Plaintiff,
   
 
  JOINT STIPULATION OF
     v.
  DISMISSAL WITH PREJUDICE
QUALCOMM INCORPORATED,
   
                    Defendant.
   

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL EXECUTION COPY
     Pursuant to Local Civil Rule 7.2, Broadcom Corporation (“Broadcom”) and
Qualcomm Incorporated (“Qualcomm”), Qualcomm”), through their respective
undersigned attorneys, hereby jointly move for approval of the following
stipulation:
STIPULATION
     WHEREAS Broadcom and Qualcomm have reached a settlement of this action;
     NOW, THEREFORE, the parties jointly stipulate to and request that the Court
enter the following Order:
          This action, including Broadcom’s claims and Qualcomm’s counterclaims,
is hereby dismissed with prejudice pursuant to FRCP 41(a)(1), with each party to
bear its own costs and fees.

          Dated:                    , 2009  MCKENNA LONG & ALDRIDGE LLP
JAMES S. MCNEILL (201663)
      By:                James S. McNeill
        Attorneys for Plaintiff
BROADCOM CORPORATION
E-mail: mark.selwyn@wilmerhale.com     

          Dated:                     , 2009  COOLEY GODWARD KRONISH LLP
STEVEN M. STRAUSS (99153)
MARTIN S. SCHENKER (109828)
JOHN S. KYLE (199196)
      By:                John S. Kyle       
Attorneys for Defendant
QUALCOMM INCORPORATED
E-mail: jkyle@cooley.com   

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL EXECUTION COPY
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

       
BROADCOM CORPORATION,
    Case No. 08cv1829-WQH-LSP
 
     
Plaintiff,
    [PROPOSED] ORDER RE: JOINT STIPULATION
 
    OF DISMISSAL WITH PREJUDICE
v.
     
 
     
QUALCOMM INCORPORATED,
     
Defendant.
     



--------------------------------------------------------------------------------



 



     Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties
have jointly moved to enter a stipulation dismissing this action in its entirety
and with prejudice, with each party bearing its own fees and costs. The motion
is GRANTED.
IT IS SO ORDERED.

             
Dated:
 
     

 
             
 
          HON. WILLIAM Q. HAYES
 
           
 
          UNITED STATES DISTRICT COURT JUDGE

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL EXECUTION COPY
Attachment E
Form of Stipulation re ’467 Litigation
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
SOUTHERN DIVISION

       
BROADCOM CORPORATION,
    CASE NO. SACV05-0467-JVS (RNBx)


 
     
Plaintiff,
     
v.
    [PROPOSED] ORDER OF DISMISSAL WITH
PREJUDICE
 
     
QUALCOMM INCORPORATED,
    Courtroom: 10C
Defendant.
    Judge:          Hon. James V. Selna
 
     
AND RELATED CROSS ACTION.
     

[PROPOSED] ORDER OF DISMISSAL WITH PREJUDICE
Case No. SACV05-467-JVS (RNBx)

E-1



--------------------------------------------------------------------------------



 



CONFIDENTIAL EXECUTION COPY
[PROPOSED] ORDER
     Having considered the parties’ Joint Stipulation Regarding Dismissal With
Prejudice, and good cause appearing therefor, the Court hereby orders the
following:

  1.   This action, including all claims and counterclaims, is hereby dismissed
with prejudice pursuant to Fed. R. Civ. P. 41(a)(1).     2.   Each party shall
bear its own costs and attorneys’ fees.        3.      The following orders,
including any damages, interest, sanctions, attorneys’ fees, and/or other form
of relief awarded thereunder, are hereby vacated:

  •   Permanent Injunction (Dkt. No. 995);     •   Amended and Restated
Permanent Injunction (Dkt. No. 1072);     •   Second Amended and Restated
Permanent Injunction (Dkt. No. 1143);     •   Third Amended and Restated
Permanent Injunction (Dkt. No. 1377);     •   Judgment Pursuant to Fed. R. Civ.
P. 54(b) (Dkt. No. 1152);     •   Taxation of Costs entered on May 30, 2008
(Docket No. 1265);     •   Order Re Motion for Contempt (Dkt. No. 1313);     •  
Amended Order Re Motion for Contempt (Dkt. No. 1346);     •   Order Re Motion
for Contempt of ‘317 Injunction (Dkt. No. 1470); and     •   Judgment Pursuant
to Fed. R. Civ. P. 54(b) (Dkt. No. 1704).

  4.   Qualcomm is entitled to cancel the April 11, 2008 Irrevocable

E-2



--------------------------------------------------------------------------------



 



CONFIDENTIAL EXECUTION COPY

Standby Letter of Credit No. 3092748 from Bank of America N.A. in favor of
Broadcom.         5.     Schenker Singapore (Pte) Ltd. is hereby authorized to
release to Qualcomm the chips that it is holding in escrow in connection with
this litigation.         6.     Qualcomm is entitled to cancel Bond No:
105125181 and is hereby released from all of its obligations in connection with
the Undertaking for Appeal, dated September 26, 2008 (Dkt. No. 1386).  
      7.     Qualcomm is entitled to cancel Bond No: 105125196 and is hereby
released from all of its obligations in connection with the Undertaking for
Appeal, dated February 20, 2009 (Dkt. No. 1657).         8.     Paragraph 21 of
the Corrected Protective Order is hereby amended to read as follows:

Within sixty (60) days of the termination of all of this action, whether through
settlement or final judgment (including any and all appeals therefrom), each
Receiving Party, including outside counsel for each party, will destroy all
“CONFIDENTIAL BUSINESS INFORMATION” and all “OUTSIDE ATTORNEYS’ EYES ONLY
INFORMATION” produced by the Disclosing Party or Third Party, as well as all
work product, pleadings, motion papers, legal memoranda, correspondence, trial
transcripts and trial exhibits admitted into evidence containing the Disclosing
Party’s or a Third Party’s “CONFIDENTIAL BUSINESS INFORMATION” or “OUTSIDE
ATTORNEYS’ EYES ONLY INFORMATION” and all copies thereof, with the exception of
copies stored on back up tapes or other disaster recovery media. Within sixty
(60) days of the date of settlement or final judgment, each Party shall serve
the other Party with a certification stating that it has complied with its
obligations under this paragraph. With respect to “CONFIDENTIAL BUSINESS
INFORMATION” of “OUTSIDE ATTORNEYS’ EYES ONLY INFORMATION” of a

E -3



--------------------------------------------------------------------------------



 



CONFIDENTIAL EXECUTION COPY
Disclosing Party that remains on back-up tapes and other disaster storage media
of a Receiving Party, neither the Receiving Party nor its consultants, experts,
counsel or other party acting on its behalf shall make copies of any such
“CONFIDENTIAL BUSINESS INFORMATION” or “OUTSIDE ATTORNEYS’ EYES ONLY
INFORMATION” available to any person for any purpose other than backup or
disaster recovery unless compelled by law and, in that event, only after thirty
(30) days prior notice to the Disclosing Party or such shorter period as
required by court order, subpoena, or applicable law.
IT IS SO ORDERED.
Dated: April ___, 2009

         
 
 
 
Honorable James V. Selna    
 
  United States District Judge    

E-4



--------------------------------------------------------------------------------



 



CONFIDENTIAL EXECUTION COPY
MARTHA K. GOODING (SBN 101638)
goodingm@howrey.com
HOWREY LLP
4 Park Plaza, Suite 1700
Irvine, CA 92614
Telephone: (949) 759-3935
Facsimile: (949) 721-6910
EVAN R. CHESLER (pro hac vice)
echesler@cravath.com
ROGER G. BROOKS (pro hac vice)
rgbrooks@cravath.com
RICHARD J. STARK (pro hac vice)
rstark@cravath.com
DARIN P. MCATEE (pro hac vice)
dmcatee@cravath.com
CRAVATH, SWAINE & MOORE LLP
825 Eighth Avenue
New York, NY 10019
Telephone: (212) 474-1000
Facsimile: (212) 474-3700
Attorneys for Defendant and Counterclaimant
QUALCOMM INCORPORATED
(Additional attorneys appear on following page)
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
SOUTHERN DIVISION

       
BROADCOM CORPORATION,
    CASE NO. SACV05-0467-JVS (RNBx)
 
     
Plaintiff,
     
v.
    JOINT STIPULATION REGARDING DISMISSAL
WITH PREJUDICE
 
     
QUALCOMM INCORPORATED,
    Courtroom: 10C
Defendant.
    Judge:          Hon. James V. Selna
 
     
AND RELATED CROSS ACTION.
     

E-5



--------------------------------------------------------------------------------



 



CONFIDENTIAL EXECUTION COPY
(Continued from previous page)
MICHAEL G. ERMER (SBN 110496)
mermer@irell.com
IRELL & MANELLA LLP
840 Newport Center Drive, Suite 400
Newport Beach, CA 92660-6324
Telephone: (949) 760-0991
Facsimile: (949) 760-5200
WILLIAM F. LEE (pro hac vice)
william.lee@wilmerhale.com
DOMINIC E. MASSA (pro hac vice)
dominic.massa@wilmerhale.com
RICHARD W. O’NEILL (pro hac vice)
richard.o’neill@wilmerhale.com
WILMER CUTLER PICKERING HALE AND DORR LLP
60 State Street
Boston, MA 02109
Telephone: (617) 526-6000
Facsimile: (617) 526-5000
Attorneys for Plaintiff and Counterdefendant
BROADCOM CORPORATION

E-6



--------------------------------------------------------------------------------



 



CONFIDENTIAL EXECUTION COPY
STIPULATION
     WHEREAS, the parties have executed a Settlement and Patent License and
Non-Assert Agreement (the “Agreement”);
     WHEREAS, the Agreement fully settles all claims arising from the
patents-in-suit in this litigation, as well as all disputes arising from the
permanent injunction issued in this litigation; and
     WHEREAS, as part of the Agreement, the parties have agreed that the
protective order issued in this litigation should remain in full force and
effect, but wish to amend the terms of the protective order that govern the
treatment of confidential information following the termination of litigation;
     NOW, THEREFORE, the parties jointly stipulate to and request that the Court
enter the following Order:

  1.   This action, including all claims and counterclaims, is hereby dismissed
with prejudice pursuant to Fed. R. Civ. P. 41(a)(1).     2.   Each party shall
bear its own costs and attorneys’ fees.     3.   The following orders, including
any damages, interest, sanctions, attorneys’ fees, and/or other form of relief
awarded thereunder, are hereby vacated:

  •   Permanent Injunction (Dkt. No. 995);     •   Amended and Restated
Permanent Injunction (Dkt. No. 1072);     •   Second Amended and Restated
Permanent Injunction (Dkt. No. 1143);     •   Third Amended and Restated
Permanent Injunction (Dkt. No. 1377);     •   Judgment Pursuant to Fed. R. Civ.
P. 54(b) (Dkt. No. 1152);     •   Taxation of Costs entered on May 30, 2008
(Docket No. 1265);

E-7



--------------------------------------------------------------------------------



 



CONFIDENTIAL EXECUTION COPY

  •   Order Re Motion for Contempt (Dkt. No. 1313);     •   Amended Order Re
Motion for Contempt (Dkt. No. 1346);     •   Order Re Motion for Contempt of
‘317 Injunction (Dkt. No. 1470); and     •   Judgment Pursuant to Fed. R. Civ.
P. 54(b) (Dkt. No. 1704).

  4.   Qualcomm is entitled to cancel the April 11, 2008 Irrevocable Standby
Letter of Credit No. 3092748 from Bank of America N.A. in favor of Broadcom.    
5.   Schenker Singapore (Pte) Ltd. is hereby authorized to release to Qualcomm
the chips that it is holding in escrow in connection with this litigation.    
6.   Qualcomm is entitled to cancel Bond No: 105125181 and is hereby released
from all of its obligations in connection with the Undertaking for Appeal, dated
September 26, 2008 (Dkt. No. 1386).     7.   Qualcomm is entitled to cancel Bond
No: 105125196 and is hereby released from all of its obligations in connection
with the Undertaking for Appeal, dated February 20, 2009 (Dkt. No. 1657).     8.
  Paragraph 21 of the Corrected Protective Order is hereby amended to read as
follows:

Within sixty (60) days of the termination of all of this action, whether through
settlement or final judgment (including any and all appeals therefrom), each
Receiving Party, including outside counsel for each party, will destroy all
“CONFIDENTIAL BUSINESS INFORMATION” and all “OUTSIDE ATTORNEYS’ EYES ONLY
INFORMATION” produced by the Disclosing Party or Third Party, as well as all
work product, pleadings, motion papers, legal memoranda, correspondence, trial
transcripts and trial exhibits admitted into evidence containing the Disclosing
Party’s or a Third Party’s “CONFIDENTIAL BUSINESS INFORMATION” or “OUTSIDE
ATTORNEYS’ EYES ONLY INFORMATION” and all copies thereof, with the

E-8



--------------------------------------------------------------------------------



 



CONFIDENTIAL EXECUTION COPY
exception of copies stored on back up tapes or other disaster recovery media.
Within sixty (60) days of the date of settlement or final judgment, each Party
shall serve the other Party with a certification stating that it has complied
with its obligations under this paragraph. With respect to “CONFIDENTIAL
BUSINESS INFORMATION” or “OUTSIDE ATTORNEYS’ EYES ONLY INFORMATION” of a
Disclosing Party that remains on back-up tapes and other disaster storage media
of a Receiving Party, neither the Receiving Party nor its consultants, experts,
counsel or other party acting on its behalf shall make copies of any such
“CONFIDENTIAL BUSINESS INFORMATION” or “OUTSIDE ATTORNEYS’ EYES ONLY
INFORMATION” available to any person for any purpose other than backup or
disaster recovery unless compelled by law and, in that event, only after thirty
(30) days prior notice to the Disclosing Party or such shorter period as
required by court order, subpoena, or applicable law.
Dated: April __, 2009

            CRAVATH, SWAINE & MOORE LLP
      By:   /s/ Richard J. Stark         Evan R. Chesler        Roger G. Brooks
Richard J. Stark
Darin P. McAtee
Attorneys for Defendant and Counterclaimant
QUALCOMM INCORPORATED     

            WILMER CUTLER PICKERING HALE
AND DORR LLP
      By:   /s/ Richard W. O’Neill         William F. Lee        Dominic E.
Massa
Richard W. O’Neill
Attorneys for Plaintiff and Counterdefendant
BROADCOM CORPORATION   

E -9



--------------------------------------------------------------------------------



 



         

Attachment F
Form of Joint Press Release
Qualcomm Contacts:
Emily Kilpatrick, Corporate Communications
Phone: 1-858-845-5959
Email: corpcomm@qualcomm.com
John Gilbert, Investor Relations
Phone: 1-858-658-4813
Email: ir@qualcomm.com
Broadcom Contacts:
Broadcom Business Press Contact
Bill Blanning
Vice President, Global Media Relations
949-926-5555
blanning@broadcom.com
Broadcom Financial Analyst Contact
T. Peter Andrew
Vice President, Corporate Communications
949-926-5663
andrewtp@broadcom.com
Qualcomm and Broadcom Reach Settlement and Patent Agreement
—Agreement Ends Litigation Between the Companies Worldwide—
SAN DIEGO AND IRVINE, CALIF. — April xx, 2009 — Qualcomm Incorporated (Nasdaq:
QCOM) and Broadcom Corporation (Nasdaq: BRCM) today announced that they have
entered into a settlement and multi-year patent agreement. The agreement will
result in the dismissal

F-1



--------------------------------------------------------------------------------



 



with prejudice of all litigation between the companies, including all patent
infringement claims in the International Trade Commission and U.S. District
Court in Santa Ana as well as the withdrawal by Broadcom of its complaints to
the European Commission and the Korea Fair Trade Commission. Under the
agreement, the companies have granted certain rights to each other under their
respective patent portfolios. Qualcomm will pay Broadcom $891 million over a
four-year period. The terms of this agreement will not result in any change to
Qualcomm’s 3G (eg., CDMA2000, WCDMA and TD-SCDMA) and 4G (eg., LTE and WiMAX)
licensing revenue model.
The terms of the agreement include, among other elements:

  •   Broadcom and Qualcomm agree not to assert patents against each other for
their respective integrated circuit products and certain other products and
services;     •   Broadcom agrees not to assert its patents against Qualcomm’s
customers for Qualcomm’s integrated circuit products incorporated into cellular
products;     •   Qualcomm’s customers do not receive rights to any of
Broadcom’s patents with respect to Qualcomm integrated circuit products
incorporated into non-cellular products and equipment;     •   Qualcomm agrees
not to assert its patents against Broadcom’s customers for Broadcom’s integrated
circuit products incorporated in non-cellular products;     •   Broadcom
customers do not receive rights to any of Qualcomm’s patents with respect to
Broadcom integrated circuit products incorporated into cellular products and
equipment;

F-2



--------------------------------------------------------------------------------



 



  •   Qualcomm will pay Broadcom $891 million in cash over a period of four
years, of which $200 million will be paid in the quarter ending June 30, 2009.
The agreement does not provide for any other scheduled payments between the
parties.

Other terms of the agreement are confidential.
“We believe that this resolution is positive for both Qualcomm and Broadcom, our
customers, our partners and the overall industry,” said Dr. Paul E. Jacobs,
chairman and CEO of Qualcomm, and Scott A. McGregor, president and CEO of
Broadcom.
“The settlement will allow us to direct our full attention and resources to
continuing to innovate, improving our competitive position in this economic
downturn, and growing demand for wireless products and services,” said Jacobs.
“I am pleased that we have achieved this important settlement. At a time when
the wireless industry should be focused on moving forward, the agreement removes
uncertainty for Qualcomm and its customers.”
“Today’s settlement allows both companies to move on with their business and
compete in the semiconductor sector as two of its innovation leaders,” said
McGregor. “We have set aside our differences while addressing the needs of our
customers, our shareholders, and the industry. In addition, the companies have
worked together to achieve their mutual goals of improving the competitive
dynamics of the industry.”
About Qualcomm

F-3



--------------------------------------------------------------------------------



 



     Qualcomm Incorporated (Nasdaq: QCOM) is a leader in developing and
delivering innovative digital wireless communications products and services
based on CDMA and other advanced technologies. Headquartered in San Diego,
Calif., Qualcomm is included in the S&P 100 Index, the S&P 500 Index and is a
2009 FORTUNE 500® company. For more information, please visit www.qualcomm.com.
     About Broadcom
Broadcom Corporation is a major technology innovator and global leader in
semiconductors for wired and wireless communications. Broadcom® products enable
the delivery of voice, video, data and multimedia to and throughout the home,
the office and the mobile environment. We provide the industry’s broadest
portfolio of state-of-the-art system-on-a-chip and software solutions to
manufacturers of computing and networking equipment, digital entertainment and
broadband access products, and mobile devices. These solutions support our core
mission: Connecting everything®.
Broadcom is one of the world’s largest fabless semiconductor companies, with
2008 revenue of $4.66 billion, holds over 3,300 U.S. and over 1,300 foreign
patents, and has more than 7,500 additional pending patent applications, and one
of the broadest intellectual property portfolios addressing both wired and
wireless transmission of voice, video, data and multimedia.
Broadcom is a FORTUNE 500® company headquartered in Irvine, Calif., and has
offices and research facilities in North America, Asia and Europe. Broadcom may
be contacted at +1.949.926.5000 or at www.broadcom.com.
Cautions regarding Forward Looking Statements:
All statements included or incorporated by reference in this release, other than
statements or characterizations of historical fact, are forward-looking
statements. These forward-looking statements are based on Qualcomm’s and
Broadcom’s current expectations, estimates and

F-4



--------------------------------------------------------------------------------



 



projections about their respective businesses, respective management’s beliefs,
and certain assumptions made by Qualcomm and Broadcom, all of which are subject
to change. Forward-looking statements can often be identified by words such as
“anticipates,” “expects,” “intends,” “plans,” “predicts,” “believes,” “seeks,”
“estimates,” “may,” “will,” “should,” “would,” “could,” “potential,” “continue,”
“ongoing,” similar expressions, and variations or negatives of these words.
Examples of such forward-looking statements include, but are not limited to,
references to the anticipated benefits to Qualcomm, Broadcom and other third
parties related to the settlement and references to the effect of the agreement
on Qualcomm’s 3G and 4G licensing revenue model. These forward-looking
statements are not guarantees of future results and are subject to risks,
uncertainties and assumptions that could cause actual results to differ
materially and adversely from those expressed in any forward-looking statement.
     The respective Annual Reports on Form 10-K, subsequent Quarterly Reports on
Form 10-Q, recent Current Reports on Form 8-K, and other Securities and Exchange
Commission filings, of Qualcomm and Broadcom discuss important risk factors that
could affect their respective businesses, results of operations and financial
condition. The forward-looking statements in this release speak only as of this
date. Neither Qualcomm nor Broadcom undertakes any obligation to revise or
update publicly any forward-looking statement for any reason, except as required
by law. All statements made by or concerning Qualcomm or Broadcom, respectively,
are made solely by such applicable party and such party is solely responsible
for the content of such statements
     ###
     Qualcomm is a registered trademark of Qualcomm Incorporated. Broadcom®, the
pulse logo, Connecting everything®, and the Connecting everything logo are among
the trademarks of Broadcom Corporation and/or its affiliates in the United
States, certain other countries and/or the EU. All other trademarks are the
property of their respective owners.

F-5



--------------------------------------------------------------------------------



 



Attachment G
Forms of Notices to Customers
Broadcom:
Pursuant to its settlement agreement with Qualcomm Incorporated, Broadcom is
required to notify you that the sale, license, or other transfer of certain
Broadcom products to Buyer does not convey to Buyer any intellectual property
rights (including patent rights) of Qualcomm Incorporated or any of its
affiliates in such Broadcom products and therefore Buyer should not assume that
any such sale, license, or other transfer conveys any such rights to Buyer.
Buyer should contact Broadcom with any questions it may have regarding whether
Broadcom’s sale, license, or other transfer of specific Broadcom products to
Buyer conveys to Buyer any rights to Qualcomm intellectual property. For those
Broadcom products for which this sale, license, or other transfer does not
convey to Buyer any intellectual property rights of Qualcomm Incorporated or any
of its affiliates, neither Qualcomm Incorporated nor any of its affiliates has
consented to or authorized (i) the incorporation of such Broadcom products in,
or the use of such Broadcom products in combination with, any other products or
components, (ii) Buyer’s sale of any products incorporating such Broadcom
products, or (iii) the distribution in any jurisdiction of such Broadcom
products where the distribution of such Broadcom products is deemed to be a
putting on the market with Qualcomm Incorporated’s consent or authorization so
as to effectuate an exhaustion of rights of any patents. The foregoing shall not
modify or abrogate Buyer’s obligations under any existing license agreement
between Buyer and Qualcomm Incorporated (or any of its affiliates), including
but not limited to Buyer’s obligation to pay all royalties and fees specified
thereunder, and shall not expand or alter Buyer’s rights thereunder.
Qualcomm:
Pursuant to its settlement agreement with Broadcom Corporation, Qualcomm is
required to notify you that the sale, license, or other transfer of certain
Qualcomm products to Buyer does not convey to Buyer any intellectual property
rights (including patent rights) of Broadcom Corporation or any of its
affiliates in such Qualcomm products and therefore Buyer should not assume that
any such sale, license, or other transfer conveys any such rights to Buyer.
Buyer should contact Qualcomm with any questions it may have regarding whether
Qualcomm’s sale, license, or other transfer of specific Qualcomm products to
Buyer conveys to Buyer any rights to Broadcom intellectual property. For those
Qualcomm products for which this sale, license, or other transfer does not
convey to Buyer any intellectual property rights of Broadcom Corporation or any
of its affiliates, neither Broadcom Corporation nor any of its affiliates has
consented to or authorized (i) the incorporation of such Qualcomm products in,
or the use of such Qualcomm products in combination with, any other products or
components, (ii) Buyer’s sale of any products incorporating such Qualcomm
products, or (iii) the distribution in any jurisdiction of such Qualcomm
products where the distribution of such Qualcomm products is deemed to be a
putting on the market with Broadcom Corporation’s consent or authorization so as
to effectuate an exhaustion of rights of any patents. The foregoing shall not
modify or abrogate Buyer’s obligations under any existing license agreement
between Buyer and Broadcom Corporation (or any of its affiliates), including but
not limited to Buyer’s obligation to pay all royalties and fees specified
thereunder, and shall not expand or alter Buyer’s rights thereunder.

G-1



--------------------------------------------------------------------------------



 



Confidential portions of this Exhibit marked as [**] have been omitted pursuant
to a request
for confidentiality and filed separately with the Securities and Exchange
Commission.
Attachment H
Payment Schedule

              #   Date   Payment Amount
 
  May 1, 2009   $ 200,000,000    
1
  August 4, 2009   $ 43,200,000  
2
  November 4, 2009   $ 43,200,000  
3
  February 4, 2010   $ 43,200,000  
4
  May 5, 2010   $ 43,200,000  
5
  August 4, 2010   $ 43,200,000  
6
  November 4, 2010   $ 43,200,000  
7
  February 4, 2011   $ 43,200,000  
8
  May 5, 2011   $ 43,200,000  
9
  August 4, 2011   $ 43,200,000  
10
  November 4, 2011   $ 43,200,000  
11
  February 6, 2012   $ 43,200,000  
12
  May 7, 2012   $ 43,200,000  
13
  August 6, 2012   $ 43,200,000  
14
  November 5, 2012   $ 43,200,000  
15
  February 4, 2013   $ 43,200,000  
16
  April 26, 2013   $ 43,200,000  

All payments shall be made in U.S. dollars by means of a wire transfer to the
following account:
Bank Name: [**]
SWIFT code: [**]
ABA #: [**]
Account Name: [**]
Account Number: [**]
Broadcom may update the foregoing account information for a particular payment
upon written notice to Qualcomm provided that such written notice is delivered
to Qualcomm at least ten (10) Business Days before the due date of such payment.
Past due amounts shall be subject to a monthly service charge of [**] per month
of the unpaid balance or the maximum rate allowable by law, whichever is less.
In addition to all other sums payable hereunder, Qualcomm shall pay all
reasonable out-of-pocket expenses incurred by Broadcom, including fees and
disbursements of counsel, in connection with collection and other enforcement
proceeding resulting therefrom. This obligation shall in no way limit any other
remedies available to either Party.

H-1



--------------------------------------------------------------------------------



 



Confidential portions of this Exhibit marked as [**] have been omitted pursuant
to a request
for confidentiality and filed separately with the Securities and Exchange
Commission.
Attachment I
Permitted Disclosure to Customers
Permitted Disclosure by Broadcom:
Following the delivery of [**], Broadcom may disclose to the Broadcom Customer
[**]. Upon Qualcomm’s written request, Broadcom shall promptly, and in any event
within five (5) Business Days, inform Qualcomm of which of the foregoing ((a),
(b), or (c)) Broadcom disclosed to the Broadcom Customer.
Permitted Disclosure by Qualcomm:
Following the delivery of [**], Qualcomm may disclose to the Qualcomm Customer
[**]. Upon Broadcom’s written request, Qualcomm shall promptly, and in any event
within five (5) Business Days, inform Broadcom of which of the foregoing ((a),
(b), or (c)) Qualcomm disclosed to the Qualcomm Customer.

I-1



--------------------------------------------------------------------------------



 



Attachment J
Speech Codecs
G.718
AMR
AMR-WB
EVRC
EVRC-B (4GV)
EVRC-WB (4GV-WB)
SMV
VMR-WB
QCELP8k
QCELP13k

J-1